       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 1 of 199




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRETT MESSIEH, individually and on behalf of all
others similarly situated,

                                                   No. 1:20-cv-02812-RA
                         Plaintiff,
                                                   Honorable Ronnie Abrams
                    v.
                                                   JURY DEMANDED
KAYDEX PTE. LTD., LOI LUU, VICTOR TRAN,
and YARON VELNER,

                         Defendants.

                     AMENDED CLASS ACTION COMPLAINT
            Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 2 of 199




                                                  TABLE OF CONTENTS

                                                                                                                                      Page(s)

I.     INTRODUCTION ...............................................................................................................1

II.    Parties ...................................................................................................................................6

       A.         Plaintiff ....................................................................................................................6

       B.         Defendants ...............................................................................................................6

III.   JURISDICTION AND VENUE ..........................................................................................7

IV.    FACTUAL ALLEGATIONS ..............................................................................................8

       A.         The First Cryptocurrency: Bitcoin ...........................................................................8

       B.         Ethereum ................................................................................................................10

       C.         ERC-20 Tokens......................................................................................................11

       D.         The Advent Of The “ICO” .....................................................................................12

       E.         Kyber Network Solicited And Sold The KNC Token Through Both An
                  ICO And Subsequent Sales On Crypto-Asset Exchanges .....................................14

       F.         Investors Would Not Reasonably Have Understood Prior To April 3,
                  2019, At The Earliest, That KNC Was A Security ................................................25

       G.         The KNC Tokens Are Securities ...........................................................................26

                  1.          KNC Token Purchasers Invested Money ...................................................27

                  2.          KNC Token Investors Participated In A Common Enterprise...................28

                  3.          KNC Token Investors Purchased The Tokens With A Reasonable
                              Expectation Of Profit From Owning Them ...............................................29

                  4.          Investors Expected Profits From The KNC Tokens To Be Derived
                              From The Managerial Efforts Of Issuers ...................................................32

       H.         The SEC Has Concluded That Tokens Such As KNC Are Securities ...................37

       I.         The Class Has Suffered Significant Damages From Defendants’ Actions............38

V.     DEFENDANTS’ CONCEALMENT OF THEIR MISCONDUCT PREVENTED
       PLAINTIFF AND MEMBERS OF THE CLASS FROM BRINGING A CLAIM
       AT THE TIME THE EVENTS OCCURRED ...................................................................39
            Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 3 of 199




VI.       CLASS ALLEGATIONS ..................................................................................................42

VII.      CAUSES OF ACTION ......................................................................................................45

FIRST CAUSE OF ACTION (SECURITIES ACT – PRIMARY LIABILITY) ..........................45

SECOND CAUSE OF ACTION (SECURITIES ACT – ADDITIONAL LIABILITY) ..............46

THIRD CAUSE OF ACTION (ALABAMA STATE LAW – PRIMARY LIABILITY).............47

FOURTH CAUSE OF ACTION (ALABAMA STATE LAW – ADDITIONAL
     LIABILITY) ......................................................................................................................49

FIFTH CAUSE OF ACTION (ALASKA STATE LAW – PRIMARY LIABILITY) ..................50

SIXTH CAUSE OF ACTION (ALASKA STATE LAW – ADDITIONAL LIABILITY) ..........51

SEVENTH CAUSE OF ACTION (ARIZONA STATE LAW – PRIMARY LIABILITY) .........53

EIGHTH CAUSE OF ACTION (ARIZONA STATE LAW – ADDITIONAL
     LIABILITY) ......................................................................................................................54

NINTH CAUSE OF ACTION (ARKANSAS STATE LAW – PRIMARY LIABILITY) ...........56

TENTH CAUSE OF ACTION (ARKANSAS STATE LAW – ADDITIONAL
     LIABILITY) ......................................................................................................................57

ELEVENTH CAUSE OF ACTION (CALIFORNIA STATE LAW – PRIMARY
     LIABILITY) ......................................................................................................................58

TWELFTH CAUSE OF ACTION (CALIFORNIA STATE LAW – ADDITIONAL
    LIABILITY) ......................................................................................................................60

THIRTEENTH CAUSE OF ACTION (COLORADO STATE LAW – PRIMARY
     LIABILITY) ......................................................................................................................61

FOURTEENTH CAUSE OF ACTION (COLORADO STATE LAW – ADDITIONAL
     LIABILITY) ......................................................................................................................63

FIFTEENTH CAUSE OF ACTION (CONNECTICUT STATE LAW – PRIMARY
      LIABILITY) ......................................................................................................................64

SIXTEENTH CAUSE OF ACTION (CONNECTICUT STATE LAW – ADDITIONAL
     LIABILITY) ......................................................................................................................65

SEVENTEENTH CAUSE OF ACTION (DISTRICT OF COLUMBIA LAW –
     PRIMARY LIABILITY) ...................................................................................................67



                                                                   ii
            Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 4 of 199




EIGHTEENTH CAUSE OF ACTION (DISTRICT OF COLUMBIA LAW –
     ADDITIONAL LIABILITY).............................................................................................68

NINETEENTH CAUSE OF ACTION (FLORIDA STATE LAW – PRIMARY
     LIABILITY) ......................................................................................................................70

TWENTIETH CAUSE OF ACTION (FLORIDA STATE LAW – ADDITIONAL
    LIABILITY) ......................................................................................................................71

TWENTY-FIRST CAUSE OF ACTION (GEORGIA STATE LAW – PRIMARY
    LIABILITY) ......................................................................................................................72

TWENTY-SECOND CAUSE OF ACTION (GEORGIA STATE LAW – ADDITIONAL
    LIABILITY) ......................................................................................................................74

TWENTY-THIRD CAUSE OF ACTION (HAWAII STATE LAW – PRIMARY
    LIABILITY) ......................................................................................................................75

TWENTY-FOURTH CAUSE OF ACTION (HAWAII STATE LAW – ADDITIONAL
    LIABILITY) ......................................................................................................................76

TWENTY-FIFTH CAUSE OF ACTION (IDAHO STATE LAW – PRIMARY
    LIABILITY) ......................................................................................................................78

TWENTY-SIXTH CAUSE OF ACTION (IDAHO STATE LAW – ADDITIONAL
    LIABILITY) ......................................................................................................................79

TWENTY-SEVENTH CAUSE OF ACTION (ILLINOIS STATE LAW – PRIMARY
    LIABILITY) ......................................................................................................................81

TWENTY-EIGHTH CAUSE OF ACTION (ILLINOIS STATE LAW – ADDITIONAL
    LIABILITY) ......................................................................................................................82

TWENTY-NINTH CAUSE OF ACTION (INDIANA STATE LAW – PRIMARY
    LIABILITY) ......................................................................................................................84

THIRTIETH CAUSE OF ACTION (INDIANA STATE LAW – ADDITIONAL
     LIABILITY) ......................................................................................................................85

THIRTY-FIRST CAUSE OF ACTION (IOWA STATE LAW – PRIMARY
     LIABILITY) ......................................................................................................................87

THIRTY-SECOND CAUSE OF ACTION (IOWA STATE LAW – ADDITIONAL
     LIABILITY) ......................................................................................................................88

THIRTY-THIRD CAUSE OF ACTION (KANSAS STATE LAW – PRIMARY
     LIABILITY) ......................................................................................................................90



                                                                  iii
            Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 5 of 199




THIRTY-FOURTH CAUSE OF ACTION (KANSAS STATE LAW – ADDITIONAL
     LIABILITY) ......................................................................................................................91

THIRTY-FIFTH CAUSE OF ACTION (KENTUCKY STATE LAW – PRIMARY
     LIABILITY) ......................................................................................................................93

THIRTY-SIXTH CAUSE OF ACTION (KENTUCKY STATE LAW – ADDITIONAL
     LIABILITY) ......................................................................................................................94

THIRTY-SEVENTH CAUSE OF ACTION (LOUISIANA STATE LAW – PRIMARY
     LIABILITY) ......................................................................................................................96

THIRTY-EIGHTH CAUSE OF ACTION (LOUISIANA STATE LAW – ADDITIONAL
     LIABILITY) ......................................................................................................................97

THIRTY-NINTH CAUSE OF ACTION (MAINE STATE LAW – PRIMARY
     LIABILITY) ......................................................................................................................99

FORTIETH CAUSE OF ACTION (MAINE STATE LAW – ADDITIONAL
     LIABILITY) ....................................................................................................................100

FORTY-FIRST CAUSE OF ACTION (MARYLAND STATE LAW – PRIMARY
     LIABILITY) ....................................................................................................................101

FORTY-SECOND CAUSE OF ACTION (MARYLAND STATE LAW –
     ADDITIONAL LIABILITY)...........................................................................................103

FORTY-THIRD CAUSE OF ACTION (MASSACHUSETTS STATE LAW –
     PRIMARY LIABILITY) .................................................................................................104

FORTY-FOURTH CAUSE OF ACTION (MASSACHUSETTS STATE LAW –
     ADDITIONAL LIABILITY)...........................................................................................106

FORTY-FIFTH CAUSE OF ACTION (MICHIGAN STATE LAW – PRIMARY
     LIABILITY) ....................................................................................................................107

FORTY-SIXTH CAUSE OF ACTION (MICHIGAN STATE LAW – ADDITIONAL
     LIABILITY) ....................................................................................................................108

FORTY-SEVENTH CAUSE OF ACTION (MINNESOTA STATE LAW – PRIMARY
     LIABILITY) ....................................................................................................................110

FORTY-EIGHTH CAUSE OF ACTION (MINNESOTA STATE LAW – ADDITIONAL
     LIABILITY) ....................................................................................................................111

FORTY-NINTH CAUSE OF ACTION (MISSISSIPPI STATE LAW – PRIMARY
     LIABILITY) ....................................................................................................................113



                                                                  iv
            Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 6 of 199




FIFTIETH CAUSE OF ACTION (MISSISSIPPI STATE LAW – ADDITIONAL
      LIABILITY) ....................................................................................................................114

FIFTY-FIRST CAUSE OF ACTION (MISSOURI STATE LAW – PRIMARY
      LIABILITY) ....................................................................................................................115

FIFTY-SECOND CAUSE OF ACTION (MISSOURI STATE LAW – ADDITIONAL
      LIABILITY) ....................................................................................................................117

FIFTY-THIRD CAUSE OF ACTION (MONTANA STATE LAW – PRIMARY
      LIABILITY) ....................................................................................................................118

FIFTY-FOURTH CAUSE OF ACTION (MONTANA STATE LAW – ADDITIONAL
      LIABILITY) ....................................................................................................................120

FIFTY-FIFTH CAUSE OF ACTION (NEBRASKA STATE LAW – PRIMARY
      LIABILITY) ....................................................................................................................121

FIFTY-SIXTH CAUSE OF ACTION (NEBRASKA STATE LAW – ADDITIONAL
      LIABILITY) ....................................................................................................................122

FIFTY-SEVENTH CAUSE OF ACTION (NEVADA STATE LAW – PRIMARY
      LIABILITY) ....................................................................................................................124

FIFTY-EIGHTH CAUSE OF ACTION (NEVADA STATE LAW – ADDITIONAL
      LIABILITY) ....................................................................................................................125

FIFTY-NINTH CAUSE OF ACTION (NEW HAMPSHIRE STATE LAW – PRIMARY
      LIABILITY) ....................................................................................................................127

SIXTIETH CAUSE OF ACTION (NEW HAMPSHIRE STATE LAW – ADDITIONAL
      LIABILITY) ....................................................................................................................128

SIXTY-FIRST CAUSE OF ACTION (NEW JERSEY STATE LAW – PRIMARY
     LIABILITY) ....................................................................................................................130

SIXTY-SECOND CAUSE OF ACTION (NEW JERSEY STATE LAW –
     ADDITIONAL LIABILITY)...........................................................................................131

SIXTY-THIRD CAUSE OF ACTION (NEW MEXICO STATE LAW – PRIMARY
     LIABILITY) ....................................................................................................................133

SIXTY-FOURTH CAUSE OF ACTION (NEW MEXICO STATE LAW –
     ADDITIONAL LIABILITY)...........................................................................................134

SIXTY-FIFTH CAUSE OF ACTION (NORTH CAROLINA STATE LAW –
     PRIMARY LIABILITY) .................................................................................................136



                                                                   v
            Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 7 of 199




SIXTY-SIXTH CAUSE OF ACTION (NORTH CAROLINA STATE LAW –
     ADDITIONAL LIABILITY)...........................................................................................137

SIXTY-SEVENTH CAUSE OF ACTION (NORTH DAKOTA STATE LAW –
     PRIMARY LIABILITY) .................................................................................................138

SIXTY-EIGHTH CAUSE OF ACTION (NORTH DAKOTA STATE LAW –
     ADDITIONAL LIABILITY)...........................................................................................140

SIXTY-NINTH CAUSE OF ACTION (OHIO STATE LAW – PRIMARY LIABILITY) .......141

SEVENTIETH CAUSE OF ACTION (OHIO STATE LAW – ADDITIONAL
     LIABILITY) ....................................................................................................................142

SEVENTY-FIRST CAUSE OF ACTION (OKLAHOMA STATE LAW – PRIMARY
     LIABILITY) ....................................................................................................................144

SEVENTY-SECOND CAUSE OF ACTION (OKLAHOMA STATE LAW –
     ADDITIONAL LIABILITY)...........................................................................................145

SEVENTY-THIRD CAUSE OF ACTION (OREGON STATE LAW – PRIMARY
     LIABILITY) ....................................................................................................................146

SEVENTY-FOURTH CAUSE OF ACTION (OREGON STATE LAW – ADDITIONAL
     LIABILITY) ....................................................................................................................148

SEVENTY-FIFTH CAUSE OF ACTION (PENNSYLVANIA STATE LAW –
     PRIMARY LIABILITY) .................................................................................................149

SEVENTY-SIXTH CAUSE OF ACTION (PENNSYLVANIA STATE LAW –
     ADDITIONAL LIABILITY)...........................................................................................150

SEVENTY-SEVENTH CAUSE OF ACTION (PUERTO RICO STATE LAW –
     PRIMARY LIABILITY) .................................................................................................152

SEVENTY-EIGHTH CAUSE OF ACTION (PUERTO RICO STATE LAW –
     ADDITIONAL LIABILITY)...........................................................................................153

SEVENTY-NINTH CAUSE OF ACTION (RHODE ISLAND STATE LAW –
     PRIMARY LIABILITY) .................................................................................................155

EIGHTIETH CAUSE OF ACTION (RHODE ISLAND STATE LAW – ADDITIONAL
     LIABILITY) ....................................................................................................................156

EIGHTY-FIRST CAUSE OF ACTION (SOUTH CAROLINA STATE LAW –
     PRIMARY LIABILITY) .................................................................................................158

EIGHTY-SECOND CAUSE OF ACTION (SOUTH CAROLINA STATE LAW –
     ADDITIONAL LIABILITY)...........................................................................................159
                                                                  vi
            Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 8 of 199




EIGHTY-THIRD CAUSE OF ACTION (SOUTH DAKOTA STATE LAW –
     PRIMARY LIABILITY) .................................................................................................160

EIGHTY-FOURTH CAUSE OF ACTION (SOUTH DAKOTA STATE LAW –
     ADDITIONAL LIABILITY)...........................................................................................162

EIGHTY-FIFTH CAUSE OF ACTION (TENNESSEE STATE LAW – PRIMARY
     LIABILITY) ....................................................................................................................163

EIGHTY-SIXTH CAUSE OF ACTION (TENNESSEE STATE LAW – ADDITIONAL
     LIABILITY) ....................................................................................................................164

EIGHTY-SEVENTH CAUSE OF ACTION (TEXAS STATE LAW – PRIMARY
     LIABILITY) ....................................................................................................................166

EIGHTY-EIGHTH CAUSE OF ACTION (TEXAS STATE LAW – ADDITIONAL
     LIABILITY) ....................................................................................................................167

EIGHTY-NINTH CAUSE OF ACTION (UTAH STATE LAW – PRIMARY
     LIABILITY) ....................................................................................................................169

NINETIETH CAUSE OF ACTION (UTAH STATE LAW – ADDITIONAL
     LIABILITY) ....................................................................................................................170

NINETY-FIRST CAUSE OF ACTION (VERMONT STATE LAW – PRIMARY
     LIABILITY) ....................................................................................................................172

NINETY-SECOND CAUSE OF ACTION (VERMONT STATE LAW – ADDITIONAL
     LIABILITY) ....................................................................................................................173

NINETY-THIRD CAUSE OF ACTION (VIRGINIA STATE LAW – PRIMARY
     LIABILITY) ....................................................................................................................174

NINETY-FOURTH CAUSE OF ACTION (VIRGINIA STATE LAW – ADDITIONAL
     LIABILITY) ....................................................................................................................176

NINETY-FIFTH CAUSE OF ACTION (WASHINGTON STATE LAW – PRIMARY
     LIABILITY) ....................................................................................................................177

NINETY-SIXTH CAUSE OF ACTION (WASHINGTON STATE LAW –
     ADDITIONAL LIABILITY)...........................................................................................178

NINETY-SEVENTH CAUSE OF ACTION (WISCONSIN STATE LAW – PRIMARY
     LIABILITY) ....................................................................................................................180

NINETY-EIGHTH CAUSE OF ACTION (WISCONSIN STATE LAW –
     ADDITIONAL LIABILITY)...........................................................................................181



                                                                 vii
             Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 9 of 199




NINETY-NINTH CAUSE OF ACTION (WEST VIRGINIA STATE LAW – PRIMARY
     LIABILITY) ....................................................................................................................183

ONE HUNDREDTH CAUSE OF ACTION (WEST VIRGINIA STATE LAW –
     ADDITIONAL LIABILITY)...........................................................................................184

ONE HUNDRED AND FIRST CAUSE OF ACTION (WYOMING STATE LAW –
     PRIMARY LIABILITY) .................................................................................................186

ONE HUNDRED AND SECOND CAUSE OF ACTION (WYOMING STATE LAW –
     ADDITIONAL LIABILITY)...........................................................................................187

PRAYER FOR RELIEF ..............................................................................................................188

JURY TRIAL ...............................................................................................................................189




                                                                    viii
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 10 of 199




       Plaintiff Brett Messieh, individually and on behalf of all others similarly situated, brings

this action against Defendants KayDex Pte. Ltd. (“Kyber” or “Kyber Network”), Loi Luu, Victor

Tran, and Yaron Velner (the “Individual Defendants,” and together with Kyber Network,

“Defendants”). Plaintiff’s allegations are based upon personal knowledge as to himself and his

own acts, and upon information and belief as to all other matters based on the investigation

conducted by and through Plaintiff’s attorneys, which included, among other things, a review of

relevant whitepapers, press releases, media reports, and other publicly disclosed reports and

information about Defendants. Plaintiff believes that substantial additional evidentiary support

will exist for the allegations set forth herein, after a reasonable opportunity for discovery. Plaintiff

hereby alleges as follows:

I.     INTRODUCTION

       1.      Within the Class Period, which is from September 15, 2017 through the present,

Defendants promoted, offered, and sold Kyber Network’s securities, called Kyber Network Crystal

(KNC) tokens, in violation of federal and state securities laws. Plaintiff, individually and on behalf

of investors who purchased KNC tokens in domestic U.S. transactions (the “Class”), brings claims

to recover the consideration paid for the KNC tokens, together with interest thereon, as well as

attorneys’ fees and costs.

       2.      A digital token is a type of digital asset that exists on a “blockchain,” which is

essentially a decentralized digital ledger that records transactions; these blockchain-dependent

assets are sometimes referred to as “crypto-assets.” Various types of crypto-assets can reside on

blockchains, including crypto-assets such as Bitcoin and Ethereum, which are decentralized digital

commodities. There are also “smart contracts” that operate under a set of predetermined conditions

agreed to by users. With smart contracts, the terms of the contract are automatically carried out
           Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 11 of 199




by the software underlying the digital tokens (which, as relevant here, are referred to as “ERC-20

tokens” and exist on the Ethereum blockchain) when the agreed conditions are met.

       3.       Certain of these digital tokens are classified as “utility tokens” and are associated

with particular projects. Their primary purpose is to allow the holder to use or access the associated

project. For example, one private-jet company has adopted a business model based on issuing

utility tokens to participants in its membership program, who can then use them to charter flights

on the company’s planes. A utility token presumes a functional network on which the token can

be used.

       4.       Other tokens are more speculative, are referred to as “security tokens,” and like a

traditional security essentially represent one’s investment in a project that is to be undertaken with

the funds raised through the sale of the tokens. Although these tokens derive their value from the

startup behind the project, they are unlike traditional securities in that they do not give the holder

ownership in any corporate entity. Rather, investors purchase these tokens with the hope that their

value will increase in the future as the network in which the token can be used is expanded based

upon the managerial efforts of the issuer and those developing the project. Because such “security

tokens” are properly classified as securities under federal and state law, the issuers of these tokens,

including Kyber Network, were required to file registration statements with the U.S. Securities

and Exchange Commission (“SEC”). Kyber Network, however, failed to do so. By selling these

unregistered tokens to investors, Kyber Network reaped millions of dollars in profits.

       5.       The scheme worked as follows: First, Kyber Network issued a “whitepaper” to

investors that purported to describe in highly technical terms Kyber Network’s protocol’s

supposed utility to which KNC would be placed. The Kyber Network whitepaper also omitted the

disclosures that securities laws and the SEC have long deemed essential to investor protections in




                                                  2
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 12 of 199




initial public offerings, including use of “plain English” to describe the offering; a list of key risk

factors; a description of key information and incentives concerning management; warnings about

relying on forward-looking statements; an explanation of how the proceeds from the offering

would be used; and a standardized format that investors could readily follow. Without these

critical disclosures, investors in KNC tokens were thus left to fend for themselves—precisely the

opposite of what the securities laws require.

       6.      Although KNC was a security, Kyber Network did not register it as a security with

the SEC and did not qualify for an exemption from registration requirements.

       7.      Kyber Network first sold the KNC tokens to investors through an “initial coin

offering” (or “ICO”). Kyber Network kept nearly 40 percent of the KNC tokens for itself and

solicited online exchanges of digital assets (known as cryptocurrency or crypto-asset exchanges)

to list KNC tokens on their platforms and encourage purchases by a wide universe of investors.

       8.      Kyber Network’s solicitation did not stop at the ICO. Instead, in order to maximize

the value of the KNC tokens it maintained and to further its financial position generally, Kyber

Network continued to promote the KNC token both on its website and on social media. These

promotions included marketing tactics specifically designed to appeal to less sophisticated

consumers, such as a telegram “sticker contest,” video competitions, prize giveaway of tokens if

users subscribed to Kyber Network’s subreddit account, and a contest asking a user to “turn any

of the 70+ tokens on Kyber into your fav food” using a creative food design image or picture.

       9.      Kyber Network promoted, offered, and sold KNC through generalized solicitations

using statements posted on the Internet and distributed throughout the United States and

worldwide, such that Kyber Network offered and sold the securities to Plaintiff and the general

public in domestic U.S. transactions. Kyber Network’s efforts at marketing itself in the United




                                                  3
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 13 of 199




States included expending capital to list KNC on U.S. exchanges and promotions and marketing

focused on prospective purchasers in the United States.

       10.     During the ICO and throughout Kyber Network’s subsequent solicitation of KNC,

Kyber Network did not disclose that KNC was a security. In fact, the Kyber Network whitepaper

instead likened KNC to bitcoin and ether and expressly stated that its protocol that relied on the

KNC token would allow “instant exchange and conversion of digital assets (e.g. crypto tokens)

and cryptocurrencies (e.g. Ether, Bitcoin, ZCash) with high liquidity.” The whitepaper repeatedly

made similar statements that misleadingly suggested KNC was like bitcoin and ether, and

emphasized the relevance of the platform for cryptocurrencies like bitcoin and ether. For example,

it promised that “[d]erivatives will be introduced to mitigate the exposure to the risk of volatilities

for the users of KyberNetwork Crystals (KNC) and selected cryptocurrencies.” In addition, Kyber

Network further conveyed to investors at issuance that KNC was not a security, by failing to file

a registration statement for it with the SEC.

       11.     It was not clear to a reasonable investor at purchase that KNC tokens were, contrary

to Kyber Network’s representations, securities. That the KNC tokens were securities would not

have been reasonably apparent until, at the earliest, April 3, 2019, when the SEC released a detailed

“Framework” to analyze digital assets, indicating that KNC and other similar digital tokens are

“investment contracts” and therefore securities under Section 2 of the Securities Act of 1933 (the

“Securities Act”), 15 U.S.C. § 77b(a)(1).1 Prior to that time, based on statements of Kyber

Network and the SEC, a reasonable investor would not have concluded that such tokens were

securities under federal and state law. But KNC was a security under the applicable SEC




1
  Framework for “Investment Contract” Analysis of Digital Assets, SEC (Apr. 3, 2019),
https://www.sec.gov/corpfin/framework-investment-contract-analysis-digital-assets#_ednref1.


                                                  4
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 14 of 199




Framework. Kyber Network thus engaged in transactions that consisted of the solicitation, offer,

and sale of securities without registering them as federal and state laws require for the protection

of investors.

       12.      KNC’s status as a security has been confirmed by recent regulatory action by the

SEC. On September 30, 2019, nearly six months after releasing its Framework, the SEC found

that another major issuer of digital tokens, Block.one, which had issued a token called EOS

between June 2017 and June 2018, had likewise violated the Securities Act by selling unregistered

securities to the public. The EOS token was functionally identical to KNC—both tokens were not

described as securities to investors, but are securities under the SEC’s April 2019 Framework. As

a result of an SEC enforcement action, Block.one was required to pay a $24 million fine.2 The

SEC’s determination that EOS is a security applies with equal force to KNC.

       13.      Plaintiff and the Class are entitled to recover the consideration they paid for the

KNC tokens with interest thereon at the legal rate, or the equivalent in monetary damages plus

interest at the legal rate from the date of purchase.

       14.      In addition, numerous Class members resided, and were present when they traded

in KNC tokens, in States or territories with their own “Blue Sky” protections for investors.3 Under




2
 Press Release, SEC Orders Blockchain Company to Pay $24 Million Penalty for Unregistered
ICO (Sept. 30, 2019), https://www.sec.gov/news/press-release/2019-202; Block.one, Exchange
Act Release No. 10714, 2019 WL 4793292 (Sept. 30, 2019).
3
  These “Blue Sky” statutes are so named because they are designed to protect investors from
“speculative schemes which have no more basis than so many feet of blue sky.” Hall v. Geiger-
Jones Co., 242 U.S. 539, 550 (1917) (internal citations omitted). Blue Sky statutes typically define
“securities” to include “investment contracts,” which has been interpreted by State courts
commensurate with the standard set forth by the Supreme Court in S.E.C. v. W.J. Howey Co., 328
U.S. 293 (1946).


                                                  5
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 15 of 199




these laws, investors in these jurisdictions who purchased unregistered KNC securities are entitled

to rescission, and generally interest thereon, attorneys’ fees, and costs.

       15.       Accordingly, individually and on behalf of the Class, Plaintiff brings claims to

recover the consideration paid for the KNC tokens, together with interest thereon, as well as

attorneys’ fees and costs.

II.    Parties

       A.        Plaintiff

       16.       Plaintiff Brett Messieh is a resident of Tampa, Florida. Messieh and members of

the Class purchased KNC, an unregistered security, from Florida during the Class Period. A true

and correct copy Messieh’s KNC transactions is included in Exhibit A.

       B.        Defendants

       17.       Defendant Kyber Network is an entity formed under the laws of Singapore as

KayDex Pte. Ltd. On information and belief, Kyber Network has an office in Singapore. Kyber

Network is a blockchain-focused software-development company that describes itself as an “on-

chain liquidity protocol that aggregates liquidity from a wide range of reserves, powering instant

and secure token exchange in any decentralized application.”

       18.       Defendant Loi Luu is a co-founder and the CEO of Kyber Network. On information

and belief, he resides in Singapore.

       19.       Defendant Victor Tran is a co-founder and the Chief Technology Officer (“CTO”)

of Kyber Network. On information and belief, he resides in Vietnam.

       20.       Defendant Yaron Velner is a co-founder and the former CTO of Kyber Network.

On information and belief, he resides in Israel.




                                                   6
         Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 16 of 199




III.    JURISDICTION AND VENUE

        21.     Jurisdiction of this Court is founded upon 28 U.S.C. § 1332(d)(2) because the

matter in controversy exceeds the value of $5,000,000, exclusive of interests and costs, and is a

class action in which any member of a class of plaintiffs is a citizen of a State different from any

defendant, and in which any member of a class of plaintiffs is a citizen of a State and any defendant

is a citizen or subject of a foreign state.

        22.     Jurisdiction of this Court is further founded upon 28 U.S.C. § 1331 because the

Amended Complaint asserts claims under Sections 5, 12(a)(1), and 15 of the Securities Act, 15

U.S.C. §§ 77e, 77l(a)(1), 77o. This Court further has jurisdiction over the Securities Act claims

pursuant to Section 22 of the Securities Act, 15 U.S.C. § 77v.

        23.     This Court has jurisdiction over violations of State Blue Sky statutes pursuant to

this Court’s supplemental jurisdiction under 28 U.S.C. § 1367(a).

        24.     This Court has personal jurisdiction over Defendants. Defendants purposefully

availed themselves of the privilege of conducting activities in the United States in connection with

their offer or sale of unregistered securities, including activities occurring in or aimed at the State

of New York, by maintaining an interactive commercial website accessible and used by U.S.

investors, by marketing in the United States and New York to those investors, and by employing

agents, employees, and/or vendors in the United States and New York. For example, Luu was a

featured speaker at the Fluidity 2019 Summit in New York City. Defendants engaged in conduct

that had a foreseeable substantial effect in the United States connected with those offers and sales.

Defendants also transacted business within New York pursuant to N.Y. C.P.L.R. 302(a)(1).

        25.     Venue is proper pursuant to 15 U.S.C. § 77v (a) in that this is a district wherein one

or more defendants is found or transacts business or where the offer or sale of KNC tokens took




                                                  7
         Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 17 of 199




place. In May 2019, Kyber Network was represented at a New York City cryptocurrency meetup

hosted by Fabr(x).

IV.     FACTUAL ALLEGATIONS

        A.        The First Cryptocurrency: Bitcoin

        26.       A crypto-asset is a digital asset designed to work as a medium of exchange or a

store of value or both. Crypto-assets leverage a variety of cryptographic principles to secure

transactions, control the creation of additional units, and verify the transfer of the underlying

digital assets.

        27.       Bitcoin was the world’s first decentralized crypto-asset. It is also the largest and

most popular crypto-asset, with a market capitalization of approximately 190 billion. Bitcoin

spawned a market of other crypto-assets that, together with Bitcoin, have a current market

capitalization of $334 billion. (The term “bitcoin” can refer to both a computer protocol and a unit

of exchange. Accepted practice is to use the term “Bitcoin” to label the protocol and software, and

the term “bitcoin” to label the units of exchange.)

        28.       At its core, Bitcoin is a ledger that tracks the ownership and transfer of every bitcoin

in existence. This ledger is called the blockchain.

        29.       Blockchains act as the central technical commonality across most crypto-assets.

While each blockchain may be subject to different technical rules and permissions based on the

preferences of its creators, they are typically designed to achieve the similar goal of

decentralization.

        30.       Accordingly, blockchains are generally designed as a framework of incentives that

encourages some people to do the work of validating transactions while allowing others to take

advantage of the network. In order to ensure successful validation, those completing the validation

are also required to solve a “Proof of Work” problem by expending computational resources,


                                                     8
           Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 18 of 199




which has the effect of making the blockchain more accurate and secure. For Bitcoin, those who

validate the blockchain transactions and solve the “Proof of Work” program are rewarded with

newly minted bitcoin. This process is colloquially referred to as “mining.”

           31.   Mining is one method by which an individual can acquire crypto-assets like Bitcoin.

A second and more common manner is to obtain crypto-assets from someone else. This is often

accomplished by acquiring it through an online “crypto-asset exchange.”

           32.   Online crypto-asset exchanges are one place to purchase Bitcoin and other crypto-

assets. These exchanges are similar to traditional exchanges in that they provide a convenient

marketplace to match buyers and sellers of virtual currencies.

           33.   In April 2013, there were only seven crypto-asset listed on coinmartketcap.com, a

popular website that tracks the crypto-asset markets. As of this filing, the site monitors more than

6,600 cryptocurrencies.

           34.   For a time, Bitcoin was the only crypto-asset available on exchanges. As crypto-

assets grew in popularity, exchanges began listing other crypto-asset as well and trading volumes

expanded. In early 2013, daily Bitcoin trading volumes hovered between $1 million and $25

million. By the end of 2017, daily Bitcoin trading volumes ranged between $200 million and $3.8

billion.

           35.   Bitcoin is a commodity, rather than a security, because it allows for quick and

secure transactions, can serve as a long-term store of value, and is decentralized from any

government or private control. There is no “Bitcoin Inc.” that has the ability to cause the price of

bitcoin to rise through careful management or fall through mismanagement or deception. Instead,

Bitcoin’s value is purely a response to market-wide forces, and a customer buying a bitcoin is not




                                                  9
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 19 of 199




investing in a common enterprise. Both the CFTC and courts have accordingly recognized that

Bitcoin is appropriately classified as a commodity.

       B.        Ethereum

       36.       Ethereum is the second-most popular crypto-asset, with a market capitalization of

approximately $41 billion. The Ethereum blockchain functions similarly to the Bitcoin blockchain

insofar as its miners act as the validators of the network. Miners of the Ethereum blockchain are

paid for their services in the form of newly minted ether. (The term “Ethereum” refers to the open

software platform built on top of the Ethereum blockchain, while the term “ether” is the unit of

account used to exchange value within the Ethereum “ecosystem”—that is, the overall network of

individuals using Ethereum or participating in the development of its network.) Ethereum, like

Bitcoin, is a commodity rather than a security.

       37.       Unlike Bitcoin’s blockchain, Ethereum was designed to enable “smart contract”

functionality.   A smart contract is a program that verifies and enforces the negotiation or

performance of a contract. Smart contracts can be self-executing and self-enforcing, which

theoretically reduces the transaction costs associated with traditional contracting.

       38.       As an example of how a smart contract works, consider a situation where two

people want to execute a hedging contract. They each put up $1,000 worth of ether. They agree

that, after a month, one of them will receive back $1,000 worth of ether at the dollar exchange rate

at that time, while the other receives the rest of the ether. The rest of the ether may or may not be

worth more than it was at the beginning of the month.

       39.       A smart contract enables these two people to submit the ether to a secure destination

and automatically distribute the ether at the end of the month without any third-party action. The

smart contract self-executes with instructions written in its code which get executed when the

specified conditions are met.


                                                  10
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 20 of 199




       40.     In order to enable widespread adoption and standardized protocols for smart

contracts, the Ethereum community has created certain out-of-the box smart contracts called

Ethereum Request for Comments (“ERCs”).

       41.     An ERC is an application standard for a smart contract. Anyone can create an ERC

and then seek support for that standard. Once an ERC is accepted by the Ethereum community, it

benefits Ethereum users because it provides for uniform transactions, reduced risk, and efficient

processes. The most widespread use of ERCs is to allow individuals to easily launch and create

new digital tokens.

       C.      ERC-20 Tokens

       42.     ERC-20 is an application standard that the creator of Ethereum, Vitalik Buterin,

first proposed in 2015. ERC-20 is a standard that allows for the creation of smart-contract tokens

on the Ethereum blockchain, known as “ERC-20 tokens.”

       43.     ERC-20 tokens are built on the Ethereum blockchain, and therefore they must be

exchanged on it. Accordingly, ERC-20 tokens are functionally different than crypto-assets like

Bitcoin and Ethereum because they do not operate on an independent blockchain.

       44.     ERC-20 tokens all function similarly by design—that is, they are compliant with

the ERC-20 application standard. Some properties related to ERC-20 tokens are customizable,

such as the total supply of tokens, the token’s ticker symbol, and the token’s name. All ERC-20

token transactions, however, occur over the Ethereum blockchain; none of them operates over its

own blockchain.

       45.     ERC-20 tokens are simple and easy to deploy. Anyone with a basic understanding

of Ethereum can use the ERC-20 protocol to create her own ERC-20 tokens, which she can then

distribute and make available for purchase. Even people without any technical expertise can have

their own ERC-20 token created for them, which can then be marketed to investors.


                                               11
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 21 of 199




       D.      The Advent Of The “ICO”

       46.     Between 2014 and 2016, Bitcoin’s price fluctuated between $200 and $800. During

this same time frame, ether’s price fluctuated between roughly $1 and $10.

       47.     By the end of 2016, interest in crypto-asset began to accelerate, with prices growing

at a rate historically unprecedented for any asset class. Over the course of 2017 alone, bitcoin’s

price increased from approximately $1,000 to approximately $20,000. Ethereum’s growth was

even more dynamic. On January 1, 2017, Ethereum was trading at approximately $8 per ether.

Approximately one year later, it was trading at over $1,400 per ether—a return of approximately

17,000 percent over that period.

       48.     Seeking to capitalize on the growing enthusiasm for crypto-assets, many

entrepreneurs sought to raise funds through initial coin offerings, or ICOs, including ICOs for

newly created ERC-20 tokens, such as the KNC tokens. Many of these issuers, improperly chose

not to register their securities offerings with the SEC in order to save money and not “open their

books” to the SEC, even though investors thereby were denied access to critical information they

would have received from an SEC-registered offering. As a result, investors, including investors

in KNC, were denied access to important information before making their investment decision.

       49.     In August 2017, Kyber Network announced dates for the ICO and began soliciting

investors by encouraging them to join its Slack community with promises to whitelist them, i.e.,

guarantee them an opportunity to purchase tokens in the ICO. The initial offering ended on

September 16, 2017, raising approximately $52 million.

       50.     Investors would explore the various cryptocurrency exchanges and social media

sites that published active and upcoming ICOs. Many of these postings encouraged trading in

KNC for profit.




                                                12
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 22 of 199




       51.        Between 2017 and 2018, nearly $20 billion was raised through ICOs. None of these

ICOs were registered with the SEC. Of the approximately 800 ICOs launched between 2017 and

2018, the vast majority were issued using the ERC-20 protocol. In the months leading up to Kyber

Network’s ICO, for example, issuers such as Block.one, Bancor, and Status had each raised at least

one hundred million dollars from selling their ERC-20 tokens through ICOs.

       52.        Like most ICOs, ERC-20 ICOs were typically announced and promoted through

public online channels. Issuers, including Kyber Network, typically released a “whitepaper”

describing the project and terms of the ICO. These whitepapers advertised the sale of tokens or

coins through the ICO. They typically advertised the creation of a “new blockchain architecture.”

In the case of KNC, Kyber Network released the first version of its whitepaper in May 2017.

       53.        The whitepapers typically contained vastly less information than a registration

statement filed with the SEC would have included. For example, whitepapers did not include a

“plain English” description of the offering; a description of important information and incentives

concerning management; warnings about relying on forward-looking statements; an explanation

of how the proceeds from the offering would be used; or a standardized format that investors could

readily follow.

       54.        When tokens were sold through an ERC-20 ICO, the issuer usually asserted that

such tokens entitled their holders to certain rights related to a venture underlying the ICO, such as

the right to use certain services provided by the issuer. In almost all cases, these tokens could also

be traded, thereby giving investors a reasonable expectation of profits to be derived from the

entrepreneurial or managerial efforts of others (that is, the people operating the issuer whose efforts

will impact the value of those tokens on the secondary market).




                                                  13
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 23 of 199




       55.     These tokens were frequently listed on crypto-asset exchanges, where they were

bought and sold using other crypto-assets (such as Bitcoin or Ethereum) or traditional currencies

such as the U.S. dollar.

       56.     Even after an ICO, an issuer could receive a direct financial benefit from high prices

in their token tokens by selling them to customers on these exchanges. These subsequent offerings

were not registered or flagged to customers; instead, they most often relied on the same

whitepapers that had accompanied the sale of the tokens in the ICO, as well as continuing

marketing efforts from the issuers seeking to increase the price of the tokens.

       E.      Kyber Network Solicited And Sold The KNC Token Through Both An ICO
               And Subsequent Sales On Crypto-Asset Exchanges

       57.     In May 2017, as noted, Kyber Network published the first version of the

“KyberNetwork whitepaper.” The final version of the whitepaper cast the KyberNetwork as “the

first system that implements several ideal operating properties of an exchange.” It described how

the KyberNetwork protocol would create the only “on chain” decentralized exchange boasting

instant trade execution, low costs, and guaranteed liquidity.




                                                14
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 24 of 199




       58.     The whitepaper also specified that to operate the exchange, “KyberNetwork

reserves” would need to “pre-purchase and store KyberNetwork Crystal (KNC) tokens.” With

every trade, a small percentage of the reserves would be burned.4 The whitepaper was explicit

about the implications of this last point, explaining that “[t]he burning of tokens could potentially

increase the appreciation of the remaining KNC tokens as the total supply in circulation reduces.”

       59.     Besides underpinning the reserve system, the whitepaper also envisioned KNC

being used to “to reward various parties who will help generate more trading activities in the

platform” by paying them “in KNC for every trade that they introduce to KyberNetwork.”

       60.     Kyber Network launched the KNC token by utilizing the ERC-20 protocol. At

launch, Kyber Network created 226 million tokens.

       61.     Kyber Network retained 19.47 percent of the tokens for itself and an additional

19.47 percent for its founders, advisors, and early investors.

       62.     The remaining tokens were sold during KNC’s ICO, which Kyber Network

organized and ran, raising approximately $52 million in proceeds.

       63.     Approximately one week before KNC’s ICO, its “whitelist” of users who sought to

participate was fully subscribed, and the website Crush Crypto touted that the ICO had both “short-

and long-term potential.” Crush Crypto also observed that since “the value of KNC tokens hinges

on how much profit KyberNetwork can generate, the more volume and profit the network

generates, the more valuable KNC tokens should be.” One commenter on a related Crush Crypto

video review of KNC’s ICO validated the perceived long-term investment value of KNC:

“Holding KNC for sure, so happy I managed to get in on this early. Been waiting for this ICO.”




4
 “Burning” is a mechanism that permanently removes the token from circulation and is recognized
by the Framework as a method to increase scarcity artificially.


                                                 15
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 25 of 199




Another commenter stated, “[I] see a double money return after the first day it comes to market.”

And Luu, in an effort to promote and generate excitement over the upcoming ICO, tweeted about

the success of the “whitelist” due to registration overflow.




       64.     Fueling this public frenzy before the ICO, Kyber Network announced that it was

taking additional measures because it had “one of the busiest and largest blockchain and

cryptocurrencies Slack communities globally.” It also publicized on Twitter that it was delighted

its whitelist had “receive[d] such massive support.” Luu additionally alerted the public that Kyber

Network’s “Slack channel has grown so much and is testing Slack’s limit. As such, we are now

bounded by technical limitation and would have to request non-members to participate in the

whitelist via our Telegram group.”

       65.     Part of the reason for the unprecedented excitement and interest in the KNC ICO

was the fact that Vitalik Buterin, the popular founder of Ethereum, was a well-publicized advisor

to Kyber Network.

       66.     Kyber Network specifically directed its promotion and advertisement of its

platform and KNC tokens in the United States, as well as worldwide. For example, Kyber Network

has an interactive exchange website accessible to U.S. users which uses English as the default

language and uses U.S. dollars as the default currency. Kyber Network users can utilize websites

operated by Kyber Network to exchange tokens, including KNC tokens, for other tokens. Kyber

Network also posts articles and tutorials—in English—aimed at beginners regarding managing

crypto-assets and using KNC.


                                                16
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 26 of 199




       67.    Just days after the ICO had concluded, Kyber Network continued to promote and

advertise KNC in the United States to encourage trading on exchanges like Binance that had listed

the token for trading on secondary markets.




       68.    Throughout the Class Period, KNC was available for sale on dozens of different

exchanges. This includes exchanges that were incorporated or headquartered in the United States

and that targeted and welcomed U.S. traders, including Poloniex, Kraken, Coinbase, and Gate.io.



                                               17
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 27 of 199




       69.     Throughout the Class Period, Kyber Network and the Individual Defendants

solicited the sale of KNC in order to serve their own financial interests. Because the Defendants

continued to possess many KNC tokens themselves, Defendants could profit directly from high

KNC prices by selling the KNC they held on crypto-asset exchanges. They achieved these high

prices through continuous systematic marketing of the KNC tokens, including the publication of

information designed to make the KNC tokens appear to be favorable investments. For example,

in April 2019, when the price of KNC had sunk to under $0.30 per token (well below its peak price

of over $5), Kyber Network released an updated whitepaper with an entire new section devoted to

“KNC Usage” and promising new “economic, governance and treasury functionalities” for the

token. In a blogpost previewing this whitepaper, Kyber Network explained its hope that “[b]y

getting KNC into the hands of contributors, and giving them an economic interest in the success

of the platform, we will chart the way forward towards a sustainable, decentralized system and

community.”

       70.     Kyber Network’s website served as a continuous form of solicitation throughout

the Class Period that both promoted and enabled sales of KNC. Kyber Network’s website has also

included links to exchanges where individuals can purchase KNC tokens.

       71.     The sale agreement for Kyber Network’s ICO represented that 15 percent of KNC

would be reserved for founders and advisors, but would “be fully vested in 2 years, with a one year

lock-up period.” It would have been simple for Kyber Network to code these vesting and lockup

commitments into the KNC smart contract, as this is precisely the sort of agreement that ERC-20

tokens were designed to facilitate. That would have guaranteed that Kyber Network and the

Individual Defendants were unable to sell the “founder” KNC on any secondary markets until the

end of the vesting and lockup periods.




                                                18
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 28 of 199




       72.     Yet Kyber Network and the Individual Defendants chose not to include any vesting

or lockup commitments in the code for the KNC smart contract, which meant that there were no

technical limitations on their ability to resell their founder tokens immediately after the ICO when

KNC became listed on various exchanges.

       73.     Throughout the Class Period, Kyber Network and the Individual Defendants

continued to promote sales of KNC on various exchanges, such as Huobi, via social media:




       74.     And just two months after the ICO, Kyber Network continued to promote itself and

KNC when it announced a strategic partnership with a blockchain organization affiliated with the

University of California, Berkeley. Luu tweeted his excitement:




       75.      Kyber Network specifically directed its promotion and advertisement of KNC and

Kyber Network to the United States. For example, in December 2017, Luu promoted his upcoming


                                                19
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 29 of 199




presentations at a “Silicon Valley Ethereum Developers” meeting and a “Silicon Valley Ethereum

Meetup” in Santa Clara, California, tweeting: “if you stay around Sillicon [sic] Valley, our

cofounder @loi_luu will be presenting at two meetups on Dec 4.”

       76.    In May 2019, Luu was a featured speaker at the Fluidity 2019 Summit in New York

City, and in the same month, Kyber Network was represented at a New York City crypto-asset

meetup hosted by Fabr(x).




       77.    Furthermore, in 2020, two “Kyber Network ambassadors” attended and delivered

a presentation at an Ethereum conference in Denver, Colorado. Kyber Network tweeted a photo

of the “ambassadors” bragging that “Kyber was at @EthereumDenver, where we shared about our

Katalyst upgrade to hundreds of attendees.”

       78.    Kyber Network also promoted its token-burning program, which sought to make

KNC tokens an attractive investment. For example, shortly after the ICO, Kyber Network

announced that it had completed two token-burn transactions that burned over 10 million tokens:




                                              20
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 30 of 199




       79.    Kyber Network would continue to advertise its token-burn transactions, including

in Luu’s tweets of April 17, 2019, and as recently as June 18, 2020, where he announced that

Kyber Network had “just hit the 5M KNC burned milestone.”




                                             21
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 31 of 199




       80.       Defendants also engaged in steps necessary to the distribution of KNC throughout

the Class Period by promoting KNC tokens on social media. The below are just some of the many

instances spanning the Class Period in which Defendants promoted and solicited KNC, including

ones that attempted to court customers by creating promotions and contests:

                December 5, 2017:




                                                22
Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 32 of 199




     March 5, 2018:




     April 27, 2018:




                              23
Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 33 of 199




     February 4, 2019:




                              24
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 34 of 199




                February 14, 2020:




       F.        Investors Would Not Reasonably Have Understood Prior To April 3, 2019,
                 At The Earliest, That KNC Was A Security

       81.       Prior to April 3, 2019, when the SEC released its Framework, it was unclear to a

reasonable investor that KNC was a security. On June 14, 2018, for example, the Director of the

Corporation Finance Division, William H. Hinman, explained that “the ICOs I am seeing, strictly

speaking, the token—or coin or whatever the digital information packet is called—all by itself is

not a security.” On May 2, 2018, Commissioner Hester Peirce similarly opined that not “all ICOs

must be deemed securities offerings.” Commissioner Peirce identified numerous open questions

that issuers like KNC emphasized when arguing that ERC-20 tokens are not securities, such as the

utility of the KNC token in an incomplete or partially complete network.


                                                25
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 35 of 199




       82.       Other thought leaders in the space, such as the registered broker-dealer Coinbase,

opined in late 2016 that “we have considered the question of whether issuance of a Blockchain

Token prior to the existence of a system would constitute a security. We have not found conclusive

law on the subject, but believe that the better view is that a non-security Blockchain Token does

not become a security merely because the system as to which it has rights has not yet been created

or completed.”

       G.        The KNC Tokens Are Securities

       83.       KNC tokens are securities because they constituted an investment of money in a

common enterprise with a reasonable expectation of profits to be derived from the efforts of others.

At issuance, as described above, it was not clear to a reasonable purchaser that the KNC tokens

were securities as defined under federal and state securities laws.

       84.       Within the last year prior to the filing of the initial Complaint in this action,

however, the SEC has clarified, pursuant to its statutorily delegated authority, and with the benefit

of labor-intensive research and investigations, that many ERC-20 tokens, including KNC, were

securities. On April 3, 2019, as noted above, the SEC published a “Framework for ‘Investment

Contract’ Analysis of Digital Assets,” in which it “provided a framework for analyzing whether a

digital asset is an investment contract and whether offers and sales of a digital asset are securities

transactions.” Among the most significant statements therein is the SEC’s description of how to

analyze the various facts surrounding ICOs in determining whether a given digital asset, like KNC,

is a security. Under application of the Framework, the KNC tokens were securities at issuance.

       85.       In the Framework, the SEC cautioned potential issuers: “If you are considering an

Initial Coin Offering, sometimes referred to as an ‘ICO,’ or otherwise engaging in the offer, sale,

or distribution of a digital asset, you need to consider whether the U.S. federal securities laws

apply.” The SEC explained the basics of the Howey test:


                                                 26
         Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 36 of 199




                The U.S. Supreme Court’s Howey case and subsequent case law
                have found that an “investment contract” exists when there is the
                investment of money in a common enterprise with a reasonable
                expectation of profits to be derived from the efforts of others. The
                so-called “Howey test” applies to any contract, scheme, or
                transaction, regardless of whether it has any of the characteristics of
                typical securities. The focus of the Howey analysis is not only on the
                form and terms of the instrument itself (in this case, the digital asset)
                but also on the circumstances surrounding the digital asset and the
                manner in which it is offered, sold, or resold (which includes
                secondary market sales). Therefore, issuers and other persons and
                entities engaged in the marketing, offer, sale, resale, or distribution
                of any digital asset will need to analyze the relevant transactions to
                determine if the federal securities laws apply.

        86.     Investors who bought KNC tokens invested money or other valuable consideration,

such as bitcoin and ether, in a common enterprise—Kyber Network. Investors had a reasonable

expectation of profit based upon Kyber Network’s efforts, including, among other things, Kyber

Network obtaining listing of KNC tokens on various crypto-asset exchanges.

                1.      KNC Token Purchasers Invested Money

        87.     Investors in KNC tokens made an investment of money or other valuable

consideration for purposes of Howey. The SEC Framework states: “The first prong of the Howey

test is typically satisfied in an offer and sale of a digital asset because the digital asset is purchased

or otherwise acquired in exchange for value, whether in the form of traditional (or fiat) currency,

another digital asset, or other type of consideration.”

        88.     Investors invested traditional and other digital currencies, such as bitcoin and ether,

to purchase the KNC tokens. KNC tokens were listed on many crypto-asset exchanges, and those

crypto-asset exchanges permitted investors to purchase KNC with bitcoin and ether.




                                                   27
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 37 of 199




                2.      KNC Token Investors Participated In A Common Enterprise

        89.     The SEC Framework states: “In evaluating digital assets, we have found that a

‘common enterprise’ typically exists.” This is “because the fortunes of digital asset purchasers

have been linked to each other or to the success of the promoter’s efforts.”

        90.     The KNC tokens are no different. Investors were passive participants in the KNC

token ICO and the profits of each investor were intertwined with those of both Kyber Network and

of other investors. Kyber Network was responsible for supporting KNC, pooled investors’ assets,

and controlled those assets. Kyber Network also retained a significant stake in KNC, thus sharing

in the profits and risk of the venture.

        91.     The success of the KNC tokens was necessarily linked to the success of Defendants’

efforts, because at the time of the ICO there was no operational platform on which to utilize the

tokens for any purpose. Indeed, the tokens do not appear to have even been transferable

anywhere—not even to exchanges for secondary trading—until a week after the ICO:




                                                28
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 38 of 199




       92.     Accordingly, investors in KNC participated in a common enterprise by purchasing

the token.

               3.      KNC Token Investors Purchased The Tokens With A Reasonable
                       Expectation Of Profit From Owning Them

       93.     As to “reasonable expectation of profits,” the SEC Framework states: “A purchaser

may expect to realize a return through participating in distributions or through other methods of

realizing appreciation on the asset, such as selling at a gain in a secondary market.”

       94.     Investors in the KNC tokens, including Plaintiff and the Class, made their

investment with a reasonable expectation of profits. The KNC token was sold to investors prior

to a network or “ecosystem” on which it could be used being fully developed.

       95.     Alluding to the “AP” (the “Active Participant”), which is the promoter, sponsor, or

other third party that “provides essential managerial efforts that affect the success of the

enterprise,” the Framework identifies a series of factually intense questions underscoring both the

time the SEC had spent considering these issues and the challenges a layperson would face in

analyzing whether a digital asset constitutes a security. In particular, the Framework lays out a

number of characteristics to assess whether the “reasonable expectation of profits” element is met

with respect to whether digital assets (such as KNC) thereby satisfy the Howey test:

       96.     The more the following characteristics are present, the more likely it is that there is

a reasonable expectation of profit:

              The digital asset gives the holder rights to share in the enterprise's income
               or profits or to realize gain from capital appreciation of the digital asset.
               o       The opportunity may result from appreciation in the value of the
                       digital asset that comes, at least in part, from the operation,
                       promotion, improvement, or other positive developments in the
                       network, particularly if there is a secondary trading market that
                       enables digital asset holders to resell their digital assets and realize
                       gains.



                                                 29
Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 39 of 199




     o      This also can be the case where the digital asset gives the holder
            rights to dividends or distributions.

    The digital asset is transferable or traded on or through a secondary market
     or platform, or is expected to be in the future.
    Purchasers reasonably would expect that an AP's efforts will result in capital
     appreciation of the digital asset and therefore be able to earn a return on
     their purchase.
    The digital asset is offered broadly to potential purchasers as compared to
     being targeted to expected users of the goods or services or those who have
     a need for the functionality of the network.
     o      The digital asset is offered and purchased in quantities indicative of
            investment intent instead of quantities indicative of a user of the
            network. For example, it is offered and purchased in quantities
            significantly greater than any likely user would reasonably need, or
            so small as to make actual use of the asset in the network
            impractical.

    There is little apparent correlation between the purchase/offering price of
     the digital asset and the market price of the particular goods or services that
     can be acquired in exchange for the digital asset.
    There is little apparent correlation between quantities the digital asset
     typically trades in (or the amounts that purchasers typically purchase) and
     the amount of the underlying goods or services a typical consumer would
     purchase for use or consumption.
    The AP has raised an amount of funds in excess of what may be needed to
     establish a functional network or digital asset.
    The AP is able to benefit from its efforts as a result of holding the same
     class of digital assets as those being distributed to the public.
    The AP continues to expend funds from proceeds or operations to enhance
     the functionality or value of the network or digital asset.
    The digital asset is marketed, directly or indirectly, using any of the
     following:
     o      The expertise of an AP or its ability to build or grow the value of the
            network or digital asset.

     o      The digital asset is marketed in terms that indicate it is an investment
            or that the solicited holders are investors.

     o      The intended use of the proceeds from the sale of the digital asset is
            to develop the network or digital asset.




                                       30
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 40 of 199




               o      The future (and not present) functionality of the network or digital
                      asset, and the prospect that an AP will deliver that functionality.

               o      The promise (implied or explicit) to build a business or operation as
                      opposed to delivering currently available goods or services for use
                      on an existing network.

               o      The ready transferability of the digital asset is a key selling feature.

               o      The potential profitability of the operations of the network, or the
                      potential appreciation in the value of the digital asset, is emphasized
                      in marketing or other promotional materials.

               o      The availability of a market for the trading of the digital asset,
                      particularly where the AP implicitly or explicitly promises to create
                      or otherwise support a trading market for the digital asset.

       97.     The SEC Framework clarifies that investors purchased KNC tokens with a

reasonable expectation of profits.

       98.     The whitepaper stated that “[t]he burning of tokens could potentially increase the

appreciation of the remaining KNC tokens as the total supply in circulation reduces.”

       99.     Kyber Network has continued to promote KNC as a worthwhile investment for

long-term value. In March 2020, for example, Luu stated in an interview that “KNC will be the

FIRST deflationary token with a staking mechanism, where token burn and staking rewards are

determined by actual network usage,” and that a pending upgrade to Kyber Network would

“ultimately enhance[e] liquidity for the ecosystem, Kyber Network growth, and KNC value

creation.”

       100.    Kyber Network likewise continues to promote its “burn rate,” which is an essential

driver for any return on KNC investors’ investment. In August 2019, Kyber Network posted on

Twitter that it had “crossed the 2 Million burned KNC milestone within 3 months from our first 1

million burn day! … Let’s keep this momentum going!” And in a June 2020 tweet, Kyber




                                                 31
         Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 41 of 199




Network announced that it had “hit another milestone before [their] Katalyst and @KyberDAO

launch! Over 5 million tokens have been burned!”

                4.      Investors Expected Profits From The KNC Tokens To Be Derived
                        From The Managerial Efforts Of Issuers

        101.    The SEC Framework provides that the “inquiry into whether a purchaser is relying

on the efforts of others focuses on two key issues: Does the purchaser reasonably expect to rely on

the efforts of an [Active Participant]? Are those efforts ‘the undeniably significant ones, those

essential managerial efforts which affect the failure or success of the enterprise,’ as opposed to

efforts that are more ministerial in nature?”

        102.    The SEC explained in its Framework, further underlining the depth of study the

agency had devoted to the matter over the years and the complexity of such legal analysis from

the perspective of a reasonable investor, that the more of the following characteristics that are

present, “the more likely it is that a purchaser of a digital asset is relying on the ‘efforts of others’”:

               An [“Active Participant” or “AP”] is responsible for the development,
                improvement (or enhancement), operation, or promotion of the network,
                particularly if purchasers of the digital asset expect an AP to be performing
                or overseeing tasks that are necessary for the network or digital asset to
                achieve or retain its intended purpose or functionality.
                o       Where the network or the digital asset is still in development and the
                        network or digital asset is not fully functional at the time of the offer
                        or sale, purchasers would reasonably expect an AP to further
                        develop the functionality of the network or digital asset (directly or
                        indirectly). This particularly would be the case where an AP
                        promises further developmental efforts in order for the digital asset
                        to attain or grow in value.

               There are essential tasks or responsibilities performed and expected to be
                performed by an AP, rather than an unaffiliated, dispersed community of
                network users (commonly known as a "decentralized" network).
               An AP creates or supports a market for, or the price of, the digital asset.
                This can include, for example, an AP that: (1) controls the creation and
                issuance of the digital asset; or (2) takes other actions to support a market
                price of the digital asset, such as by limiting supply or ensuring scarcity,
                through, for example, buybacks, “burning,” or other activities.


                                                    32
Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 42 of 199




    An AP has a lead or central role in the direction of the ongoing development
     of the network or the digital asset. In particular, an AP plays a lead or central
     role in deciding governance issues, code updates, or how third parties
     participate in the validation of transactions that occur with respect to the
     digital asset.
    An AP has a continuing managerial role in making decisions about or
     exercising judgment concerning the network or the characteristics or rights
     the digital asset represents including, for example:
     o       Determining whether and how to compensate persons providing
             services to the network or to the entity or entities charged with
             oversight of the network.

     o       Determining whether and where the digital asset will trade. For
             example, purchasers may reasonably rely on an AP for liquidity,
             such as where the AP has arranged, or promised to arrange for, the
             trading of the digital asset on a secondary market or platform.

     o       Determining who will receive additional digital assets and under
             what conditions.

     o       Making or contributing to managerial level business decisions, such
             as how to deploy funds raised from sales of the digital asset.

     o       Playing a leading role in the validation or confirmation of
             transactions on the network, or in some other way having
             responsibility for the ongoing security of the network.

     o       Making other managerial judgements or decisions that will directly
             or indirectly impact the success of the network or the value of the
             digital asset generally.

    Purchasers would reasonably expect the AP to undertake efforts to promote
     its own interests and enhance the value of the network or digital asset, such
     as where:
     o       The AP has the ability to realize capital appreciation from the value
             of the digital asset. This can be demonstrated, for example, if the AP
             retains a stake or interest in the digital asset. In these instances,
             purchasers would reasonably expect the AP to undertake efforts to
             promote its own interests and enhance the value of the network or
             digital asset.

     o       The AP distributes the digital asset as compensation to management
             or the AP’s compensation is tied to the price of the digital asset in
             the secondary market. To the extent these facts are present, the
             compensated individuals can be expected to take steps to build the
             value of the digital asset.


                                        33
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 43 of 199




               o       The AP owns or controls ownership of intellectual property rights
                       of the network or digital asset, directly or indirectly.

               o       The AP monetizes the value of the digital asset, especially where the
                       digital asset has limited functionality.

       103.    Shifting its focus to the numerous facts bearing on the nature of the digital asset at

issue, the SEC explained still further:

       Although no one of the following characteristics of use or consumption is
       necessarily determinative, the stronger their presence, the less likely the
       Howey test is met:

              The distributed ledger network and digital asset are fully developed and
               operational.
              Holders of the digital asset are immediately able to use it for its intended
               functionality on the network, particularly where there are built-in incentives
               to encourage such use.
              The digital assets' creation and structure is designed and implemented to
               meet the needs of its users, rather than to feed speculation as to its value or
               development of its network. For example, the digital asset can only be used
               on the network and generally can be held or transferred only in amounts that
               correspond to a purchaser's expected use.
              Prospects for appreciation in the value of the digital asset are limited. For
               example, the design of the digital asset provides that its value will remain
               constant or even degrade over time, and, therefore, a reasonable purchaser
               would not be expected to hold the digital asset for extended periods as an
               investment.
              With respect to a digital asset referred to as a virtual currency, it can
               immediately be used to make payments in a wide variety of contexts, or acts
               as a substitute for real (or fiat) currency.
               o       This means that it is possible to pay for goods or services with the
                       digital asset without first having to convert it to another digital asset
                       or real currency.

               o       If it is characterized as a virtual currency, the digital asset actually
                       operates as a store of value that can be saved, retrieved, and
                       exchanged for something of value at a later time.

              With respect to a digital asset that represents rights to a good or service, it
               currently can be redeemed within a developed network or platform to
               acquire or otherwise use those goods or services. Relevant factors may
               include:



                                                  34
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 44 of 199




               o       There is a correlation between the purchase price of the digital asset
                       and a market price of the particular good or service for which it may
                       be redeemed or exchanged.

               o       The digital asset is available in increments that correlate with a
                       consumptive intent versus an investment or speculative purpose.

               o       An intent to consume the digital asset may also be more evident if
                       the good or service underlying the digital asset can only be acquired,
                       or more efficiently acquired, through the use of the digital asset on
                       the network.

              Any economic benefit that may be derived from appreciation in the value
               of the digital asset is incidental to obtaining the right to use it for its intended
               functionality.
              The digital asset is marketed in a manner that emphasizes the functionality
               of the digital asset, and not the potential for the increase in market value of
               the digital asset.
              Potential purchasers have the ability to use the network and use (or have
               used) the digital asset for its intended functionality.
              Restrictions on the transferability of the digital asset are consistent with the
               asset's use and not facilitating a speculative market.
              If the AP facilitates the creation of a secondary market, transfers of the
               digital asset may only be made by and among users of the platform.
       104.    Purchasers of pre-functional tokens, such as KNC, necessarily rely on the

managerial efforts of others to realize value from their investments. The success of these

managerial efforts in developing the networks on which these tokens will operate is the primary

factor in their price, that is, until such tokens transition into being functional utility tokens. The

KNC token was a security at issuance because profits from KNC would be derived primarily from

the managerial efforts of Kyber Network in developing the associated network on which KNC

would function, rather than having its profit derived from market forces of supply and demand,

such as might affect the price of a commodity such as gold (or Bitcoin).

       105.    This dependency on the managerial efforts of Kyber Network, however, was not

apparent at issuance to a reasonable investor. Considering the limited available information about

how KNC was designed and intended to operate, if such an investor were even able to interpret


                                                   35
         Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 45 of 199




the relevant law at the time, a reasonable investor lacked sufficient bases to conclude whether KNC

was a security until the platform at issue, and its relevant “ecosystem,” had been given time to

develop. In the interim, the investor lacked the facts necessary to conclude—let alone formally

allege in court—that the token she had acquired was a security. It was only after the passage of

some significant amount of time, and only with more information about Kyber Network’s intent,

process of management, and lack of success in allowing decentralization to arise, that an investor

could reasonably determine that a token that was advertised as something other than a security was

a security all along.

        106.    Investors’ profits in KNC tokens were to be derived from the managerial efforts of

others, specifically Kyber Network and its co-founders and development teams. KNC token

investors relied on the managerial and entrepreneurial efforts of Kyber Network and their

executive and development teams to manage and develop the projects funded by the KNC ICO.

        107.    The Individual Defendants’ biographies were also prominently featured on Kyber

Network’s website prior to the ICO.          Luu was described as “a researcher working on

cryptocurrencies, smart contract security and distributed consensus algorithms” and “a regular

invited speaker at Bitcoin and Ethereum workshops.” Tran was described as having “experience

in developing large-scale infrastructures for multiple social marketing platforms and advertising

networks.” Velner was promoted as “an experienced software developer with over 10 years as a

senior software engineer and a technical leader.”

        108.    Under the Framework, notwithstanding the complexity of the issue to a reasonable

investor, KNC satisfies most if not all of the factors described as relevant to its determination that

a digital asset is a security. Kyber Network created KNC tokens from thin air. Kyber Network

represented that it would develop an ecosystem (the overall network of individuals using KNC or




                                                 36
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 46 of 199




participating in the development of its network) that would increase the value of KNC tokens.

Plaintiff and the Class reasonably expected Kyber Network to provide significant managerial

efforts, to develop and improve the KNC ecosystem, to develop and sustain a supportive network,

and to secure listings at exchanges through which KNC tokens could be traded or liquidated. And

Kyber Network represented that it would provide significant managerial efforts to achieve these

objectives and make KNC a success.

       109.      The success of Kyber Network’s promotional efforts in cultivating interest from

U.S. investors was on display in one post to a public message board shortly after its ICO, days

before KNC was listed on Binance and other exchanges:




       H.        The SEC Has Concluded That Tokens Such As KNC Are Securities

       110.      On September 30, 2019, the SEC found that Block.one, another issuer of a similar

digital token, had violated the Securities Act through its unregistered sale to U.S. investors of a

token called EOS. EOS, like KNC, was a digital token that was not marketed to investors as a

security, but—by application of the SEC’s Framework—was a security in that it constituted an

investment of money in a common enterprise with a reasonable expectation of profits to be derived

from the efforts of others. Notably, the SEC enforcement action occurred over two years after

Block.one began selling EOS to the public, further underscoring the complexity of these issues for

lay investors.

       111.      In arriving at its determination that the EOS token was a security, the SEC reached

the following conclusions:




                                                 37
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 47 of 199




              “Companies that offer or sell securities to US investors must comply with
               the securities laws, irrespective of the industry they operate in or the labels
               they place on the investment products they offer.”

              “Block.one did not provide ICO investors the information they were entitled
               to as participants in a securities offering.”

              “[EOS] Tokens were securities under the federal securities laws”

              “A purchaser in the offering of [EOS] Tokens would have had a reasonable
               expectation of obtaining a future profit based upon Block.one’s efforts,
               including its development of the EOSIO software and its promotion of the
               adoption and success of EOSIO and the launch of the anticipated EOSIO
               blockchains.”

              “Block.one violated Sections 5(a) and 5(c) of the Securities Act by offering
               and selling these securities without having a registration statement filed or
               in effect with the Commission or qualifying for an exemption from
               registration.”

As a result of the SEC’s enforcement action, Block.one consented to a settlement whereby it would

pay $24 million to the SEC. The SEC’s recent conclusion—that EOS is a security—applies with

equal force to KNC.

       I.      The Class Has Suffered Significant Damages From Defendants’ Actions

       112.    The KNC tokens today are worth far less than the price Plaintiff and the Class paid

for them. As a direct result of Defendants’ issuance, promotion, and sale of unregistered securities,

Plaintiff and the Class—many of whom are retail investors who lack the technical and financial

sophistication necessary to have evaluated the risks associated with their investments in the KNC

token and were denied the information that would have been contained in the materials required

for the registration of KNC—have suffered significant damages in an amount to be proven at trial.

       113.    Indeed, the price of KNC tokens has dropped more than 80 percent from its 2018

high. To the extent Plaintiff and the Class still hold KNC tokens, they hereby demand rescission

and make any necessary tender of the KNC tokens.




                                                 38
         Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 48 of 199




V.      DEFENDANTS’ CONCEALMENT OF THEIR MISCONDUCT PREVENTED
        PLAINTIFF AND MEMBERS OF THE CLASS FROM BRINGING A CLAIM AT
        THE TIME THE EVENTS OCCURRED

        114.    Consistent with the perspective of a reasonable investor, neither Plaintiff nor

members of the Class were in a position to appreciate their ability to bring claims based on

Defendants’ misconduct until April 3, 2019, at the earliest. Plaintiff makes the following

allegations regarding Defendants’ intentional or reckless statements and conduct solely for

purposes of alleging the timeliness of all of Plaintiff’s and the Class’s claims, which do not sound

in fraud.

        115.    In the whitepapers describing the KNC tokens, as well as in their social media and

other marketing, as described above, Defendants deliberately created the impression that KNC was

not a security, would be entirely decentralized, and would have utility for end-users of the platform.

These representations were false.

        116.    Defendants repeatedly compared KNC to Bitcoin and other crypto-assets that are

not securities. Bitcoin is a commodity because from its inception it was functional as a medium

of exchange and decentralized from private or governmental control. The same is true of Ethereum

and other crypto-assets that were well-known at the time of Kyber Network’s ICO. When the

Bitcoin and Ethereum systems were created, only a tiny fraction of the underlying crypto-asset

units were in existence. As a result, increases in bitcoin and ether could occur at a fixed rate over

time, such as from mining. The growth of Bitcoin and Ethereum thus occurs through a

decentralized process as numerous users engage in mining and other efforts to build the ecosystem.

Another defining feature of Bitcoin specifically is its fixed supply cap, which necessarily renders

it a deflationary asset.

        117.    By contrast, Kyber Network issued a substantial portion of the KNC tokens at

issuance, at very little economic cost to Kyber Network’s founders. The creation of KNC tokens


                                                 39
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 49 of 199




thus occurred through a centralized process, in contrast to Bitcoin and Ethereum. This, however,

would not have been apparent at issuance to a reasonable investor. Rather, it was only after the

passage of time and disclosure of additional information about the issuer’s intent, process of

management, and success in allowing decentralization to arise that a reasonable purchaser could

know that he or she had acquired a security. Purchasers were thereby misled into believing that

KNC was something other than a security, when it was a security.

       118.      In sum, in the face of representations that “cryptocurrencies such as Bitcoin,

Ethereum and others have been gaining tractions of late,” promises that KNC would “promote the

adoption of KyberNetwork in the cryptocurrency ecosystem,” that KNC was “the first deflationary

staking token” whose “supply will decrease over time,” and considering the new technology at

issue and Kyber Network’s other statements, many investors were understandably unaware that

KNC tokens had fundamentally different features than other crypto-assets, which the SEC has

determined are not securities.

       119.      Defendants also repeatedly emphasized the decentralized nature of its protocol as a

“trustless decentralized exchange and payment service.” (Emphasis added.) But Defendants did

not explain critical ways in which it was not decentralized and depended on the concerted efforts

of their team.

       120.      First, and fundamentally, the Kyber Network protocol requires the design and

development efforts from Defendants and their employees in order to advertise and operate the

network. Only in July 2020—nearly three years after the ICO, and after the filing of this lawsuit—

did Defendants implement a system, which was not included in the original design of the protocol,

where community members have a vote in governance decisions about the protocol.




                                                 40
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 50 of 199




       121.    Second, while the whitepaper promised a role for “operators” to, among other

things, “add and remove reserve entities”—that is, approve the listing and delisting of additional

tokens—“Kyber Network is currently the only network operator” according to Defendants’

technical documentation. That is, the power to choose what tokens operated on the protocol laid

solely with Kyber Network, and not with others in the community as promised.

       122.    Defendants also misrepresented the utility of KNC, both at its launch and beyond

the launch.

       123.    In August 2017, when the exchange was still not operational, Luu nonetheless told

Forbes that Kyber Network was “a new decentralized exchange built on the Ethereum blockchain

that allows for the instantaneous trading of any cryptocurrency with high liquidity.” Luu went on

to discuss bitcoin and ether trades, and portrayed Kyber Network as a mere facilitator of such non-

securities transactions:

               If a user or a company has a wallet that only accepts Bitcoin, but
               their friend or customer wants to send them Ether (the Ethereum
               token) or any of the 800 less known cryptocurrency tokens,
               KyberNetwork acts in the background to facilitate and enable that
               transaction. Kyber Network strives to achieve both security and
               usability for a cryptocurrency exchange. Most decentralized
               exchanges are hard to use for mainstream users. On the other hand,
               Kyber Network allows users trade any cryptocurrency instantly and
               with low fees due to a reserve management system that guarantees
               liquidity for tokens available on the platform. Because it is
               decentralized and “on chain,” there is no need to question the
               integrity of the exchange, as every transaction is handled by smart
               contracts on the blockchain.

       124.    Similarly, Defendants’ statements emphasize various uses for the KNC token.

According to the whitepaper, KNC tokens are “required for reserves to participate in the network”

and that “partners will be paid in KNC for every trade that they introduce to Kyber Network” and

that a fee “will be paid by the reserve to Kyber Network platform in KNC.” Similarly, the

whitepaper explained that it would introduce derivatives for the “users” of KNC. Taken together,


                                                41
            Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 51 of 199




such statements in the whitepaper created the misleading impression that KNC tokens could be

used by token holders for services.

         125.    In reality, the KNC token is invisible to end users of Kyber Network protocol.

Kyber Network allows for the instant exchange of two crypto-assets. But users exchanging the

asset never need to own or use KNC to make the exchange, because users do not pay the KNC-

based fee themselves. Only the few issuers who list on Kyber have a use for KNC, not the tens of

thousands of purchasers of KNC during the ICO, nor the many more who have purchased KNC

since.

         126.    Under the misapprehension, as a result of Defendants’ fraudulent statements and

omissions, that KNC was not a security, Plaintiff and members of the Class did not realize that

they were in a position to bring claims under federal or state law regulating securities. Defendants’

misrepresentations would not have been apparent until, at the earliest, April 3, 2019, when the

SEC clarified the legal paradigm for assessing the security status of crypto-assets like KNC.

         127.    Indeed, independent of Defendants’ state of mind in making the misleading

misstatements and omissions described above, these misstatements and omissions—which

reflected the massive asymmetry in information available to Defendants and unavailable to

Plaintiff and the Class—prevented Plaintiff and the Class from realizing that they were in a

position to bring claims under federal or state law regulating securities until April 3, 2019, at the

earliest.

VI.      CLASS ALLEGATIONS

         128.    Plaintiff brings this action as a class action pursuant to Fed. R. Civ. P. 23 and seeks

certification of the following Class: All persons who purchased KNC tokens, which were first

sold on or about September 15, 2017, in a domestic U.S. transaction and were injured thereby.

The Class Period is thus September 15, 2017 through the present.


                                                   42
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 52 of 199




       129.    The Class excludes individuals subject to any enforceable arbitration clause

contained in any of the purchase agreements executed in connection with their purchase of

KNC. Subject to the below, the Class includes all other individuals who purchased KNC tokens,

including those individuals who purchased KNC tokens in sales made through online crypto-asset

exchanges.

       130.    Excluded from the Class are Defendants, their officers and directors, and members

of their immediate families or their legal representatives, heirs, successors or assigns and any entity

in which Defendants have or had a controlling interest.

       131.    Plaintiff reserves the right to amend the Class definitions if investigation or

discovery indicate that the definitions should be narrowed, expanded, or otherwise modified.

       132.    The members of the Class are so numerous that joinder of all members is

impracticable. The precise number of Class members is unknown to Plaintiff at this time, but it is

believed to be in the tens of thousands.

       133.    Members of the Class are readily ascertainable and identifiable. Members of the

Class may be identified by publicly accessible blockchain ledger information and records

maintained by Defendants or their agents. They may be notified of the pendency of this action by

electronic mail using a form of notice customarily used in securities class actions.

       134.    Plaintiff’s claims are typical of the claims of the Class members as all Class

members are similarly affected by Defendants’ respective wrongful conduct in violation of the

laws complained of herein. Plaintiff does not have any interest that is in conflict with the interests

of the members of the Class.

       135.    Plaintiff and members of the Class sustained damages from Defendants’ common

course of unlawful conduct based upon the loss in market value of the KNC tokens.




                                                  43
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 53 of 199




       136.    Plaintiff has fairly and adequately protected, and will continue to fairly and

adequately protect, the interests of the members of the Class and has retained counsel competent

and experienced in class actions and securities litigation. Plaintiff has no interests antagonistic to

those of the Class.

       137.    Common questions and answers of law and fact exist as to all Class members and

predominate over any questions solely affecting individual members of the Class, including but

not limited to the following:

              Whether KNC is a security under federal and state law;

              Whether Kyber Network failed to register KNC as a security under
               applicable federal and state law;

              Whether Kyber Network offered or sold KNC to members of the Class;

              Whether the members of the Class suffered damages as a result of
               Defendants’ conduct in violation of federal and state law; and

              Whether the Class members are entitled to recover the monies they paid
               thereunder.

       138.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by some of the individual Class members may be relatively small, the expense

and burden of individual litigation makes it impossible for members of the Class to individually

redress the wrongs done to them.

       139.    There will be no difficulty in the management of this action as a class action.




                                                 44
          Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 54 of 199




VII.      CAUSES OF ACTION

                                FIRST CAUSE OF ACTION
                         (SECURITIES ACT – PRIMARY LIABILITY)

                             Unregistered Offer and Sale of Securities
                            Sections 5 and 12(a)(1) of the Securities Act
                                         (Kyber Network)

          140.   Plaintiff realleges the allegations above.

          141.   Section 5(a) of the Securities Act states: “Unless a registration statement is in effect

as to a security, it shall be unlawful for any person, directly or indirectly (1) to make use of any

means or instruments of transportation or communication in interstate commerce or of the mails

to sell such security through the use or medium of any prospectus or otherwise; or (2) to carry or

cause to be carried through the mails or in interstate commerce, by any means or instruments of

transportation, any such security for the purpose of sale or for delivery after sale.” 15 U.S.C. §

77e(a).

          142.   Section 5(c) of the Securities Act states: “It shall be unlawful for any person,

directly or indirectly, to make use of any means or instruments of transportation or communication

in interstate commerce or of the mails to offer to sell or offer to buy through the use or medium of

any prospectus or otherwise any security, unless a registration statement has been filed as to such

security, or while the registration statement is the subject of a refusal order or stop order or (prior

to the effective date of the registration statement) any public proceeding or examination under

section 77h of this title.” Id. § 77e(c).

          143.   When issued, the KNC tokens were securities within the meaning of Section 2(a)(1)

of the Securities Act, 15 U.S.C. § 77b(a)(1). Kyber Network promoted, solicited or sold KNC

tokens from Plaintiffs and members of the Class. Kyber Network thus directly or indirectly made

use of means or instruments of transportation or communication in interstate commerce or of the



                                                   45
         Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 55 of 199




mails, to offer to sell or to sell securities, or to carry or cause such securities to be carried through

the mails or in interstate commerce for the purpose of sale or for delivery after sale. No registration

statements have been filed with the SEC or have been in effect with respect to any of the offerings

alleged herein.

        144.      Section 12(a)(1) of the Securities Act provides in relevant part: “Any person who

offers or sells a security in violation of section 77e of this title … shall be liable, subject to

subsection (b), to the person purchasing such security from him, who may sue either at law or in

equity in any court of competent jurisdiction, to recover the consideration paid for such security

with interest thereon, less the amount of any income received thereon, upon the tender of such

security, or for damages if he no longer owns the security.” Id. § 77l(a)(1).

        145.      Accordingly, Kyber Network has violated Sections 5(a), 5(c), and 12(a)(1) of the

Securities Act, id. §§ 77e(a), 77e(c), and 77l(a)(1).

        146.      Plaintiffs and Class members who own KNC tokens have made or will make any

necessary tender and seek all remedies available at law or in equity for any KNC tokens purchased

in the Class Period, including applicable costs, attorneys’ fees, and interest.

        147.      Plaintiffs and Class Members who no longer own KNC tokens seem damages for

any KNC Tokens purchased in the Class Period, including any applicable costs, attorneys’ fees,

and interest.

                               SECOND CAUSE OF ACTION
                        (SECURITIES ACT – ADDITIONAL LIABILITY)

                              Control Person Liability for Violations of
                             Sections 5 and 12(a)(1) of the Securities Act
                                       (Luu, Tran, and Velner)

        148.      Plaintiff realleges the allegations above.




                                                    46
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 56 of 199




       149.    This Count is asserted against the Individual Defendants for violations of

Section 15 of the Securities Act, 15 U.S.C. § 77o.

       150.    Each of the Individual Defendants, by virtue of their offices, stock ownership,

agency, agreements or understandings, and specific acts, at the time of the wrongs alleged herein,

and as set forth herein, had the power and authority to direct the management and activities of

Kyber Network and its employees, and to cause Kyber Network to engage in the wrongful conduct

complained of herein. Each Individual Defendant had and exercised the power and influence to

cause the unlawful solicitation of purchases of KNC tokens.

       151.    The Individual Defendants had and have the power to direct or cause the direction

of the management and policies of Kyber Network.

       152.    The Individual Defendants, separately or together, have sufficient influence to have

caused Kyber Network to solicit transactions of securities.

       153.    The Individual Defendants, separately or together, jointly participated in, and/or

aided and abetted, Kyber Network’s solicitation of securities.

       154.    By virtue of the conduct alleged herein, the Individual Defendants are liable for the

wrongful conduct complained of herein and are liable to Plaintiffs and the Class for rescission

and/or damages suffered for KNC tokens sold during the Class Period.

                           THIRD CAUSE OF ACTION
                   (ALABAMA STATE LAW – PRIMARY LIABILITY)

                           Unregistered Offer and Sale of Securities
                                      Ala. Code § 8-6-19
                                      (Kyber Network)

       155.    Plaintiff realleges the allegations above.

       156.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Alabama.



                                                 47
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 57 of 199




       157.    The Alabama Securities Act forbids the offer or sale of unregistered securities. Ala.

Code § 8-6-4. Any person who offers or sells a security in violation of Section 8-6-4 is “liable to

the person buying the security from him who may bring an action to recover the consideration paid

for the security, together with interest at six percent per year from the date of payment, court costs

and reasonable attorneys’ fees, less the amount of any income received on the security, upon the

tender of the security, or for damages if he no longer owns the security. Damages are the amount

that would be recoverable upon a tender less the value of the security when the buyer disposed of

it and interest at six percent per year from the date of disposition.” Id. § 8-6-19(a).

       158.    When issued, the KNC tokens were securities within the meaning of the Alabama

Securities Act. Id. § 8-6-2. On information and belief, Kyber Network offered or sold the KNC

tokens to members of the Class in Alabama. The KNC tokens were neither registered under, nor

subject to exemption from registration under the Alabama Securities Act. Id. § 8-6-10.

       159.    On information and belief, the KNC tokens were offered or sold in Alabama,

including without limitation through solicitations directed by Kyber Network to Alabama and

received in Alabama.

       160.    Accordingly, Kyber Network has violated the Alabama Securities Act through

Kyber Network’s sale of unregistered securities.

       161.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       162.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.




                                                  48
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 58 of 199




                          FOURTH CAUSE OF ACTION
                  (ALABAMA STATE LAW – ADDITIONAL LIABILITY)

                                     Control Person Liability
                                       Ala. Code § 8-6-19
                                     (Luu, Tran, and Velner)

       163.    Plaintiff realleges the allegations above.

       164.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Alabama.

       165.    Every person who directly or indirectly controls an entity liable under the Alabama

Securities Act for unlawfully selling unregistered securities, as well as “every partner, officer, or

director of such a person, every person occupying a similar status or performing similar functions,

every employee of such a person who materially aids in the conduct giving rise to the liability, and

every dealer or agent who materially aids in such conduct” is jointly and severally liable “with and

to the same extent” as the seller, unless the non-seller “is able to sustain the burden of proof that

he did not know, and in the exercise of reasonable care could not have known, of the existence of

the facts by reason of which liability is alleged to exist.” Ala. Code § 8-6-19(c).

       166.    When issued, the KNC tokens were securities within the meaning of the Alabama

Securities Act. Id. § 8-6-19. On information and belief, Kyber Network offered and sold the KNC

tokens to members of the Class in Alabama. The KNC tokens were neither registered under, nor

subject to exemption from registration under the Alabama Securities Act.

       167.    On information and belief, Kyber Network offered and sold the KNC tokens in

Alabama, including without limitation through solicitations directed by Kyber Network to

Alabama and received in Alabama.

       168.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged



                                                 49
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 59 of 199




herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful offers or sales of unregistered securities as described herein.

       169.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Alabama Securities Act through Kyber Network’s offer or sale

of unregistered securities.

       170.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       171.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                               FIFTH CAUSE OF ACTION
                       (ALASKA STATE LAW – PRIMARY LIABILITY)

                                 Unregistered Sale of Securities
                                        AS § 45.56.710
                                       (Kyber Network)

       172.    Plaintiff realleges the allegations above.

       173.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Alaska.

       174.    The Alaska Securities Act forbids the sale of unregistered securities. AS §

45.56.100. Any person who sells a security in violation of Section 45.56.100 is “liable to the

purchaser,” who “may maintain an action to recover the consideration paid for the security, less

the amount of any income received on the security, and interest at the legal rate of interest

under AS § 09.30.070, or eight percent a year, whichever is greater, from the date of the purchase,



                                                 50
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 60 of 199




costs, and attorney fees as determined by the court, upon the tender of the security, or for actual

damages,” defined as “the amount that would be recoverable upon a tender less the value of the

security when the purchaser disposed of it, and interest at the legal rate of interest under

AS § 09.30.070, or eight percent a year, whichever is greater, from the date of the purchase, costs,

and attorney fees as determined by the court.” Id. § 45.56.710.

       175.    When issued, the KNC tokens were securities within the meaning of the Alaska

Securities Act. Id. § 45.56.900. On information and belief, Kyber Network sold the KNC tokens

to members of the Class in Alaska. The KNC tokens were neither registered under, nor subject to

exemption from registration under the Alaska Securities Act. Id. § 45.56.110.

       176.    On information and belief, the KNC tokens were sold in Alaska, including without

limitation through solicitations directed by Kyber Network to Alaska and received in Alaska.

       177.    Accordingly, Kyber Network has violated the Alaska Securities Act through Kyber

Network’s sale of unregistered securities.

       178.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       179.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                             SIXTH CAUSE OF ACTION
                   (ALASKA STATE LAW – ADDITIONAL LIABILITY)

                                    Control Person Liability
                                       AS § 45.56.710(g)
                                    (Luu, Tran, and Velner)

       180.    Plaintiff realleges the allegations above.




                                                 51
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 61 of 199




        181.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Alaska.

        182.    Every person who “directly or indirectly controls a person liable under” the Alaska

Securities Act for unlawfully selling unregistered securities, as well as every “managing partner,

executive officer, or director of a person liable … including an individual having a similar status

or performing similar functions,” every “individual who is an employee of or associated with a

person liable … and who materially aids the conduct giving rise to the liability,” and every “person

that is a broker-dealer, agent, investment adviser, or investment adviser representative that

materially aids the conduct giving rise to the liability” is “jointly and severally with and to the

same extent as” the seller, unless the non-seller sustains the burden of proof that he did not know,

and in the exercise of reasonable care could not have known, of the existence of the facts by reason

of which liability is alleged to exist. Id. § 45.56.710(g).

        183.    When issued, the KNC tokens were securities within the meaning of the Alaska

Securities Act. Id. § 45.56.900. On information and belief, Kyber Network sold the KNC tokens

to members of the Class in Alaska. The KNC tokens were neither registered under, nor subject to

exemption from registration under the Alaska Securities Act.

        184.    On information and belief, Kyber Network sold the KNC tokens in Alaska,

including without limitation through solicitations directed by Kyber Network to Alaska and

received in Alaska.

        185.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to




                                                  52
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 62 of 199




engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful sales of unregistered securities as described herein.

       186.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Alaska Securities Act through Kyber Network’s sale of

unregistered securities.

       187.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       188.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                            SEVENTH CAUSE OF ACTION
                     (ARIZONA STATE LAW – PRIMARY LIABILITY)

                                  Unregistered Sale of Securities
                                        A.R.S. § 44-2001
                                        (Kyber Network)

       189.    Plaintiff realleges the allegations above.

       190.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Arizona.

       191.    The Arizona Securities Act forbids the sale of unregistered securities. A.R.S. § 44-

1841. Any purchase of a security in violation of Section 44-1841 is “voidable at the election of the

purchaser,” who “may bring an action in a court of competent jurisdiction to recover the

consideration paid for the securities, with interest, taxable court costs and reasonable attorney fees,

less the amount of any income received by dividend or otherwise from ownership of the securities,

on tender of the securities purchased or the contract made, or for damages if the purchaser no

longer owns the securities.” Id. § 44-2001.



                                                  53
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 63 of 199




       192.     When issued, the KNC tokens were securities within the meaning of the Arizona

Securities Act. Id. § 1801. On information and belief, Kyber Network sold the KNC tokens to

members of the Class in Arizona. The KNC tokens were neither registered under, nor subject to

exemption from registration under the Arizona Securities Act. Id. § 1843.

       193.    On information and belief, the KNC tokens were sold in Arizona, including without

limitation through solicitations directed by Kyber Network to Arizona and received in Arizona.

       194.    Accordingly, Kyber Network has violated the Arizona Securities Act through

Kyber Network’s sale of unregistered securities.

       195.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       196.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                           EIGHTH CAUSE OF ACTION
                  (ARIZONA STATE LAW – ADDITIONAL LIABILITY)

                                    Control Person Liability
                                       A.R.S. § 44-2003
                                    (Luu, Tran, and Velner)

       197.    Plaintiff realleges the allegations above.

       198.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Arizona.

       199.    Any person, including any dealer, salesman or agent, who made, participated in or

induced the unlawful sale of securities under the Arizona Securities Act “shall be jointly and

severally liable to the person who is entitled to maintain” an action under A.R.S. § 44-2001. A.R.S.

§ 44-2003.



                                                 54
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 64 of 199




       200.    When issued, the KNC tokens were securities within the meaning of the Arizona

Securities Act. Id. § 1801. On information and belief, Kyber Network sold the KNC tokens to

members of the Class in Arizona. The KNC tokens were neither registered under, nor subject to

exemption from registration under the Arizona Securities Act.

       201.    On information and belief, Kyber Network sold the KNC tokens in Arizona,

including without limitation through solicitations directed by Kyber Network to Arizona and

received in Arizona.

       202.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful sales of unregistered securities as described herein.

       203.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Arizona Securities Act through Kyber Network’s sale of

unregistered securities.

       204.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       205.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.




                                                 55
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 65 of 199




                            NINTH CAUSE OF ACTION
                    (ARKANSAS STATE LAW – PRIMARY LIABILITY)

                            Unregistered Offer or Sale of Securities
                                Ark. Stat. Ann. § 23-42-106(a)
                                      (Kyber Network)

       206.    Plaintiff realleges the allegations above.

       207.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Arkansas.

       208.    The Arkansas Securities Act forbids the offer or sale of unregistered securities. Ark.

Code Ann. § 23-42-501. Any person who offers or sells a security in violation of Section 23-42-

501 is liable to the person buying the security from him, who “may recover costs and reasonable

attorney’s fees plus: (A) [u]pon tender of the security, the consideration paid for the security and

interest at six percent (6%) per year from the date of payment, less the amount of any income

received from owning the security; or (B)(i) [d]amages if the buyer no longer owns the security.”

Id. § 23-42-106(a)(1) – (2)(B)(i). “Damages are the amount that would be recoverable upon a

tender of the security less the value of the security when the buyer disposed of the security plus

interest at six percent (6%) per year from the date of disposition of the security.” Id. § 23-42-

106(a)(2)(B)(ii).

       209.    When issued, the KNC tokens were securities within the meaning of the Arkansas

Securities Act. Id. § 23-42-102(17). On information and belief, Kyber Network offered or sold the

KNC tokens to members of the Class in Arkansas. The KNC tokens were neither registered under,

nor subject to exemption from registration under the Arkansas Securities Act. Id. § 23-42-503.

       210.    On information and belief, the KNC tokens were offered or sold in Arkansas,

including without limitation through solicitations directed by Kyber Network to Arkansas and

received in Arkansas.



                                                 56
         Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 66 of 199




        211.    Accordingly, Kyber Network has violated the Arkansas Securities Act through

Kyber Network’s sale of unregistered securities.

        212.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

        213.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                            TENTH CAUSE OF ACTION
                  (ARKANSAS STATE LAW – ADDITIONAL LIABILITY)

                                      Control Person Liability
                                     Ark. Stat. Ann § 23-42-106
                                      (Luu, Tran, and Velner)

        214.    Plaintiff realleges the allegations above.

        215.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Arkansas.

        216.    Every person who controls a person liable under the Arkansas Securities Act for

unlawfully selling unregistered securities, as well as every partner, officer, or director of the seller

and any other person occupying a similar status or performing a similar function with respect to

the seller is jointly and severally liable for the actions of the seller, unless the non-seller satisfies

the burden of proof that he did not know, and in the exercise of reasonable care could not have

known, of the existence of actions of the seller that give rise to the liability alleged to exist. Id. §

23-42-106(d).

        217.    When issued, the KNC tokens were securities within the meaning of the Arkansas

Securities Act. Id. § 23-42-102(17). On information and belief, Kyber Network offered and sold




                                                   57
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 67 of 199




the KNC tokens to members of the Class in Arkansas. The KNC tokens were not registered under,

nor subject to exemption from registration under the Arkansas Securities Act.

       218.    On information and belief, Kyber Network offered and sold the KNC tokens in

Arkansas, including without limitation through solicitations directed by Kyber Network to

Arkansas and received in Arkansas.

       219.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful offers or sales of unregistered securities as described herein.

       220.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Arkansas Securities Act through Kyber Network’s offer or sale

of unregistered securities.

       221.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       222.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                          ELEVENTH CAUSE OF ACTION
                  (CALIFORNIA STATE LAW – PRIMARY LIABILITY)

                              Unqualified Offer or Sale of Securities
                                   Cal. Corp. Code § 25503
                                        (Kyber Network)

       223.    Plaintiff realleges the allegations above.



                                                 58
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 68 of 199




       224.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in California.

       225.    The California Corporate Securities Law of 1968 (“California Securities Act”)

forbids the offer or sale of unqualified securities. Cal Corp. Code §§ 25110, 25130. Any person

who offers or sells a security in violation of Sections 25110 or 25130 are “liable to any person

acquiring from him the security sold in violation of such section, who may sue to recover the

consideration he paid for such security with interest thereon at the legal rate, less the amount of

any income received therefrom, upon the tender of such security, or for damages, if he no longer

owns the security, or if the consideration given for the security is not capable of being returned.

Damages, if the plaintiff no longer owns the security, shall be equal to the difference between (a)

his purchase price plus interest at the legal rate from the date of purchase and (b) the value of the

security at the time it was disposed of by the plaintiff plus the amount of any income received

therefrom by the plaintiff.” Id. § 25503.

       226.    When issued, the KNC tokens were securities within the meaning of the California

Securities Act. Id. § 25019. On information and belief, Kyber Network offered or sold the KNC

tokens to members of the Class in California. The KNC tokens were neither qualified under, nor

subject to exemption from qualification under the California Securities Act. Id. §§ 25110, 25130.

       227.    On information and belief, the KNC tokens were offered or sold in California,

including without limitation through solicitations directed by Kyber Network to California and

received in California.

       228.    Accordingly, Kyber Network has violated the California Securities Act through

Kyber Network’s sale of unqualified securities.




                                                  59
         Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 69 of 199




        229.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

        230.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                           TWELFTH CAUSE OF ACTION
                 (CALIFORNIA STATE LAW – ADDITIONAL LIABILITY)

                                      Control Person Liability
                                      Cal. Corp. Code § 25504
                                      (Luu, Tran, and Velner)

        231.    Plaintiff realleges the allegations above.

        232.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in California.

        233.    Every person who directly or indirectly controls an entity liable under the California

Securities Act for unlawfully selling unqualified securities as well as “every partner in a firm so

liable, every principal executive officer or director of a corporation so liable, every person

occupying a similar status or performing similar functions … are also liable jointly and severally

with and to the same extent as such person, unless the other person who is so liable had no

knowledge of or reasonable grounds to believe in the existence of the facts by reason of which the

liability is alleged to exist.” Id. § 25504.

        234.    When issued, the KNC tokens were securities within the meaning of the California

Securities Act. Id. § 25019. On information and belief, Kyber Network offered and sold the KNC

tokens to members of the Class in California. The KNC tokens were neither qualified under, nor

subject to exemption from qualification under the California Securities Act.




                                                  60
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 70 of 199




       235.    On information and belief, Kyber Network offered and sold the KNC tokens in

California, including without limitation through solicitations directed by Kyber Network to

California and received in California.

       236.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful offers or sales of unqualified securities.

       237.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the California Securities Act through Kyber Network’s offer or sale

of unqualified securities.

       238.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       239.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                         THIRTEENTH CAUSE OF ACTION
                   (COLORADO STATE LAW – PRIMARY LIABILITY)

                                 Unregistered Sale of Securities
                                  Colo. Rev. Stat § 11-51-604
                                       (Kyber Network)

       240.    Plaintiff realleges the allegations above.

       241.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in the State of Colorado.



                                                 61
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 71 of 199




       242.    The Colorado Securities Act forbids the sale of unregistered securities. Colo. Rev.

Stat. § 11-51-301. Any person who sells a security in violation of Section 301 “is liable to the

person buying the security from such seller for the consideration paid for the security, together

with interest at the statutory rate from the date of payment, costs, and reasonable attorney fees,

less the amount of any income received on the security, upon the tender of the security, or is liable

for damages if the buyer no longer owns the security. Damages are deemed to be the amount that

would be recoverable upon a tender, less the value of the security when the buyer disposed of it,

and interest at the statutory rate from the date of disposition.” Id. § 11-51-604(1).

       243.    When issued, KNC tokens were securities within the meaning of the Colorado

Securities Act. Id. § 11-51-201(17). On information and belief, Kyber Network sold KNC tokens

to members of the Class in the State of Colorado. The KNC tokens were neither registered under,

nor subject to exemption from registration under the Colorado Securities Act. Id. § 11-51-301.

       244.    On information and belief, KNC tokens were sold in the State of Colorado,

including without limitation through solicitations directed by Kyber Network to the State of

Colorado and received in the State of Colorado.

       245.    Accordingly, Kyber Network has violated the Colorado Securities Act through

Kyber Network’s sale of unregistered securities.

       246.    Class members who own KNC tokens have made or will make any necessary tender

and seek all remedies available at law or in equity for any KNC tokens purchased in the Class

Period, including any applicable costs, attorneys’ fees, and interest.

       247.    Class members who no longer own KNC tokens seek damages for any KNC tokens

purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.




                                                 62
          Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 72 of 199




                         FOURTEENTH CAUSE OF ACTION
                  (COLORADO STATE LAW – ADDITIONAL LIABILITY)

                                      Control Person Liability
                                     Colo. Rev. Stat. § 11-51-604
                                      (Luu, Tran, and Velner)

          248.   Plaintiff realleges the allegations above.

          249.   This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in the State of Colorado.

          250.   Every person who directly or indirectly controls an entity liable under the Colorado

Securities Act for unlawfully selling unregistered securities, “is liable jointly and severally with

and to the same extent as such controlled person, unless the controlling person sustains the burden

of proof that such person did not know, and in the exercise of reasonable care could not have

known, of the existence of the facts by reason of which the liability is alleged to exist.” Colo. Rev.

Stat. § 11-51-604(5).

          251.   When issued, KNC tokens were securities within the meaning of the Colorado

Securities Act. Id. § 11-51-201(17). On information and belief, Kyber Network sold KNC tokens

to members of the Class in the State of Colorado. The KNC tokens were neither registered under,

nor subject to exemption from registration under the Colorado Securities Act, and Kyber Network

was not registered or exempt from registration under Colorado law. Id. §§ 11-51-301, 11-51-

401(1).

          252.   On information and belief, Kyber Network sold KNC tokens in the State of

Colorado, including without limitation through solicitations directed by Kyber Network to the

State of Colorado and received in the State of Colorado.

          253.   Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged



                                                   63
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 73 of 199




herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful sales of unregistered securities as described herein.

       254.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Colorado Securities Act through Kyber Network’s sale of

unregistered securities.

       255.    Class members who own KNC tokens have made or will make any necessary tender

and seek all remedies available at law or in equity for any KNC tokens purchased in the Class

Period, including any applicable costs, attorneys’ fees, and interest.

       256.    Class members who no longer own KNC tokens seek damages for any KNC tokens

purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                         FIFTEENTH CAUSE OF ACTION
                 (CONNECTICUT STATE LAW – PRIMARY LIABILITY)

                            Unregistered Offer and Sale of Securities
                                   Conn. Gen. Stat. § 36b-29
                                       (Kyber Network)

       257.    Plaintiff realleges the allegations above.

       258.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in the State of Connecticut.

       259.    The Connecticut Uniform Securities Act forbids the offer or sale of unregistered

securities. Conn. Gen. Stat. § 36b-16. Any person who offers or sells a security in violation of

Section 36b-16 “is liable to the person buying the security, who may sue either at law or in equity

to recover the consideration paid for the security, together with interest at eight per cent per year

from the date of payment, costs and reasonable attorneys’ fees, less the amount of any income



                                                 64
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 74 of 199




received on the security, upon the tender of the security, or for damages if he no longer owns the

security.” Id. § 36b-29(a).

       260.    When issued, KNC tokens were securities within the meaning of the Connecticut

Uniform Securities Act. Id. § 36b-3(19). On information and belief, Kyber Network offered or

sold the KNC tokens to members of the Class in the State of Connecticut. The KNC tokens were

neither registered under, nor subject to exemption from registration under the Connecticut Uniform

Securities Act. Id. § 36b-16.

       261.    On information and belief, the KNC tokens were offered or sold in the State of

Connecticut, including without limitation through solicitations directed by Kyber Network to the

State of Connecticut and received in the State of Connecticut.

       262.    Accordingly, Kyber Network has violated the Connecticut Uniform Securities Act

through Kyber Network’s sale of unregistered securities.

       263.    Class members who own KNC tokens have made or will make any necessary tender

and seek all remedies available at law or in equity for any KNC tokens purchased in the Class

Period, including any applicable costs, attorneys’ fees, and interest.

       264.    Class members who no longer own KNC tokens seek damages for any KNC tokens

purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                        SIXTEENTH CAUSE OF ACTION
               (CONNECTICUT STATE LAW – ADDITIONAL LIABILITY)

                                    Control Person Liability
                                    Conn. Gen. Stat. § 36b-29
                                    (Luu, Tran, and Velner)

       265.    Plaintiff realleges the allegations above

       266.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in the State of Connecticut.



                                                 65
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 75 of 199




       267.    Every person who directly or indirectly controls an entity liable under the

Connecticut Uniform Securities Act for unlawfully selling unregistered securities , as well as

“every partner, officer or director of such a person, [and] every person occupying a similar status

or performing similar functions,” is jointly and severally liable “with and to the same extent” as

the entity liable, unless “the person who is so liable sustains the burden of proof that he did not

know, and in the exercise of reasonable care could not have known, of the existence of the facts

by reason of which liability is alleged to exist.” Conn. Gen. Stat. § 36b-29(c).

       268.    When issued, KNC tokens were securities within the meaning of the Connecticut

Uniform Securities Act. Id. § 36b-3(19). On information and belief, Kyber Network offered and

sold the KNC tokens to members of the Class in the State of Connecticut. The KNC tokens were

neither registered under, nor subject to exemption from registration under the Connecticut Uniform

Securities Act, and Kyber Network was not registered or exempt from registration under

Connecticut law. Id. §§ 36b-16, 36b-6(a).

       269.    On information and belief, Kyber Network offered and sold KNC tokens in the

State of Connecticut, including without limitation through solicitations directed by Kyber Network

to the State of Connecticut and received in the State of Connecticut.

       270.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful offers or sales of unregistered securities as described herein.




                                                 66
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 76 of 199




       271.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Connecticut Uniform Securities Act through Kyber Network’s

offer or sale of unregistered securities.

       272.    Class members who own KNC tokens have made or will make any necessary tender

and seek all remedies available at law or in equity for any KNC tokens purchased in the Class

Period, including any applicable costs, attorneys’ fees, and interest.

       273.    Class members who no longer own KNC tokens seek damages for any KNC tokens

purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                        SEVENTEENTH CAUSE OF ACTION
               (DISTRICT OF COLUMBIA LAW – PRIMARY LIABILITY)

                            Unregistered Offer and Sale of Securities
                                 D.C. Code Ann. § 31-5606.05
                                       (Kyber Network)

       274.    Plaintiff realleges the allegations above.

       275.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in the District of Columbia.

       276.    The District of Columbia Securities and Investor Protection Act forbids the offer or

sale of unregistered securities. D.C. Code Ann. § 31-5603.01. Any person who offers or sells a

security in violation of Section 5603.01 is liable to the purchaser for “the consideration paid for

the security, interest at the rate used in the Superior Court of the District of Columbia from the

date of payment, costs, and reasonable attorneys’ fees, less the amount of any income received on

the security, upon the tender of the security and any income received on it” or for “damages if the

buyer no longer owns the security” in the “amount that would be recoverable on a tender less the

value of the security when the buyer disposed of it, plus interest at the rate used in the Superior

Court of the District of Columbia from the date of disposition.” Id. §31.5606.05(b).



                                                 67
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 77 of 199




       277.    When issued, the KNC tokens were securities within the meaning of the District of

Columbia Securities and Investor Protection Act. Id. § 517.021(22). On information and belief,

Kyber Network offered or sold the KNC tokens to members of the Class in District of Columbia.

The KNC tokens were neither registered under, nor subject to exemption from registration under

the District of Columbia Securities and Investor Protection Act. Id. §31.5601.01(31).

       278.    On information and belief, the KNC tokens were offered or sold in District of

Columbia, including without limitation through solicitations directed by Kyber Network to District

of Columbia and received in District of Columbia.

       279.    Accordingly, Kyber Network has violated the District of Columbia Securities and

Investor Protection Act through Kyber Network’s sale of unregistered securities.

       280.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       281.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                         EIGHTEENTH CAUSE OF ACTION
              (DISTRICT OF COLUMBIA LAW – ADDITIONAL LIABILITY)

                                    Control Person Liability
                                  D.C. Code Ann. § 31-5606.05
                                    (Luu, Tran, and Velner)

       282.    Plaintiff realleges the allegations above.

       283.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in District of Columbia.

       284.    Every person who directly or indirectly controls an entity liable under the District

of Columbia Securities Act for unlawfully selling unregistered securities, as well as “partner,



                                                 68
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 78 of 199




officer, or director of the person liable” or “a person occupying a similar status or performing

similar functions” is “liable jointly and severally with, and to the same extent as the person liable,

unless her or she is able to sustain the burden of proof that he or she did not know, and in exercise

of reasonable care could not have known, of the existence of the facts by reason of which the

liability is alleged to exist. There shall be contribution among the several persons so liable.” D.C.

Code Ann. § 31-5606.05(c).

       285.    When issued, the KNC tokens were securities within the meaning of the District of

Columbia Securities and Investor Protection Act. Id. § 517.021(22). On information and belief,

Kyber Network offered and sold the KNC tokens to members of the Class in District of Columbia.

The KNC tokens were neither registered under, nor subject to exemption from registration under

the District of Columbia Securities and Investor Protection Act, and Kyber Network.

       286.    On information and belief, Kyber Network offered and sold the KNC tokens in

District of Columbia, including without limitation through solicitations directed by Kyber Network

to District of Columbia and received in District of Columbia.

       287.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful offers or sales of unregistered securities as described herein.

       288.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the District of Columbia Securities and Investor Protection Act

through Kyber Network’s offer or sale of unregistered securities.




                                                 69
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 79 of 199




       289.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       290.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                           NINETEENTH CAUSE OF ACTION
                     (FLORIDA STATE LAW – PRIMARY LIABILITY)

                            Unregistered Offer and Sale of Securities
                                      Fla. Stat. § 517.211
                                       (Kyber Network)

       291.    Plaintiff realleges the allegations above.

       292.    This Cause of Action is brought on behalf of Plaintiff and Class members to whom

KNC tokens were offered or sold in Florida.

       293.    The Florida Securities and Investor Protection Act forbids the offer or sale of

unregistered securities. Fla. Stat. § 517.07(1). Any person who offers or sells a security in violation

of Section 517.07(1) is liable to the purchaser for “the consideration paid for the security or

investment, plus interest thereon at the legal rate, less the amount of any income received by the

purchaser on the security or investment upon tender of the security or investment,” as well as

reasonable attorneys’ fees. Id. § 517.211.

       294.    When issued, the KNC tokens were securities within the meaning of the Florida

Securities and Investor Protection Act. Id. § 517.021(22). Kyber Network offered or sold the KNC

tokens to Plaintiff and members of the Class in Florida. The KNC tokens were neither registered

under, nor subject to exemption from registration under the Florida Securities and Investor

Protection Act. Id. §§ 517.051, 517.061.




                                                  70
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 80 of 199




       295.    The KNC tokens were offered or sold in Florida, including without limitation

through solicitations directed by Kyber Network to Florida and received in Florida.

       296.    Accordingly, Kyber Network has violated the Florida Securities and Investor

Protection Act through Kyber Network’s sale of unregistered securities.

       297.    Plaintiff and Class members who own the KNC tokens have made or will make any

necessary tender and seek all remedies available at law or in equity for any KNC tokens purchased

in the Class Period, including any applicable costs, attorneys’ fees, and interest.

       298.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                          TWENTIETH CAUSE OF ACTION
                   (FLORIDA STATE LAW – ADDITIONAL LIABILITY)

                                     Control Person Liability
                                       Fla. Stat. § 517.211
                                     (Luu, Tran, and Velner)

       299.    Plaintiff realleges the allegations above.

       300.    This Cause of Action is brought on behalf of Plaintiff and Class members to whom

KNC tokens were offered or sold in Florida.

       301.    Every person who directly or indirectly controls an entity liable under the Florida

Securities and Investor Protection Act for unlawfully selling unregistered securities, as well as

“every director, officer, partner, or agent of or for the seller, if the director, officer, partner, or

agent has personally participated or aided in making the sale, is jointly and severally liable to the

purchaser in an action for rescission, if the purchaser still owns the security, or for damages, if the

purchaser has sold the security.” Id. § 517.211(1).

       302.    When issued, the KNC tokens were securities within the meaning of the Florida

Securities and Investor Protection Act. Id. § 517.021(22). Kyber Network offered and sold the



                                                  71
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 81 of 199




KNC tokens to Plaintiff and members of the Class in Florida. The KNC tokens were neither

registered under, nor subject to exemption from registration under the Florida Securities and

Investor Protection Act, and Kyber Network.

       303.    Kyber Network offered and sold the KNC tokens in Florida, including without

limitation through solicitations directed by Kyber Network to Florida and received in Florida.

       304.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful offers or sales of unregistered securities as described herein.

       305.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Florida Securities and Investor Protection Act through Kyber

Network’s offer or sale of unregistered securities.

       306.    Plaintiff and Class members who own the KNC tokens have made or will make any

necessary tender and seek all remedies available at law or in equity for any KNC tokens purchased

in the Class Period, including any applicable costs, attorneys’ fees, and interest.

       307.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                        TWENTY-FIRST CAUSE OF ACTION
                    (GEORGIA STATE LAW – PRIMARY LIABILITY)

                                 Unregistered Sale of Securities
                                   Ga. Code Ann. § 10-5-58
                                       (Kyber Network)

       308.    Plaintiff realleges the allegations above.



                                                 72
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 82 of 199




       309.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Georgia.

       310.    The Georgia Uniform Securities Act forbids the sale of unregistered securities. Ga.

Code Ann. § 10-5-20. Any person who sells a security in violation of Section 10-5-20 is “liable to

the purchaser,” who may “maintain an action to recover the consideration paid for the security,

less the amount of any income received on the security, and interest at the legal rate of interest

from the date of purchase, costs, and reasonable attorney fees determined by the Court upon the

tender of the security or for actual damages.” Id. § 10-5-58.

       311.    When issued, the KNC tokens were securities within the meaning of the Georgia

Uniform Securities Act. Id. § 10-5-2(31). On information and belief, Kyber Network sold the KNC

tokens to members of the Class in Georgia. The KNC tokens were neither registered under, nor

subject to exemption from registration under the Georgia Uniform Securities Act. Id. § 10-5-10.

       312.    On information and belief, the KNC tokens were sold in Georgia, including without

limitation through solicitations directed by Kyber Network to Georgia and received in Georgia.

       313.    Accordingly, Kyber Network has violated the Georgia Uniform Securities Act

through Kyber Network’s sale of unregistered securities.

       314.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       315.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.




                                                 73
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 83 of 199




                       TWENTY-SECOND CAUSE OF ACTION
                  (GEORGIA STATE LAW – ADDITIONAL LIABILITY)

                                     Control Person Liability
                                     Ga. Code Ann. § 10-5-58
                                     (Luu, Tran, and Velner)

       316.    Plaintiff realleges the allegations above.

       317.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Georgia.

       318.    Every person who directly or indirectly controls an entity liable under the Georgia

Uniform Securities Act for unlawfully selling unregistered securities, as well as “[a]n individual

who is a managing partner, executive officer, or director of a person liable” including “an

individual having similar status or performing similar functions,” “[a]n individual who is an

employee of or associated with the person liable, and who materially aids the conduct giving rise

to the liability,” and “[a] person who is a broker-dealer, agent, investment adviser, or investment

adviser representative that materially aids the conduct giving rise to the liability,” is jointly and

severally liable with and to the same extent as the seller, unless the non-seller “sustains the burden

of proof that he did not know, and in the exercise of reasonable care could not have known, of the

existence of the facts by reason of which liability is alleged to exist.” Id. §§ 10-5-58(g).

       319.    When issued, the KNC tokens were securities within the meaning of the Georgia

Uniform Securities Act. Id. § 10-5-2(31). On information and belief, Kyber Network sold the KNC

tokens to members of the Class in Georgia. The KNC tokens were neither registered under, nor

subject to exemption from registration under the Georgia Uniform Securities Act.

       320.    On information and belief, Kyber Network sold the KNC tokens in Georgia,

including without limitation through solicitations directed by Kyber Network to Georgia and

received in Georgia.



                                                 74
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 84 of 199




       321.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful sales of unregistered securities as described herein.

       322.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Georgia Uniform Securities Act through Kyber Network’s sale

of unregistered securities.

       323.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       324.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                          TWENTY-THIRD CAUSE OF ACTION
                       (HAWAII STATE LAW – PRIMARY LIABILITY)

                                 Unregistered Sale of Securities
                                     HRS § 485A-509(d)
                                       (Kyber Network)

       325.    Plaintiff realleges the allegations above.

       326.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Hawaii.

       327.    The Hawaii Uniform Securities Act forbids the offer or sale of unregistered

securities. HRS § 485A-301. Any person who sells a security in violation of Section 485A-301 is

“liable to the purchaser … the consideration paid for the security, less the amount of any income



                                                 75
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 85 of 199




received on the security, and interest at the legal rate of interest, from the date of the purchase,

costs, and reasonable attorney’s fees determined by the court, upon the tender of the security, or

for actual damages” if the purchaser no longer owns the security. Id. § 485A-509(b).

       328.    When issued, the KNC tokens were securities within the meaning of the Hawaii

Uniform Securities Act. Id. § 485A-102. On information and belief, Kyber Network sold the KNC

tokens to members of the Class in Hawaii. The KNC tokens were neither registered under, nor

subject to exemption from registration under the Hawaii Uniform Securities Act. Id. § 485A-201.

       329.    On information and belief, the KNC tokens were sold in Hawaii, including without

limitation through solicitations directed by Kyber Network to Hawaii and received in Hawaii.

       330.    Accordingly, Kyber Network has violated the Hawaii Uniform Securities Act

through Kyber Network’s sale of unregistered securities.

       331.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       332.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                       TWENTY-FOURTH CAUSE OF ACTION
                   (HAWAII STATE LAW – ADDITIONAL LIABILITY)

                                    Control Person Liability
                                      HRS § 485A-509(g)
                                    (Luu, Tran, and Velner)

       333.    Plaintiff realleges the allegations above.

       334.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Hawaii.




                                                 76
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 86 of 199




       335.    Every person who directly or indirectly controls an entity liable under the Hawaii

Uniform Securities Act for unlawfully selling unregistered securities, as well as any “individual

who is a managing partner, executive officer, or director of a person liable,” is jointly and severally

liable with and to the same extent as the seller, unless the non-seller sustains the burden of proof

that he did not know, and in the exercise of reasonable care could not have known, of the existence

of the facts by reason of which liability is alleged to exist. HRS § 485A-509(g).

       336.    When issued, the KNC tokens were securities within the meaning of the Hawaii

Uniform Securities Act. Id. § 485A-102. On information and belief, Kyber Network sold the KNC

tokens to members of the Class in Hawaii. The KNC tokens were neither registered under, nor

subject to exemption from registration under the Hawaii Uniform Securities Act.

       337.    On information and belief, Kyber Network sold the KNC tokens in Hawaii,

including without limitation through solicitations directed by Kyber Network to Hawaii and

received in Hawaii.

       338.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful sales of unregistered securities as described herein.

       339.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Hawaii Uniform Securities Act through Kyber Network’s sale

of unregistered securities.




                                                  77
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 87 of 199




       340.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       341.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                           TWENTY-FIFTH CAUSE OF ACTION
                       (IDAHO STATE LAW – PRIMARY LIABILITY)

                                  Unregistered Sale of Securities
                                       I.C. § 30-14-509(b)
                                        (Kyber Network)

       342.    Plaintiff realleges the allegations above.

       343.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Idaho.

       344.    The Idaho Uniform Securities Act forbids the offer or sale of unregistered

securities. I.C. § 30-14-301. Any person who sells a security in violation of Section 30-14-301 is

liable to the purchaser for “the consideration paid for the security, less the amount of any income

received on the security, and interest at the annual rate of interest set forth in section 28-22-104(2),

Idaho Code, from the date of the purchase, costs, and reasonable attorneys’ fees determined by the

court, upon the tender of the security, or for actual damages as provided in subsection (b)(3) of

this section. Id. § 30-14-509(b)(1). The annual rate of interest on judgments is “five percent (5%)

plus the base rate in effect at the time of entry of the judgment. The base rate shall be determined

on July 1 of each year by the Idaho state treasurer and shall be the weekly average yield on United

States treasury securities as adjusted to a constant maturity of one (1) year and rounded up to the

nearest one-eighth percent (1/8%).” Id. § 28-22-104.




                                                  78
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 88 of 199




       345.    When issued, the KNC tokens were securities within the meaning of the Idaho

Uniform Securities Act. Id. § 30-14-102 (28). On information and belief, Kyber Network sold the

KNC tokens to members of the Class in Idaho. The KNC tokens were neither registered under, nor

subject to exemption from registration under the Idaho Uniform Securities Act. Id. § 30-14-201.

       346.    On information and belief, the KNC tokens were sold in Idaho, including without

limitation through solicitations directed by Kyber Network to Idaho and received in Idaho.

       347.    Accordingly, Kyber Network has violated the Idaho Uniform Securities Act

through Kyber Network’s sale of unregistered securities.

       348.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       349.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                           TWENTY-SIXTH CAUSE OF ACTION
                      (IDAHO STATE LAW – ADDITIONAL LIABILITY)

                                    Control Person Liability
                                      I.C. § 30-14-509(g)
                                    (Luu, Tran, and Velner)

       350.    Plaintiff realleges the allegations above.

       351.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Idaho.

       352.    Every person who directly or indirectly controls an entity liable under the Idaho

Uniform Securities Act for unlawfully selling unregistered securities, as well as every “individual

who is a managing partner, executive officer, or director of a person liable under subsections (b)

through (f), including an individual having a similar status or performing similar functions” is



                                                 79
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 89 of 199




liable jointly and severally with and to the same extent as the seller, unless the individual sustains

the burden of proof that the individual did not know and, in the exercise of reasonable care could

not have known, of the existence of conduct by reason of which the liability is alleged to exist. I.C.

§ 30-14-509(g).

       353.    When issued, the KNC tokens were securities within the meaning of the Idaho

Uniform Securities Act. Id. § 30-14-102(28). On information and belief, Kyber Network sold the

KNC tokens to members of the Class in Idaho. Id. §§ 30-14-102(2), 30-14-102(4). The KNC

tokens were not registered under, nor subject to exemption from registration under the Idaho

Uniform Securities Act.

       354.    On information and belief, Kyber Network sold the KNC tokens in Idaho, including

without limitation through solicitations directed by Kyber Network to Idaho and received in Idaho.

       355.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful sales of unregistered securities as described herein.

       356.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Idaho Uniform Securities Act through Kyber Network’s sale of

unregistered securities.

       357.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.




                                                 80
         Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 90 of 199




        358.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                         TWENTY-SEVENTH CAUSE OF ACTION
                     (ILLINOIS STATE LAW – PRIMARY LIABILITY)

                                  Unregistered Sale of Securities
                                  815 Ill. Comp. Stat. Ann. 5/13
                                         (Kyber Network)

        359.    Plaintiff realleges the allegations above.

        360.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Illinois.

        361.    The Illinois Securities Law of 1953 forbids the sale of unregistered securities. 815

Ill. Comp. Stat. Ann. 5/5. Any person who sells a security in violation of Section 5/5 is “liable to

the purchaser,” who may recover “the full amount paid, together with interest from the date of

payment for the securities sold at the rate of the interest or dividend stipulated in the securities sold

(or if no rate is stipulated, then at the rate of 10% per annum) less any income or other amounts

received by the purchaser on the securities, upon offer to tender to the seller or tender into court

of the securities sold,” as well as “reasonable fees and expenses.” Id. § 5/13.

        362.    When issued, the KNC tokens were securities within the meaning of the Illinois

Securities Law of 1953. Id. § 5/2.1. On information and belief, Kyber Network sold the KNC

tokens to members of the Class in Illinois. The KNC tokens were neither registered under, nor

subject to exemption from registration under the Illinois Securities Law of 1953. Id. §§ 5/3, 5/4.

        363.    On information and belief, the KNC tokens were sold in Illinois, including without

limitation through solicitations directed by Kyber Network to Illinois and received in Illinois.

        364.    Accordingly, Kyber Network has violated the Illinois Securities Law of 1953

through Kyber Network’s sale of unregistered securities.



                                                   81
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 91 of 199




        365.    Plaintiff learned that the sale was voidable under Illinois law within six months

prior to the filing of the initial Complaint in this action. Prior to filing the initial Complaint,

Plaintiff has provided to Kyber Network, by registered or certified mail in a properly addressed

envelope with adequate postage affixed and deposited in the mail, notice of the election to rescind,

on behalf of the Class, the purchase of any KNC tokens held by the Class, which thereby satisfies

the statutory requirement that notice of the election to rescind “shall be given by the purchaser

within 6 months after the purchaser shall have knowledge that the sale of the securities to him or

her is voidable, to each person from whom recovery will be sought, by registered or certified mail

or certified mail, return receipt requested, addressed to the person to be notified at his or her last

known address with proper postage affixed, or by personal service.” Id. 5/13(B).

        366.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

        367.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                         TWENTY-EIGHTH CAUSE OF ACTION
                   (ILLINOIS STATE LAW – ADDITIONAL LIABILITY)

                                    Control Person Liability
                                  815 Ill. Comp. Stat. Ann. 5/13
                                    (Luu, Tran, and Velner)

        368.    Plaintiff realleges the allegations above.

        369.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Illinois.

        370.    Every person who directly or indirectly controls an entity liable under the Illinois

Securities Law of 1953 for unlawfully selling unregistered securities, as well as every “issuer,



                                                  82
         Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 92 of 199




controlling person, underwriter, dealer or other person by or on behalf of whom said sale was

made, and each underwriter, dealer, internet portal, or salesperson who shall have participated or

aided in any way in making the sale, and in case the issuer, controlling person, underwriter, dealer,

or internet portal is a corporation or unincorporated association or organization, each of its officers

and directors (or persons performing similar functions) who shall have participated or aided in

making the sale, shall be jointly and severally liable to the purchaser.” Id. § 5/15(A).

        371.    When issued, the KNC tokens were securities within the meaning of the Illinois

Securities Law of 1953. Id. § 5/2.1. On information and belief, Kyber Network sold the KNC

tokens to members of the Class in Illinois. The KNC tokens were neither registered under, nor

subject to exemption from registration under the Illinois Securities Law of 1953.

        372.    On information and belief, Kyber Network sold the KNC tokens in Illinois,

including without limitation through solicitations directed by Kyber Network to Illinois and

received in Illinois.

        373.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful sales of unregistered securities as described herein.

        374.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Illinois Securities Law of 1953 through Kyber Network’s sale

of unregistered securities.




                                                  83
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 93 of 199




       375.    Plaintiff learned that the sale was voidable under Illinois law within six months

prior to the filing of the initial Complaint in this action. Prior to filing the initial Complaint,

Plaintiff provided to the Individual Defendants, by registered or certified mail in a properly

addressed envelope with adequate postage affixed and deposited in the mail, notice of the election

to rescind, on behalf of the Class, the purchase of any KNC tokens held by the Class, which thereby

satisfies the statutory requirement that notice of the election to rescind “shall be given by the

purchaser within 6 months after the purchaser shall have knowledge that the sale of the securities

to him or her is voidable, to each person from whom recovery will be sought, by registered or

certified mail or certified mail, return receipt requested, addressed to the person to be notified at

his or her last known address with proper postage affixed, or by personal service.” Id. 5/13(B).

       376.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       377.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                          TWENTY-NINTH CAUSE OF ACTION
                     (INDIANA STATE LAW – PRIMARY LIABILITY)

                                 Unregistered Sale of Securities
                                  Indiana Code § 23-19-5-9(a)
                                       (Kyber Network)

       378.    Plaintiff realleges the allegations above.

       379.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Indiana.

       380.    The Indiana Uniform Securities Act forbids the offer or sale of unregistered

securities. Indiana Code § 23-19-3-1. Any person who sells a security in violation of Section 23-



                                                 84
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 94 of 199




19-3-1 is “liable to the purchaser” for “the consideration paid for the security, less the amount of

any income received on the security, and interest at the greater of eight percent (8%) per annum or

the rate provided for in the security from the date of the purchase, costs, and reasonable attorney’s

fees determined by the court or arbitrator, upon the tender of the security, or for actual damages

….” Id. § 23-19-5-9(a).

       381.    When issued, the KNC tokens were securities within the meaning of the Indiana

Securities Act. Id. § 23-19-1-2(28). On information and belief, Kyber Network sold the KNC

tokens to members of the Class in Indiana. The KNC tokens were neither registered under, nor

subject to exemption from registration under the Indiana Securities Act. Id. § 23-19-2-1

       382.    On information and belief, the KNC tokens were sold in Indiana, including without

limitation through solicitations directed by Kyber Network to Indiana and received in Indiana.

       383.    Accordingly, Kyber Network has violated the Indiana Uniform Securities Act

through Kyber Network’s sale of unregistered securities.

       384.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       385.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                           THIRTIETH CAUSE OF ACTION
                   (INDIANA STATE LAW – ADDITIONAL LIABILITY)

                                    Control Person Liability
                                  Indiana Code § 23-19-5-9(d)
                                    (Luu, Tran, and Velner)

       386.    Plaintiff realleges the allegations above.




                                                 85
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 95 of 199




       387.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Indiana.

       388.    Every person who directly or indirectly controls an entity liable under the Indiana

Uniform Securities Act for unlawfully selling unregistered securities, as well as “individual who

is a managing partner, executive officer, or director of a person liable,” is jointly and severally

liable with and to the same extent as the seller, unless the non-seller sustains the burden of proof

that he did not know, and in the exercise of reasonable care could not have known, of the existence

of the facts by reason of which liability is alleged to exist Indiana Code § 23-19-5-9(d).

       389.    When issued, the KNC tokens were securities within the meaning of the Indiana

Securities Act. Id. § 23-19-1-2(28). On information and belief, Kyber Network sold the KNC

tokens to members of the Class in Indiana. The KNC tokens were neither registered under, nor

subject to exemption from registration under the Indiana Securities Act.

       390.    On information and belief, Kyber Network sold the KNC tokens in Indiana,

including without limitation through solicitations directed by Kyber Network to Indiana and

received in Indiana.

       391.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful sales of unregistered securities as described herein.




                                                86
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 96 of 199




       392.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Indiana Uniform Securities Act through Kyber Network’s sale

of unregistered securities.

       393.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       394.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                           THIRTY-FIRST CAUSE OF ACTION
                       (IOWA STATE LAW – PRIMARY LIABILITY)

                                 Unregistered Sale of Securities
                                      I.C.A. § 502.509(2)
                                       (Kyber Network)

       395.    Plaintiff realleges the allegations above.

       396.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Iowa.

       397.    The Iowa Uniform Securities Act forbids the offer or sale of unregistered securities.

I.C.A. § 502.301. Any person who sells a security in violation of Section 502.301 is “liable to the

purchaser” for “the consideration paid for the security, less the amount of any income received on

the security, and interest at the legal rate from the date of the purchase, costs, and reasonable

attorney fees determined by the court, upon the tender of the security, or for actual damages…….”

Id. § 502.509(2).

       398.    When issued, the KNC tokens were securities within the meaning of the Iowa

Securities Act. Id. § 502.102(28). On information and belief, Kyber Network sold the KNC tokens




                                                 87
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 97 of 199




to members of the Class in Iowa. The KNC tokens were neither registered under, nor subject to

exemption from registration under the Iowa Securities Act. Id. § 502.201.

       399.    On information and belief, the KNC tokens were sold in Iowa, including without

limitation through solicitations directed by Kyber Network to Iowa and received in Iowa.

       400.    Accordingly, Kyber Network has violated the Iowa Uniform Securities Act through

Kyber Network’s sale of unregistered securities.

       401.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       402.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                         THIRTY-SECOND CAUSE OF ACTION
                     (IOWA STATE LAW – ADDITIONAL LIABILITY)

                                    Control Person Liability
                                      I.C.A. § 502.509(7)
                                    (Luu, Tran, and Velner)

       403.    Plaintiff realleges the allegations above.

       404.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Iowa.

       405.    Every person who directly or indirectly controls an entity liable under the Iowa

Uniform Securities Act for unlawfully selling unregistered securities, as well as “managing

partner, executive officer, or director of a person liable … including an individual having a similar

status or performing similar functions” is jointly and severally liable with and to the same extent

as the seller, unless the non-seller sustains the burden of proof that he did not know, and in the




                                                 88
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 98 of 199




exercise of reasonable care could not have known, of the existence of the facts by reason of which

liability is alleged to exist. I.C.A. § 502.509(7)

        406.    When issued, the KNC tokens were securities within the meaning of the Iowa

Securities Act. Id. § 502.102(28). On information and belief, Kyber Network sold the KNC tokens

to members of the Class in Iowa. The KNC tokens were neither registered under, nor subject to

exemption from registration under the Iowa Securities Act.

        407.    On information and belief, Kyber Network sold the KNC tokens in Iowa, including

without limitation through solicitations directed by Kyber Network to Iowa and received in Iowa.

        408.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful sales of unregistered securities as described herein.

        409.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Iowa Uniform Securities Act through Kyber Network’s sale of

unregistered securities.

        410.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

        411.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.




                                                     89
          Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 99 of 199




                           THIRTY-THIRD CAUSE OF ACTION
                       (KANSAS STATE LAW – PRIMARY LIABILITY)

                                 Unregistered Sale of Securities
                                  Kan. Stat. Ann. § 17-12a509
                                       (Kyber Network)

       412.    Plaintiff realleges the allegations above.

       413.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Kansas.

       414.    The Kansas Uniform Securities Act forbids the offer or sale of unregistered

securities. Kan. Stat. Ann. § 17-12a301. Any person who sells a security in violation of Section

17-12a301 is “liable to the purchaser,” who “may maintain an action to recover the consideration

paid for the security, less the amount of any income received on the security, and interest from the

date of the purchase … costs, and reasonable attorneys’ fees determined by the court, upon the

tender of the security,” or if the purchaser no longer owns the security, “[a]ctual damages” in “the

amount that would be recoverable upon a tender less the value of the security when the purchaser

disposed of it, and interest from the date of the purchase … costs, and reasonable attorneys’ fees

determined by the court.” Id. § 17-12a509(b).

       415.    When issued, the KNC tokens were securities within the meaning of the Kansas

Uniform Securities Act. Id. § 17-12a102(28). On information and belief, Kyber Network sold the

KNC tokens to members of the Class in Kansas. The KNC tokens were neither registered under,

nor subject to exemption from registration under the Kansas Uniform Securities Act. Id. § 17-

12a301.

       416.    On information and belief, the KNC tokens were sold in Kansas, including without

limitation through solicitations directed by Kyber Network to Kansas and received in Kansas.




                                                 90
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 100 of 199




       417.    Accordingly, Kyber Network has violated the Kansas Uniform Securities Act

through Kyber Network’s sale of unregistered securities.

       418.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       419.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                         THIRTY-FOURTH CAUSE OF ACTION
                    (KANSAS STATE LAW – ADDITIONAL LIABILITY)

                                     Control Person Liability
                                    Kan. Stat. Ann. § 17-12a509
                                     (Luu, Tran, and Velner)

       420.    Plaintiff realleges the allegations above.

       421.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Kansas.

       422.    Every person who directly or indirectly controls an entity liable under the Kansas

Uniform Securities Act for unlawfully selling unregistered securities, as well as any “individual

who is a managing partner, executive officer, or director” of such an entity, “including an

individual having a similar status or performing similar functions,” and any “individual who is an

employee of or associated with” such an entity “and who materially aids the conduct giving rise

to the liability,” is jointly and severally liable with and to the same extent as the entity, unless the

individual “sustains the burden of proof that the person did not know, and in the exercise of

reasonable care could not have known, of the existence of conduct by reason of which the liability

is alleged to exist.” Kan. Stat. Ann. § 17-12a509(g).




                                                  91
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 101 of 199




       423.    When issued, the KNC tokens were securities within the meaning of the Kansas

Uniform Securities Act. Id. § 17-12a102(28). On information and belief, Kyber Network sold the

KNC tokens to members of the Class in Kansas. The KNC tokens were neither registered under,

nor subject to exemption from registration under the Kansas Uniform Securities Act.

       424.    On information and belief, Kyber Network sold the KNC tokens in Kansas,

including without limitation through solicitations directed by Kyber Network to Kansas and

received in Kansas.

       425.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful sales of unregistered securities as described herein.

       426.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Kansas Uniform Securities Act through Kyber Network’s sale

of unregistered securities.

       427.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       428.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.




                                                 92
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 102 of 199




                          THIRTY-FIFTH CAUSE OF ACTION
                    (KENTUCKY STATE LAW – PRIMARY LIABILITY)

                            Unregistered Offer and Sale of Securities
                                 Ky. Rev. Stat. Ann. § 292.480
                                       (Kyber Network)

       429.    Plaintiff realleges the allegations above.

       430.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Kentucky.

       431.    The Securities Act of Kentucky forbids the offer or sale of unregistered securities.

Ky. Rev. Stat. Ann. § 292.340. Any person who offers or sells a security in violation of Section

292.340 is “liable to the person buying the security from him, who may sue either at law or in

equity to recover the consideration paid for the security, together with interest at the legal rate from

the date of payment costs and reasonable attorneys’ fees, less the amount of any income received

on the security, upon the tender of the security,” or if the purchaser no longer owns the security,

for damages in the “amount that would be recoverable upon a tender less … [t]he value of the

security when the buyer is disposed of it; and … [i]nterest at the legal rate per annum from the

date of disposition.” Id. § 292.480(1).

       432.    When issued, the KNC tokens were securities within the meaning of the Securities

Act of Kentucky. Id. § 292.310(19). On information and belief, Kyber Network offered or sold the

KNC tokens to members of the Class in Kentucky. The KNC tokens were neither registered under,

nor subject to exemption from registration under the Securities Act of Kentucky. Id. § 292.340.

       433.    On information and belief, the KNC tokens were offered or sold in Kentucky,

including without limitation through solicitations directed by Kyber Network to Kentucky and

received in Kentucky.




                                                  93
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 103 of 199




       434.    Accordingly, Kyber Network has violated the Securities Act of Kentucky through

Kyber Network’s offer and sale of unregistered securities.

       435.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       436.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                        THIRTY-SIXTH CAUSE OF ACTION
                 (KENTUCKY STATE LAW – ADDITIONAL LIABILITY)

                                   Control Person Liability
                                  Ky. Rev. Stat. Ann. § 292.480
                                    (Luu, Tran, and Velner)

       437.    Plaintiff realleges the allegations above.

       438.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Kentucky.

       439.    Every person who directly or indirectly controls an entity liable under the Securities

Act of Kentucky for unlawfully offering or selling unregistered securities, as well as “every

partner, officer, or director (or person occupying a similar status or performing similar functions)

or employee of a seller or purchaser who materially aids in the sale or purchase, and every broker-

dealer or agent who materially aids in the sale or purchase is also liable jointly and severally with

and to the same extent as the seller or purchaser, unless the nonseller or nonpurchaser who is so

liable sustains the burden of proof that he did not know, and in the exercise of reasonable care

could not have known, of the existence of the facts by reason of which the liability is alleged to

exist. Ky. Rev. Stat. Ann. § 292.480(4).




                                                 94
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 104 of 199




       440.    When issued, the KNC tokens were securities within the meaning of the Securities

Act of Kentucky. Id. § 292.310(19). On information and belief, Kyber Network offered and sold

the KNC tokens to members of the Class in Kentucky. The KNC tokens were neither registered

under, nor subject to exemption from registration under the Securities Act of Kentucky.

       441.    On information and belief, Kyber Network offered and sold the KNC tokens in

Kentucky, including without limitation through solicitations directed by Kyber Network to

Kentucky and received in Kentucky.

       442.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful offers or sales of unregistered securities as described herein.

       443.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Securities Act of Kentucky through Kyber Network’s offer or

sale of unregistered securities.

       444.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       445.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.




                                                 95
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 105 of 199




                        THIRTY-SEVENTH CAUSE OF ACTION
                    (LOUISIANA STATE LAW – PRIMARY LIABILITY)

                            Unregistered Offer and Sale of Securities
                                    La. Stat. Ann. § 51:714
                                       (Kyber Network)

       446.     Plaintiff realleges the allegations above.

       447.     This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Louisiana.

       448.     The Louisiana Securities Law forbids the offer or sale of unregistered securities.

La. Stat. Ann. § 51:705. Any person who offers or sells a security in violation of Section 51:705

is “liable to the person buying such security, and such buyer may sue in any court to recover the

consideration paid in cash or, if such consideration was not paid in cash, the fair value thereof at

the time such consideration was paid for the security with interest thereon from the date of payment

down to the date of repayment … less the amount of any income received thereon, together with

all taxable court costs and reasonable attorneys’ fees, upon the tender, where practicable, of the

security at any time before the entry of judgment, or for damages if he no longer owns the security”

in the amount “which equals the difference between the fair value of the consideration the buyer

gave for the security and the fair value of the security at the time the buyer disposed of it, plus

interest thereon from the date of payment to the date of repayment.” Id. §§ 51:714(A);

51:712(A)(1).

       449.     When issued, the KNC tokens were securities within the meaning of the Louisiana

Securities Law. Id. § 51:702(15)(b). On information and belief, Kyber Network offered or sold the

KNC tokens to members of the Class in Louisiana. The KNC tokens were neither registered under,

nor subject to exemption from registration under the Louisiana Securities Law. Id. § 51:705.




                                                  96
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 106 of 199




        450.    On information and belief, the KNC tokens were offered or sold in Louisiana,

including without limitation through solicitations directed by Kyber Network to Louisiana and

received in Louisiana.

        451.    Accordingly, Kyber Network has violated the Louisiana Securities Law through

Kyber Network’s offer and sale of unregistered securities.

        452.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

        453.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                         THIRTY-EIGHTH CAUSE OF ACTION
                  (LOUISIANA STATE LAW – ADDITIONAL LIABILITY)

                                      Control Person Liability
                                       La. Stat. Ann. § 51:714
                                      (Luu, Tran, and Velner)

        454.    Plaintiff realleges the allegations above.

        455.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Louisiana.

        456.    Every person who directly or indirectly controls an entity liable under the Louisiana

Securities Act for unlawfully offering or selling unregistered securities, as well as “every general

partner, executive officer, or director of such [entity], every person occupying a similar status or

performing similar functions, and every dealer or salesman who participates in any material way

in the sale is liable jointly and severally with and to the same extent as the [entity] unless the person

whose liability arises under this Subsection sustains the burden of proof that he did not know and




                                                   97
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 107 of 199




in the exercise of reasonable care could not have known of the existence of the facts by reason of

which liability is alleged to exist.” La. Stat. Ann. § 51:714(B).

       457.    When issued, the KNC tokens were securities within the meaning of the Louisiana

Securities Law. Id. § 51:702(15)(b). On information and belief, Kyber Network offered and sold

the KNC tokens to members of the Class in Louisiana. The KNC tokens were neither registered

under, nor subject to exemption from registration under the Louisiana Securities Law.

       458.    On information and belief, Kyber Network offered and sold the KNC tokens in

Louisiana, including without limitation through solicitations directed by Kyber Network to

Louisiana and received in Louisiana.

       459.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful offers or sales of unregistered securities as described herein.

       460.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Louisiana Securities Law through Kyber Network’s offer or

sale of unregistered securities.

       461.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       462.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.




                                                 98
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 108 of 199




                          THIRTY-NINTH CAUSE OF ACTION
                      (MAINE STATE LAW – PRIMARY LIABILITY)

                                 Unregistered Sale of Securities
                                 Me. Rev. Stat. tit. 32, § 16509
                                       (Kyber Network)

       463.    Plaintiff realleges the allegations above.

       464.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Maine.

       465.    The Maine Uniform Securities Act forbids the offer or sale of unregistered

securities. Me. Rev. Stat. tit. 32, § 16301. Any person who sells a security in violation of Section

16301 is “liable to the purchaser,” who “may maintain an action to recover the consideration paid

for the security, less the amount of any income received on the security, and the interest at the

legal rate of interest from the date of the purchase, costs and reasonable attorneys’ fees determined

by the court, upon the tender of the security, or for actual damages” in the “amount that would be

recoverable upon a tender less the value of the security when the purchaser disposed of it and the

interest at the legal rate of interest from the date of the purchase, costs and reasonable attorneys’

fees determined by the court.” Id. § 16509(2).

       466.    When issued, the KNC tokens were securities within the meaning of the Maine

Uniform Securities Act. Id. § 16102(28). On information and belief, Kyber Network sold the KNC

tokens to members of the Class in Maine. The KNC tokens were neither registered under, nor

subject to exemption from registration under the Maine Uniform Securities Act. Id. § 16301.

       467.    On information and belief, the KNC tokens were sold in Maine, including without

limitation through solicitations directed by Kyber Network to Maine and received in Maine.

       468.    Accordingly, Kyber Network has violated the Maine Uniform Securities Act

through Kyber Network’s sale of unregistered securities.



                                                 99
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 109 of 199




        469.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

        470.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                            FORTIETH CAUSE OF ACTION
                     (MAINE STATE LAW – ADDITIONAL LIABILITY)

                                    Control Person Liability
                                   Me. Rev. Stat. tit. 32, § 16509
                                    (Luu, Tran, and Velner)

        471.    Plaintiff realleges the allegations above.

        472.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Maine.

        473.    Every person who directly or indirectly controls an entity liable under the Maine

Uniform Securities Act for unlawfully selling unregistered securities, as well as any “managing

partner, executive officer or director” of such an entity, “including an individual having a similar

status or performing similar functions,” any “individual who is an employee of or associated with”

such an entity “and who materially aids the conduct giving rise to the liability,” and any “broker-

dealer, agent, investment adviser or investment adviser representative that materially aids the

conduct giving rise to the liability,” is jointly and severally liable with and to the same extent as

the entity, unless the individual sustains the burden of proof that he did not know, and in the

exercise of reasonable care could not have known, of the existence of the facts by reason of which

liability is alleged to exist. Me. Rev. Stat. tit. 32, § 16509(7).

        474.    When issued, the KNC tokens were securities within the meaning of the Maine

Uniform Securities Act. Id. § 16102(28). On information and belief, Kyber Network sold the KNC



                                                  100
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 110 of 199




tokens to members of the Class in Maine. The KNC tokens were neither registered under, nor

subject to exemption from registration under the Maine Uniform Securities Act.

       475.    On information and belief, Kyber Network sold the KNC tokens in Maine,

including without limitation through solicitations directed by Kyber Network to Maine and

received in Maine.

       476.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful sales of unregistered securities as described herein.

       477.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Maine Uniform Securities Act through Kyber Network’s sale

of unregistered securities.

       478.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       479.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                         FORTY-FIRST CAUSE OF ACTION
                   (MARYLAND STATE LAW – PRIMARY LIABILITY)

                              Unregistered Offer and Sale of Securities
                              Md. Code Ann., Corps. & Ass’ns § 11-703
                                         (Kyber Network)

       480.    Plaintiff realleges the allegations above.



                                                101
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 111 of 199




        481.      This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Maryland.

        482.      The Maryland Securities Act forbids the offer or sale of unregistered securities. Md.

Code Ann., Corps. & Ass’ns § 11-501. Any person who offers or sells a security in violation of

Section 501 is “civilly liable to the person buying a security from him,” who “may sue either at

law or in equity … [o]n tender of the security, to recover the consideration paid for the security,

together with interest at the rate provided for in § 11-107(a) of the [Maryland] Courts and Judicial

Proceedings Article, as amended, from the date of payment, costs, and reasonable attorneys’ fees,

less the amount of any income received on the security; or … [i]f he no longer owns the security,

for damages” in “the amount that would be recoverable on a tender less the value of the security

when the buyer disposed of it and interest at the rate provided for in § 11-107(a) of the Courts and

Judicial Proceedings Article, as amended, from the date of disposition.” Id. § 11-703(a)(1)(i),

(b)(1), (b)(3).

        483.      When issued, the KNC tokens were securities within the meaning of the Maryland

Securities Act. Id. § 11-101(s)(1). On information and belief, Kyber Network offered or sold the

KNC tokens to members of the Class in Maryland. The KNC tokens were neither registered under,

nor subject to exemption from registration under the Maryland Securities Act. Id. § 11-501.

        484.      On information and belief, the KNC tokens were offered or sold in Maryland,

including without limitation through solicitations directed by Kyber Network to Maryland and

received in Maryland.

        485.      Accordingly, Kyber Network has violated the Maryland Securities Act through

Kyber Network’s offer and sale of unregistered securities.




                                                  102
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 112 of 199




        486.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

        487.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                       FORTY-SECOND CAUSE OF ACTION
                 (MARYLAND STATE LAW – ADDITIONAL LIABILITY)

                                   Control Person Liability
                            Md. Code Ann., Corps. & Ass’ns § 11-703
                                   (Luu, Tran, and Velner)

        488.    Plaintiff realleges the allegations above.

        489.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Maryland.

        490.    Every person who directly or indirectly controls an entity liable under the Maryland

Securities Act for unlawfully offering or selling unregistered securities, as well as “every person

occupying a similar status or performing similar functions, every employee of the [entity] who

materially aids in the conduct giving rise to the liability, and every broker-dealer or agent who

materially aids in such conduct are also liable jointly and severally with and to the same extent as

the [entity], unless able to sustain the burden of proof that he did not know, and in exercise of

reasonable care could not have known, of the existence of the facts by reason of which the liability

is alleged to exist.” Id. § 11-703(c)(1).

        491.    When issued, the KNC tokens were securities within the meaning of the Maryland

Securities Act. Id. § 11-101(s)(1). On information and belief, Kyber Network offered and sold the

KNC tokens to members of the Class in Maryland. The KNC tokens were neither registered under,

nor subject to exemption from registration under the Maryland Securities Act.



                                                 103
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 113 of 199




       492.    On information and belief, Kyber Network offered and sold the KNC tokens in

Maryland, including without limitation through solicitations directed by Kyber Network to

Maryland and received in Maryland.

       493.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful offers or sales of unregistered securities as described herein.

       494.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Maryland Securities Act through Kyber Network’s offer or sale

of unregistered securities.

       495.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       496.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                       FORTY-THIRD CAUSE OF ACTION
               (MASSACHUSETTS STATE LAW – PRIMARY LIABILITY)

                              Unregistered Offer and Sale of Securities
                              Mass. Gen. Laws Ann. ch. 110A, § 410(a)
                                         (Kyber Network)

       497.    Plaintiff realleges the allegations above.

       498.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Massachusetts.



                                                104
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 114 of 199




       499.       The Massachusetts Securities Act forbids the offer or sale of unregistered securities.

Mass. Gen. Laws Ann. ch. 110A, § 301. Any person who offers or sells a security in violation of

Section 301 is “is liable to the person buying the security from him, who may sue either at law or

in equity to recover the consideration paid for the security, together with interest at six per cent

per year from the date of payment, costs, and reasonable attorneys’ fees, less the amount of any

income received on the security, upon the tender of the security, or for damages if he no longer

owns the security.” Id. § 410(a).

       500.       When issued, the KNC tokens were securities within the meaning of the

Massachusetts Securities Act. Id. § 401(f). On information and belief, Kyber Network offered or

sold the KNC tokens to members of the Class in Massachusetts. The KNC tokens were neither

registered under, nor subject to exemption from registration under the Massachusetts Securities

Act. Id. § 402.

       501.       On information and belief, the KNC tokens were offered or sold in Massachusetts,

including without limitation through solicitations directed by Kyber Network to Massachusetts

and received in Massachusetts.

       502.       Accordingly, Kyber Network has violated the Massachusetts Securities Act through

Kyber Network’s sale of unregistered securities.

       503.       Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       504.       Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest




                                                   105
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 115 of 199




                      FORTY-FOURTH CAUSE OF ACTION
              (MASSACHUSETTS STATE LAW – ADDITIONAL LIABILITY)

                                   Control Person Liability
                            Mass. Gen. Laws Ann. ch. 110A, §410(b)
                                   (Luu, Tran, and Velner)

       505.    Plaintiff realleges the allegations above.

       506.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Massachusetts.

       507.    Every person who directly or indirectly controls an entity liable under the

Massachusetts Securities Act for unlawfully selling unregistered securities, as well as “every

partner, officer, or director of such a seller, every person occupying a similar status or performing

similar functions, every employee of such a seller who materially aids in the sale, and every broker-

dealer or agent who materially aids in the sale are also liable jointly and severally with and to the

same extent as the seller, unless the non-seller who is so liable sustains the burden of proof that he

did not know, and in exercise of reasonable care could not have known, of the existence of the

facts by reason of which the liability is alleged to exist.” Mass. Gen. Laws Ann. ch. 110A, §410(b).

       508.    When issued, the KNC tokens were securities within the meaning of the

Massachusetts Securities Act. Id. § 401(f). On information and belief, Kyber Network offered and

sold the KNC tokens to members of the Class in Massachusetts. The KNC tokens were not

registered under, nor subject to exemption from registration under the Massachusetts Securities

Act.

       509.    On information and belief, Kyber Network offered and sold the KNC tokens in

Massachusetts, including without limitation through solicitations directed by Kyber Network to

Massachusetts and received in Massachusetts.




                                                 106
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 116 of 199




       510.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful offers or sales of unregistered securities as described herein.

       511.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Massachusetts Securities Act through Kyber Network’s offer or

sale of unregistered securities.

       512.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       513.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                          FORTY-FIFTH CAUSE OF ACTION
                    (MICHIGAN STATE LAW – PRIMARY LIABILITY)

                                Unregistered Sale of Securities
                               Mich. Comp. Laws Ann. § 451.2509
                                       (Kyber Network)

       514.    Plaintiff realleges the allegations above.

       515.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Michigan.

       516.    The Michigan Securities Act forbids the offer or sale of unregistered securities.

Mich. Comp. Laws Ann. § 451.2301. Any person who sells a security in violation of Section

451.2301 is “liable to the purchaser” who “may maintain an action to recover the consideration



                                                107
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 117 of 199




paid for the security, less the amount of any income received on the security, and interest at 6%

per year from the date of the purchase, costs, and reasonable attorney fees determined by the court,

upon the tender of the security,” or for “actual damages” if the purchaser no longer owns the

security. Id. § 451.2509.

       517.    When issued, the KNC tokens were securities within the meaning of the Michigan

Securities Act. Id. § 451.2102c. On information and belief, Kyber Network sold the KNC tokens

to members of the Class in Michigan. The KNC tokens were neither registered under, nor subject

to exemption from registration under the Michigan Securities Act. Id. § 451.2201.

       518.    On information and belief, the KNC tokens were sold in Michigan, including

without limitation through solicitations directed by Kyber Network to Michigan and received in

Michigan.

       519.    Accordingly, Kyber Network has violated the Michigan Securities Act through

Kyber Network’s sale of unregistered securities.

       520.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       521.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                        FORTY-SIXTH CAUSE OF ACTION
                 (MICHIGAN STATE LAW – ADDITIONAL LIABILITY)

                                   Control Person Liability
                              Mich. Comp. Laws Ann. § 451.2509
                                   (Luu, Tran, and Velner)

       522.    Plaintiff realleges the allegations above.




                                                108
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 118 of 199




       523.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Michigan.

       524.    Every person who directly or indirectly controls an entity liable under the Michigan

Securities Act for unlawfully selling unregistered securities, as well as an “individual who is a

managing partner, executive officer, or director” of a person liable … including each individual

having a similar status or performing similar functions” is jointly and severally liable with and to

the same extent as the seller, unless the non-seller sustains the burden of proof that he did not

know, and in the exercise of reasonable care could not have known, of the existence of the facts

by reason of which liability is alleged to exist. Mich. Comp. Laws Ann. § 451.2509(7).

       525.    When issued, the KNC tokens were securities within the meaning of the Michigan

Securities Act. Id. § 451.2102c. On information and belief, Kyber Network sold the KNC tokens

to members of the Class in Michigan. The KNC tokens were neither registered under, nor subject

to exemption from registration under the Michigan Securities Act, id. § 451.2201.

       526.    On information and belief, Kyber Network sold the KNC tokens in Michigan,

including without limitation through solicitations directed by Kyber Network to Michigan and

received in Michigan.

       527.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful sales of unregistered securities as described herein.




                                                109
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 119 of 199




       528.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Michigan Securities Act through Kyber Network’s sale of

unregistered securities.

       529.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       530.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                        FORTY-SEVENTH CAUSE OF ACTION
                   (MINNESOTA STATE LAW – PRIMARY LIABILITY)

                                 Unregistered Sale of Securities
                                 Minnesota Statutes § 80A.76(b)
                                       (Kyber Network)

       531.    Plaintiff realleges the allegations above.

       532.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Minnesota.

       533.    The Minnesota Securities Act forbids the offer or sale of unregistered securities.

Minnesota Statutes § 80A.49(c). Any person who sells a security in violation of Section 80A.49(c)

is “liable to the purchaser” for “consideration paid for the security, less the amount of any income

received on the security, and interest from the date of the purchase, costs, and reasonable attorneys’

fees determined by the court, upon the tender of the security, or for actual damages.” Id.

§ 80A.76(b).

       534.    When issued, the KNC tokens were securities within the meaning of the Minnesota

Securities Act. Id. § 80A.41(30). On information and belief, Kyber Network sold the KNC tokens




                                                 110
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 120 of 199




to members of the Class in Minnesota. The KNC tokens were neither registered under, nor subject

to exemption from registration under the Minnesota Securities Act. Id. § 80A.45.

       535.    On information and belief, the KNC tokens were sold in Minnesota, including

without limitation through solicitations directed by Kyber Network to Minnesota and received in

Minnesota.

       536.    Accordingly, Kyber Network has violated the Minnesota Securities Act through

Kyber Network’s sale of unregistered securities

       537.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       538.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                       FORTY-EIGHTH CAUSE OF ACTION
                (MINNESOTA STATE LAW – ADDITIONAL LIABILITY)

                                   Control Person Liability
                                 Minnesota Statutes § 80A.76(g)
                                   (Luu, Tran, and Velner)

       539.    Plaintiff realleges the allegations above.

       540.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Minnesota.

       541.    Every person who directly or indirectly controls an entity liable under the

Minnesota Securities Act for unlawfully selling unregistered securities, as well as “managing

partner, executive officer, or director of a person liable … including an individual having a similar

status or performing similar functions” is jointly and severally liable with and to the same extent

as the seller, unless the non-seller sustains the burden of proof that he did not know, and in the



                                                111
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 121 of 199




exercise of reasonable care could not have known, of the existence of the facts by reason of which

liability is alleged to exist. Id. § 80A.76(g).

        542.    When issued, the KNC tokens were securities within the meaning of the Minnesota

Securities Act. Id. § 80A.41(30). On information and belief, Kyber Network sold the KNC tokens

to members of the Class in Minnesota. The KNC tokens were neither registered under, nor subject

to exemption from registration under the Minnesota Securities Act.

        543.    On information and belief, Kyber Network sold the KNC tokens in Minnesota,

including without limitation through solicitations directed by Kyber Network to Minnesota and

received in Minnesota.

        544.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful sales of unregistered securities as described herein.

        545.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Minnesota Securities Act through Kyber Network’s sale of

unregistered securities.

        546.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

        547.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.




                                                  112
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 122 of 199




                           FORTY-NINTH CAUSE OF ACTION
                    (MISSISSIPPI STATE LAW – PRIMARY LIABILITY)

                                  Unregistered Sale of Securities
                                  Miss. Code Ann. § 75-71-509(b)
                                         (Kyber Network)

        548.    Plaintiff realleges the allegations above.

        549.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Mississippi.

        550.    The Mississippi Securities Act forbids the offer or sale of unregistered securities.

Miss. Code Ann. § 75-71-301. “A person is liable to the purchaser if the person sells a security in

violation of Section 75-71-301.” Id. § 75-71-509(b). Such purchaser “may maintain an action to

recover the consideration paid for the security, less the amount of any income received on the

security, and interest at the legal rate of interest from the date of the purchase, costs, and reasonable

attorney’s fees determined by the court, upon the tender of the security, or,” id. § 75-71-509(b)(1),

“[a]ctual damages … [in] the amount that would be recoverable upon a tender less the value of the

security when the purchaser disposed of it, and interest at the legal rate of interest from the date of

the purchase, costs, and reasonable attorney’s fees determined by the court,” id. § 75-71-509(b)(3).

        551.    When issued, the KNC tokens were securities within the meaning of the Mississippi

Securities Act. Id. § 75-71-102(28). On information and belief, Kyber Network sold the KNC

tokens to members of the Class in Mississippi. The KNC tokens were neither registered under, nor

subject to exemption from registration under the Mississippi Securities Act. Id. § 75-71-301.

        552.    On information and belief, the KNC tokens were sold in Mississippi, including

without limitation through solicitations directed by Kyber Network to Mississippi and received in

Mississippi.




                                                  113
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 123 of 199




       553.    Accordingly, Kyber Network has violated the Mississippi Securities Act through

Kyber Network’s sale of unregistered securities.

       554.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       555.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                             FIFTIETH CAUSE OF ACTION
                  (MISSISSIPPI STATE LAW – ADDITIONAL LIABILITY)

                                    Control Person Liability
                                 Miss. Code Ann. § 75-71-509(g)
                                    (Luu, Tran, and Velner)

       556.    Plaintiff realleges the allegations above.

       557.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Mississippi.

       558.    Every person who directly or indirectly controls an entity liable under the

Mississippi Securities Act for unlawfully selling unregistered securities, as well as any “managing

partner, executive officer, or director of” such entity, and every person who was “an employee of

or associated with” such entity “who materially aid[ed] the conduct giving rise to the liability,” is

jointly and severally liable with and to the same extent as the entity, unless such person sustains

the burden of proof that he did not know, and in the exercise of reasonable care could not have

known, of the existence of conduct by reason of which liability is alleged to exist. Miss. Code Ann.

§ 75-71-509(g).

       559.    When issued, the KNC tokens were securities within the meaning of the Mississippi

Securities Act. Id. § 75-71-102(28). On information and belief, Kyber Network sold the KNC



                                                114
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 124 of 199




tokens to members of the Class in Mississippi. The KNC tokens were neither registered under, nor

subject to exemption from registration under the Mississippi Securities Act.

       560.    On information and belief, Kyber Network sold the KNC tokens in Mississippi,

including without limitation through solicitations directed by Kyber Network to Mississippi and

received in Mississippi.

       561.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful sales of unregistered securities as described herein.

       562.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Mississippi Securities Act through Kyber Network’s sale of

unregistered securities.

       563.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       564.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                          FIFTY-FIRST CAUSE OF ACTION
                    (MISSOURI STATE LAW – PRIMARY LIABILITY)

                                 Unregistered Sale of Securities
                                 Mo. Rev. Stat. § 409.5-509(b)
                                       (Kyber Network)

       565.    Plaintiff realleges the allegations above.



                                                115
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 125 of 199




       566.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Missouri.

       567.    The Missouri Securities Act forbids the offer or sale of unregistered securities. Mo.

Rev. Stat. § 409.3-301. “A person is liable to the purchaser if the person sells a security in violation

of section 409.3-301,” and such purchaser “may maintain an action to recover the consideration

paid for the security, less the amount of any income received on the security, and interest at the

rate of eight percent per year from the date of the purchase, costs, and reasonable attorneys’ fees

determined by the court, upon the tender of the security, or,” id. § 409.5-509(b)(1), “[a]ctual

damages … [in] the amount that would be recoverable upon a tender less the value of the security

when the purchaser disposed of it, and interest at the rate of eight percent per year from the date

of the purchase, costs, and reasonable attorneys’ fees determined by the court,” id. § 409.5-

509(b)(3).

       568.    When issued, the KNC tokens were securities within the meaning of the Missouri

Securities Act. Id. § 409.1-102(28). On information and belief, Kyber Network sold the KNC

tokens to members of the Class in Missouri. The KNC tokens were neither registered under, nor

subject to exemption from registration under the Missouri Securities Act. Id. § 409.3-301.

       569.    On information and belief, the KNC tokens were sold in Missouri, including

without limitation through solicitations directed by Kyber Network to Missouri and received in

Missouri.

       570.    Accordingly, Kyber Network has violated the Missouri Securities Act through

Kyber Network’s sale of unregistered securities.




                                                 116
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 126 of 199




       571.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       572.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                         FIFTY-SECOND CAUSE OF ACTION
                  (MISSOURI STATE LAW – ADDITIONAL LIABILITY)

                                   Control Person Liability
                                  Mo. Rev. Stat. § 409.5-509(g)
                                   (Luu, Tran, and Velner)

       573.    Plaintiff realleges the allegations above.

       574.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Missouri.

       575.    Every person who directly or indirectly controls an entity liable under the Missouri

Securities Act for unlawfully selling unregistered securities, as well as any “managing partner,

executive officer, or director of” such entity, and every person who was “an employee of or

associated with” such entity “who materially aid[ed] the conduct giving rise to the liability,” is

jointly and severally liable with and to the same extent as the entity, unless such person sustains

the burden of proof that he did not know, and in the exercise of reasonable care could not have

known, of the existence of conduct by reason of which liability is alleged to exist. Mo. Rev. Stat.

§ 409.5-509(g).

       576.    When issued, the KNC tokens were securities within the meaning of the Missouri

Securities Act. Id. § 409.1-102(28). On information and belief, Kyber Network sold the KNC

tokens to members of the Class in Missouri. The KNC tokens were neither registered under, nor

subject to exemption from registration under the Missouri Securities Act.



                                                117
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 127 of 199




       577.    On information and belief, Kyber Network sold the KNC tokens in Missouri,

including without limitation through solicitations directed by Kyber Network to Missouri and

received in Missouri.

       578.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful sales of unregistered securities as described herein.

       579.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Missouri Securities Act through Kyber Network’s sale of

unregistered securities.

       580.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       581.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                         FIFTY-THIRD CAUSE OF ACTION
                    (MONTANA STATE LAW – PRIMARY LIABILITY)

                           Unregistered Offer and Sale of Securities
                              Mont. Code Ann. § 30-10-307(1)
                                      (Kyber Network)

       582.    Plaintiff realleges the allegations above.

       583.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Montana.



                                                118
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 128 of 199




       584.    The Montana Securities Act forbids the offer or sale of unregistered securities.

Mont. Code Ann. § 30-10-202. “Any person who offers or sells a security in violation of 30-10-

202 … is liable to the person buying the security from the offeror or seller, who may sue either at

law or in equity to recover the consideration paid for the security, together with interest at 10% a

year from the date of payment, costs, and reasonable attorneys’ fees, less the amount of any income

received on the security, upon the tender of the security, or for damages if the buyer no longer

owns the security” in “the amount that would be recoverable upon a tender less: (a) the value of

the security when the buyer disposed of it; and (b) interest at 10% a year from the date of

disposition.” Id. § 30-10-307(1).

       585.    When issued, the KNC tokens were securities within the meaning of the Montana

Securities Act. Id. § 30-10-103(24). On information and belief, Kyber Network offered or sold the

KNC tokens to members of the Class in Montana. The KNC tokens were neither registered under,

nor subject to exemption from registration under the Montana Securities Act. Id. § 30-10-202.

       586.    On information and belief, the KNC tokens were offered or sold in Montana,

including without limitation through solicitations directed by Kyber Network to Montana and

received in Montana.

       587.    Accordingly, Kyber Network has violated the Montana Securities Act through

Kyber Network’s sale of unregistered securities.

       588.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       589.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.




                                                119
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 129 of 199




                        FIFTY-FOURTH CAUSE OF ACTION
                  (MONTANA STATE LAW – ADDITIONAL LIABILITY)

                                   Control Person Liability
                                 Mont. Code Ann. § 30-10-307(2)
                                   (Luu, Tran, and Velner)

       590.    Plaintiff realleges the allegations above.

       591.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Montana.

       592.    “Every person who directly or indirectly controls a seller liable under subsection

(1), every partner, officer, or director (or person occupying a similar status or performing similar

functions) or employee of the seller, and every broker-dealer or salesperson who participates or

materially aids in the sale is liable jointly and severally with and to the same extent as the seller if

the nonseller knew, or in the exercise of reasonable care could have known, of the existence of the

facts by reason of which the liability is alleged to exist.” Mont. Code Ann. § 30-10-307(2).

       593.    When issued, the KNC tokens were securities within the meaning of the Montana

Securities Act. Id. § 30-10-103(24). On information and belief, Kyber Network offered or sold the

KNC tokens to members of the Class in Montana. The KNC tokens were neither registered under,

nor subject to exemption from registration under the Montana Securities Act. Id. § 30-10-202.

       594.    On information and belief, Kyber Network offered or sold the KNC tokens in

Montana, including without limitation through solicitations directed by Kyber Network to

Montana and received in Montana.

       595.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to



                                                 120
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 130 of 199




engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful offers and sales of unregistered securities.

       596.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Montana Securities Act through Kyber Network’s offer and sale

of unregistered securities.

       597.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       598.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                          FIFTY-FIFTH CAUSE OF ACTION
                    (NEBRASKA STATE LAW – PRIMARY LIABILITY)

                              Unregistered Offer and Sale of Securities
                                    Neb. Rev. Stat. § 8-1118(1)
                                         (Kyber Network)

       599.    Plaintiff realleges the allegations above.

       600.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Nebraska.

       601.    The Nebraska Securities Act forbids the offer or sale of unregistered securities.

Neb. Rev. Stat. § 8-1104. Any person who offers or sells a security in violation of section 8-1104

… shall be liable to the person buying the security from him or her, who may sue either at law or

in equity to recover the consideration paid for the security, together with interest at six percent per

annum from the date of payment, costs, and reasonable attorney’s fees, less the amount of any

income received on the security, upon the tender of the security, or for damages if he or she no

longer owns the security” in “the amount that would be recoverable upon a tender less (a) the value



                                                 121
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 131 of 199




of the security when the buyer disposed of it and (b) interest at six percent per annum from the

date of disposition.” Id. § 8-1118(1).

       602.    When issued, the KNC tokens were securities within the meaning of the Nebraska

Securities Act. Id. § 8-1101(15). On information and belief, Kyber Network offered or sold the

KNC tokens to members of the Class in Nebraska. The KNC tokens were neither registered under,

nor subject to exemption from registration under the Nebraska Securities Act. Id. § 8-1104.

       603.    On information and belief, the KNC tokens were offered or sold in Nebraska,

including without limitation through solicitations directed by Kyber Network to Nebraska and

received in Nebraska.

       604.    Accordingly, Kyber Network has violated the Nebraska Securities Act through

Kyber Network’s sale of unregistered securities.

       605.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       606.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                        FIFTY-SIXTH CAUSE OF ACTION
                 (NEBRASKA STATE LAW – ADDITIONAL LIABILITY)

                                     Control Person Liability
                                    Neb. Rev. Stat. § 8-1118(3)
                                     (Luu, Tran, and Velner)

       607.    Plaintiff realleges the allegations above.

       608.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Nebraska.




                                                122
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 132 of 199




       609.    “Every person who directly or indirectly controls a person liable under subsections

(1) … of this section, including every partner, limited liability company member, officer, director,

or person occupying a similar status or performing similar functions of a partner, limited liability

company member, officer, or director, or employee of such person who materially aids in the

conduct giving rise to liability, and every broker-dealer, issuer-dealer, agent, investment adviser,

or investment adviser representative who materially aids in such conduct shall be liable jointly and

severally with and to the same extent as such person, unless able to sustain the burden of proof

that he or she did not know, and in the exercise of reasonable care could not have known, of the

existence of the facts by reason of which the liability is alleged to exist.” Neb. Rev. Stat. § 8-

1118(3).

       610.    When issued, the KNC tokens were securities within the meaning of the Nebraska

Securities Act. Id. § 8-1101(15). On information and belief, Kyber Network offered or sold the

KNC tokens to members of the Class in Nebraska. The KNC tokens were neither registered under,

nor subject to exemption from registration under the Nebraska Securities Act. Id. § 8-1104.

       611.    On information and belief, Kyber Network offered or sold the KNC tokens in

Nebraska, including without limitation through solicitations directed by Kyber Network to

Nebraska and received in Nebraska.

       612.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful offers and sales of unregistered securities.




                                                123
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 133 of 199




       613.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Nebraska Securities Act through Kyber Network’s offer and

sale of unregistered securities.

       614.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       615.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                         FIFTY-SEVENTH CAUSE OF ACTION
                     (NEVADA STATE LAW – PRIMARY LIABILITY)

                            Unregistered Offer and Sale of Securities
                                    Nev. Stat. § 90.660(1)(b)
                                       (Kyber Network)

       616.    Plaintiff realleges the allegations above.

       617.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Nevada.

       618.    The Nevada Securities Act forbids the offer or sale of unregistered securities. Nev.

Stat. § 90.460. “A person who offers or sells a security in violation of” Neb. Rev. Stat. § 90.460

“is liable to the person purchasing the security.” Id. § 90.660. “Upon tender of the security, the

purchaser may recover the consideration paid for the security and interest at the legal rate of

[Nevada] from the date of payment, costs and reasonable attorney’s fees, less the amount of income

received on the security. A purchaser who no longer owns the security may recover damages” in

“the amount that would be recoverable upon a tender less the value of the security when the

purchaser disposed of it, plus interest at the legal rate of [Nevada] from the date of disposition of

the security, costs and reasonable attorney’s fees determined by the court.” Id.



                                                124
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 134 of 199




       619.    When issued, the KNC tokens were securities within the meaning of the Nevada

Securities Act. Id. § 90.295. On information and belief, Kyber Network offered or sold the KNC

tokens to members of the Class in Nevada. The KNC tokens were neither registered under, nor

subject to exemption from registration under the Nevada Securities Act. Id. § 90.460.

       620.    On information and belief, the KNC tokens were offered or sold in Nevada,

including without limitation through solicitations directed by Kyber Network to Nevada and

received in Nevada.

       621.    Accordingly, Kyber Network has violated the Nevada Securities Act through Kyber

Network’s sale of unregistered securities.

       622.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       623.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                         FIFTY-EIGHTH CAUSE OF ACTION
                   (NEVADA STATE LAW – ADDITIONAL LIABILITY)

                                    Control Person Liability
                                     Nev. Stat. § 90.660(4)
                                    (Luu, Tran, and Velner)

       624.    Plaintiff realleges the allegations above.

       625.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Nevada.

       626.    Every person who directly or indirectly controls an entity liable under the Nevada

Securities Act for unlawfully selling unregistered securities, as well as any “partner, officer or

director of the [entity] liable, a person occupying a similar status or performing similar functions,



                                                125
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 135 of 199




any agent of the [entity] liable, an employee of the [entity] liable if the employee materially aids

in the act, omission or transaction constituting the violation,” is jointly and severally liable with

and to the same extent as the entity, unless such person sustains the burden of proof that he did not

know, and in the exercise of reasonable care could not have known, of the existence of the facts

by which the liability is alleged to exist. Nev. Stat. § 90.660(4).

       627.    When issued, the KNC tokens were securities within the meaning of the Nevada

Securities Act. Id. § 90.295. On information and belief, Kyber Network offered or sold the KNC

tokens to members of the class in Nevada. The KNC tokens were neither registered under, nor

subject to exemption from registration under the Nevada Securities Act.

       628.    On information and belief, Kyber Network offered or sold the KNC tokens in

Nevada, including without limitation through solicitations directed by Kyber Network to Nevada

and received in Nevada.

       629.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful offers or sales of unregistered securities as described herein.

       630.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Nevada Securities Act through Kyber Network’s offer or sale

of unregistered securities.




                                                 126
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 136 of 199




       631.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       632.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                       FIFTY-NINTH CAUSE OF ACTION
               (NEW HAMPSHIRE STATE LAW – PRIMARY LIABILITY)

                                Unregistered Sale of Securities
                                N.H. Rev. Stat. § 421-B:5-509(b)
                                       (Kyber Network)

       633.    Plaintiff realleges the allegations above.

       634.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in New Hampshire.

       635.    The New Hampshire Uniform Securities Act forbids the offer or sale of

unregistered securities. N.H. Rev. Stat. § 421-B:3-301. Any person who sells a security in violation

of Section 421-B:3-301 is liable to the purchaser for “the consideration paid for the security, less

the amount of any income received on the security, and interest at the legal rate of interest from

the date of the purchase, costs, and reasonable attorneys’ fees determined by the court, upon the

tender of the security, or for actual damages as provided in subsection (b)(3).” Id. § 421-B:5-

509(b)(1). The annual rate of interest on judgments is “a rate determined by the state treasurer as

the prevailing discount rate of interest on 26-week United States Treasury bills at the last auction

thereof preceding the last day of September in each year, plus 2 percentage points, rounded to the

nearest tenth of a percentage point.” Id. § 336-1 II.

       636.    When issued, the KNC tokens were securities within the meaning of the New

Hampshire Uniform Securities Act. Id. § 421-B:1-102(53)(A). On information and belief, Kyber



                                                 127
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 137 of 199




Network sold the KNC tokens to members of the Class in New Hampshire. The KNC tokens were

neither registered under, nor subject to exemption from registration under the New Hampshire

Uniform Securities Act. Id. § 421-B:2-201.

       637.    On information and belief, the KNC tokens were sold in New Hampshire, including

without limitation through solicitations directed by Kyber Network to New Hampshire and

received in New Hampshire.

       638.    Accordingly, Kyber Network has violated the New Hampshire Uniform Securities

Act through Kyber Network’s sale of unregistered securities.

       639.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       640.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                         SIXTIETH CAUSE OF ACTION
              (NEW HAMPSHIRE STATE LAW – ADDITIONAL LIABILITY)

                                   Control Person Liability
                                N.H. Rev. Stat. § 421-B:5-509(g)
                                   (Luu, Tran, and Velner)

       641.    Plaintiff realleges the allegations above.

       642.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in New Hampshire.

       643.    Every person who directly or indirectly controls an entity liable under the New

Hampshire Uniform Securities Act for unlawfully selling unregistered securities, as well as every

“individual who is a managing partner, executive officer, or director of a person liable under

subsections (b) through (f), including an individual having a similar status or performing similar



                                                128
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 138 of 199




functions” is liable jointly and severally with and to the same extent as the seller, unless the

individual sustains the burden of proof that the individual did not know and, in the exercise of

reasonable care could not have known, of the existence of conduct by reason of which the liability

is alleged to exist. N.H. Rev. Stat. § 421-B:5-509(g).

       644.    When issued, the KNC tokens were securities within the meaning of the New

Hampshire Uniform Securities Act. Id. § 421-B:1-102(53)(A). On information and belief, Kyber

Network sold the KNC tokens to members of the Class in New Hampshire. Id. §§ 421-B:1-102(3),

421-B:1-102(6). The KNC tokens were neither registered under, nor subject to exemption from

registration under the New Hampshire Uniform Securities Act.

       645.    On information and belief, Kyber Network sold the KNC tokens in New

Hampshire, including without limitation through solicitations directed by Kyber Network to New

Hampshire and received in New Hampshire.

       646.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful sales of unregistered securities as described herein.

       647.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the New Hampshire Uniform Securities Act through Kyber

Network’s sale of unregistered securities.




                                                129
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 139 of 199




       648.     Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       649.     Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                          SIXTY-FIRST CAUSE OF ACTION
                   (NEW JERSEY STATE LAW – PRIMARY LIABILITY)

                            Unregistered Offer and Sale of Securities
                                NJ Stat. Ann. § 49:3-71(a), (c)
                                       (Kyber Network)

       650.     Plaintiff realleges the allegations above.

       651.     This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in New Jersey.

       652.     The New Jersey Uniform Securities Act forbids the offer or sale of unregistered

securities. NJ Stat. Ann. § 49:3-60(e). Any person who offers or sells a security in violation of

Section 49:3-60 is “liable for the consideration paid for the security or the investment advice and

any loss due to the advice, together with interest set at the rate established for interest on judgments

for the same period by the Rules Governing the Courts of the State of New Jersey from the date of

payment of the consideration for the investment advice or security, and costs, less the amount of

any income received on the security, upon the tender of the security and any income received from

the investment advice or on the security, or for damages if he no longer owns the security.” Id.

§ 49:3-71(c).

       653.     When issued, the KNC tokens were securities within the meaning of the New Jersey

Securities Act. Id. § 49:3-49(m). On information and belief, Kyber Network offered or sold the

KNC tokens to members of the Class in New Jersey. The KNC tokens were neither registered



                                                 130
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 140 of 199




under, nor subject to exemption from registration under the New Jersey Securities Act. Id. § 49:3-

50.

       654.    On information and belief, the KNC tokens were offered or sold in New Jersey,

including without limitation through solicitations directed by Kyber Network to New Jersey and

received in New Jersey.

       655.    Accordingly, Kyber Network has violated the New Jersey Uniform Securities Act

through Kyber Network’s sale of unregistered securities.

       656.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       657.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                        SIXTY-SECOND CAUSE OF ACTION
                (NEW JERSEY STATE LAW – ADDITIONAL LIABILITY)

                                    Control Person Liability
                                    NJ Stat. Ann. § 49:3-71(d)
                                     (Luu, Tran, and Velner)

       658.    Plaintiff realleges the allegations above.

       659.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in New Jersey.

       660.    Every person who directly or indirectly controls an entity liable under the New

Jersey Uniform Securities Act for unlawfully selling unregistered securities, as well as “every

partner, officer, or director of such a seller, or investment adviser, every person occupying a similar

status or performing similar functions” is jointly and severally liable with and to the same extent

as the seller, unless the non-seller sustains the burden of proof that he did not know, and in the



                                                 131
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 141 of 199




exercise of reasonable care could not have known, of the existence of the facts by reason of which

liability is alleged to exist. Id. § 49:3-71(d)

        661.    When issued, the KNC tokens were securities within the meaning of the New Jersey

Securities Act. Id. § 49:3-49(m). On information and belief, Kyber Network offered and sold the

KNC tokens to members of the Class in New Jersey. The KNC tokens were neither registered

under, nor subject to exemption from registration under the New Jersey Securities Act.

        662.    On information and belief, Kyber Network offered and sold the KNC tokens in

New Jersey, including without limitation through solicitations directed by Kyber Network to New

Jersey and received in New Jersey.

        663.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful offers or sales of unregistered securities as described herein.

        664.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the New Jersey Uniform Securities Act through Kyber Network’s

offer or sale of unregistered securities.

        665.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

        666.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.




                                                  132
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 142 of 199




                         SIXTY-THIRD CAUSE OF ACTION
                  (NEW MEXICO STATE LAW – PRIMARY LIABILITY)

                                  Unregistered Sale of Securities
                                  N.M. Stat. Ann. § 58-13C-509
                                        (Kyber Network)

       667.    Plaintiff realleges the allegations above.

       668.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in New Mexico.

       669.    The New Mexico Uniform Securities Act forbids the sale of unregistered securities.

N.M. Stat. Ann. § 58-13C-301. Any person who sells a security in violation of Section 58-13C-

301 is “liable to the purchaser,” who may “maintain an action to recover the consideration paid for

the security, less the amount of any income received on the security, and interest at the legal rate

of interest from the date of the purchase, costs and reasonable attorney fees determined by the

court, upon the tender of the security, or for actual damages,” which are “the difference between

the price at which the security was sold and the value the security would have had at the time of

the sale in the absence of the purchaser’s conduct causing liability, and interest at the legal rate of

interest from the date of the sale of the security, costs and reasonable attorney fees determined by

the court.” Id. § 58-13C-509.

       670.    When issued, the KNC tokens were securities within the meaning of the New

Mexico Uniform Securities Act. Id. § 58-13C-102(DD). On information and belief, Kyber

Network sold the KNC tokens to members of the Class in New Mexico. The KNC tokens were

neither registered under, nor subject to exemption from registration under the New Mexico

Uniform Securities Act. Id. §§ 58-13C-201–202.




                                                 133
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 143 of 199




       671.    On information and belief, the KNC tokens were sold in New Mexico, including

without limitation through solicitations directed by Kyber Network to New Mexico and received

in New Mexico.

       672.    Accordingly, Kyber Network has violated the New Mexico Uniform Securities Act

through Kyber Network’s sale of unregistered securities.

       673.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       674.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                      SIXTY-FOURTH CAUSE OF ACTION
               (NEW MEXICO STATE LAW – ADDITIONAL LIABILITY)

                                    Control Person Liability
                                  N.M. Stat. Ann. § 58-13C-509
                                    (Luu, Tran, and Velner)

       675.    Plaintiff realleges the allegations above.

       676.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in New Mexico.

       677.    Every person who directly or indirectly controls an entity liable under the New

Mexico Uniform Securities Act for unlawfully selling unregistered securities, as well as every

“individual who is a managing partner, executive officer or director of a person liable” and every

“individual who is an employee of or associated with a person liable” is jointly and severally liable

with and to the same extent as the seller, unless the non-seller “sustains the burden of proof that

the person did not know and, in the exercise of reasonable care could not have known, of the

existence of conduct by reason of which liability is alleged to exist.” Id. § 58-13C-509(G).



                                                134
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 144 of 199




       678.    When issued, the KNC tokens were securities within the meaning of the New

Mexico Uniform Securities Act. Id. § 58-13C-102(DD). On information and belief, Kyber

Network sold the KNC tokens to members of the Class in New Mexico. The KNC tokens were

neither registered under, nor subject to exemption from registration under the New Mexico

Uniform Securities Act.

       679.    On information and belief, Kyber Network sold the KNC tokens in New Mexico,

including without limitation through solicitations directed by Kyber Network to New Mexico and

received in New Mexico.

       680.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful sales of unregistered securities as described herein.

       681.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the New Mexico Uniform Securities Act through Kyber Network’s

sale of unregistered securities.

       682.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       683.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.




                                                135
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 145 of 199




                        SIXTY-FIFTH CAUSE OF ACTION
               (NORTH CAROLINA STATE LAW – PRIMARY LIABILITY)

                            Unregistered Offer and Sale of Securities
                               N.C. Gen. Stat. Ann. § 78A-56(a)
                                       (Kyber Network)

       684.    Plaintiff realleges the allegations above.

       685.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in North Carolina.

       686.    The North Carolina Securities Act forbids the offer or sale of unregistered

securities. N.C. Gen. Stat. Ann. § 78A-24. Any person who offers or sells a security in violation

of Section 24 is “is liable to the person purchasing the security” who “may sue either at law or in

equity to recover the consideration paid for the security, together with interest at the legal rate from

the date of payment, costs, and reasonable attorneys’ fees, less the amount of any income received

on the security, upon the tender of the security, or for damages if the purchaser no longer owns the

security.” Id. §§ 78A-56(a)(1)–(2).

       687.    When issued, the KNC tokens were securities within the meaning of the North

Carolina Securities Act. Id. §78A-2(11). On information and belief, Kyber Network offered or

sold the KNC tokens to members of the Class in North Carolina. The KNC tokens were neither

registered under, nor subject to exemption from registration under the North Carolina Securities

Act. Id. § 78A-24.

       688.    On information and belief, the KNC tokens were offered or sold in North Carolina,

including without limitation through solicitations directed by Kyber Network to North Carolina

and received in North Carolina.

       689.    Accordingly, Kyber Network has violated the North Carolina Securities Act

through Kyber Network’s sale of unregistered securities.



                                                 136
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 146 of 199




        690.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

        691.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                         SIXTY-SIXTH CAUSE OF ACTION
               (NORTH CAROLINA STATE LAW – ADDITIONAL LIABILITY)

                                    Control Person Liability
                                 N.C. Gen. Stat. Ann. § 78A-56(c)
                                    (Luu, Tran, and Velner)

        692.    Plaintiff realleges the allegations above.

        693.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in North Carolina.

        694.    Every person who directly or indirectly controls an entity liable under the North

Carolina Securities Act for unlawfully offering or selling unregistered securities, as well as every

“partner, officer, or director of the person,” “every person occupying a similar status or performing

similar functions,” as well as “every dealer or salesman who materially aids in the sale” is jointly

and severally liable with and to the same extent as the person, unless “able to sustain the burden

of proof that the person did not know, and in the exercise of reasonable care could not have known,

of the existence of the facts by reason of which the liability is alleged to exist.” Id. §§ 78A-56(c)(1).

        695.    When issued, the KNC tokens were securities within the meaning of the North

Carolina Securities Act. Id. §78A-2 (11). On information and belief, Kyber Network offered and

sold the KNC tokens to members of the Class in North Carolina. The KNC tokens were neither

registered under, nor subject to exemption from registration under the North Carolina Securities

Act.



                                                  137
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 147 of 199




       696.    On information and belief, Kyber Network offered and sold the KNC tokens in

North Carolina, including without limitation through solicitations directed by Kyber Network to

North Carolina and received in North Carolina.

       697.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful offers or sales of unregistered securities as described herein.

       698.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the North Carolina Securities Act through Kyber Network’s offer

or sale of unregistered securities.

       699.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       700.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                       SIXTY-SEVENTH CAUSE OF ACTION
                (NORTH DAKOTA STATE LAW – PRIMARY LIABILITY)

                            Unregistered Offer and Sale of Securities
                                      N.D.C.C. §10-04-17
                                       (Kyber Network)

       701.    Plaintiff realleges the allegations above.

       702.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in North Dakota.



                                                138
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 148 of 199




       703.    The North Dakota Securities Act forbids the offer or sale of unregistered securities.

N.D.C.C. §10-04-04. Any person who unlawfully contracts to sell or sells an unregistered security

is liable to “such purchaser” who “may sue either at law or in equity to recover the full amount

paid,” together with “all taxable court costs, interest as provided in this subsection, and reasonable

attorney’s fees, less the amount of any income received on the securities, upon tender to the seller,

in person or in open court, of the securities sold or of the contracts made, or for damages if the

purchaser no longer owns the securities.” Id. § 10-04-17(1).

       704.    When issued, the KNC tokens were securities within the meaning of the North

Dakota Securities Act. Id. §10-04-02 (19). On information and belief, Kyber Network offered or

sold the KNC tokens to members of the Class in North Dakota. The KNC tokens were neither

registered under, nor subject to exemption from registration under the North Dakota Securities

Act. Id. § 10-04-04.

       705.    On information and belief, the KNC tokens were offered or sold in North Dakota,

including without limitation through solicitations directed by Kyber Network to North Dakota and

received in North Dakota.

       706.    Accordingly, Kyber Network has violated the North Dakota Securities Act through

Kyber Network’s sale of unregistered securities.

       707.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       708.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.




                                                 139
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 149 of 199




                       SIXTY-EIGHTH CAUSE OF ACTION
              (NORTH DAKOTA STATE LAW – ADDITIONAL LIABILITY)

                                     Control Person Liability
                                       N.D.C.C. §10-04-17
                                     (Luu, Tran, and Velner)

       709.    Plaintiff realleges the allegations above.

       710.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in North Dakota.

       711.    Every person who directly or indirectly controls a seller liable under the North

Dakota Securities Act for unlawfully selling unregistered securities, as well as well as any person

who “supervises, or serves as an officer, director, or managing partner of a person liable under this

section,” an individual “who is an employee of or associated with a person liable under this section

and who materially aids the conduct giving rise to the liability,” as well as every “person that is a

broker-dealer, agent, investment adviser, or investment adviser representative that materially aids

the conduct giving rise to the liability,” is jointly and severally liable with and to the same extent

as the seller, unless that person or individual “did not know, and in the exercise of reasonable care

could not have known, of the existence of conduct by reason of which the liability is alleged to

exist.” N.D.C.C. §10-04-17(6).

       712.    When issued, the KNC tokens were securities within the meaning of the North

Dakota Securities Act. Id. §10-04-02 (19). On information and belief, Kyber Network offered and

sold the KNC tokens to members of the Class in North Dakota. The KNC tokens were neither

registered under, nor subject to exemption from registration under the North Dakota Securities

Act.




                                                 140
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 150 of 199




       713.    On information and belief, Kyber Network offered and sold the KNC tokens in

North Dakota, including without limitation through solicitations directed by Kyber Network to

North Dakota and received in North Dakota.

       714.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful offers or sales of unregistered securities as described herein.

       715.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the North Dakota Securities Act through Kyber Network’s offer or

sale of unregistered securities.

       716.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       717.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                           SIXTY-NINTH CAUSE OF ACTION
                       (OHIO STATE LAW – PRIMARY LIABILITY)

                                   Unregistered Sale of Securities
                                   Ohio Rev. Code Ann. § 1707.43
                                         (Kyber Network)

       718.    Plaintiff realleges the allegations above.

       719.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Ohio.



                                                141
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 151 of 199




       720.    The Ohio Securities Act forbids the sale of unregistered securities. Ohio Rev. Code

Ann. § 1707.09 (A)(1). Any person who sells a security in violation of Section 9(A)(1) is liable to

the purchaser “in an action at law in any court of competent jurisdiction” for “the full amount paid

by the purchaser and for all taxable costs.” Id. § 1707.43(A).

       721.    When issued, the KNC tokens were securities within the meaning of the Ohio

Securities Act. Id. § 1707.01(B). On information and belief, Kyber Network sold the KNC tokens

to members of the Class in Ohio. The KNC tokens were neither registered under, nor subject to

exemption from registration under the Ohio Securities Act. Id. § 1707.09.

       722.    On information and belief, the KNC tokens were sold in Ohio, including without

limitation through solicitations directed by Kyber Network to Ohio and received in Ohio.

       723.    Accordingly, Kyber Network has violated the Ohio Securities Act through Kyber

Network’s sale of unregistered securities.

       724.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       725.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                           SEVENTIETH CAUSE OF ACTION
                     (OHIO STATE LAW – ADDITIONAL LIABILITY)

                                  Joint and Several Liability
                                 Ohio Rev. Code Ann. § 1707.43
                                    (Luu, Tran, and Velner)

       726.    Plaintiff realleges the allegations above.

       727.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Ohio.



                                                142
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 152 of 199




       728.    Every person that has “participated in or aided the seller in any way in making” the

sale or contract for sale, are “jointly and severally liable” to the purchaser. Ohio Rev. Code Ann.

§ 1707.43.

       729.    When issued, the KNC tokens were securities within the meaning of the Ohio

Securities Act. Id. § 1707.01(B). On information and belief, Kyber Network sold the KNC tokens

to members of the Class in Ohio. The KNC tokens were neither registered under, nor subject to

exemption from registration under the Ohio Securities Act, and Kyber Network was not registered

or exempt from registration as a dealer under Ohio law. Id. §§ 1707.09, 1707.14.

       730.    On information and belief, Kyber Network sold the KNC tokens in Ohio, including

without limitation through solicitations directed by Kyber Network to Ohio and received in Ohio.

       731.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful sales of unregistered securities as described herein.

       732.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Ohio Securities Act through Kyber Network’s sale of

unregistered securities.

       733.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.




                                                143
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 153 of 199




       734.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                        SEVENTY-FIRST CAUSE OF ACTION
                   (OKLAHOMA STATE LAW – PRIMARY LIABILITY)

                            Unregistered Offer and Sale of Securities
                               Okla. Sta. Ann. tit. 71§ 1-509(C)
                                       (Kyber Network)

       735.    Plaintiff realleges the allegations above.

       736.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Oklahoma.

       737.    The Oklahoma Securities Act forbids the offer or sale of unregistered securities.

Okla. Sta. Ann. tit. 71 § 1-301. Any person who offers or sells a security in violation of Section

301 is liable to the “purchaser may maintain an action at law or in equity to recover the

consideration paid for the security, and interest at the legal rate of interest per year from the date

of the purchase, less the amount of any income received on the security, plus costs, and reasonable

attorneys’ fees determined by the court, upon the tender of the security, or for actual damages”

“Id. §1-509 (B)(1).

       738.    When issued, the KNC tokens were securities within the meaning of the Oklahoma

Securities Act. Id. §1-102 (32). On information and belief, Kyber Network offered or sold the

KNC tokens to members of the Class in Oklahoma. The KNC tokens were neither registered under,

nor subject to exemption from registration under the Oklahoma Securities Act. Id. § 1-301.

       739.    On information and belief, the KNC tokens were offered or sold in Oklahoma,

including without limitation through solicitations directed by Kyber Network to Oklahoma and

received in Oklahoma.




                                                 144
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 154 of 199




       740.    Accordingly, Kyber Network has violated the Oklahoma Securities Act through

Kyber Network’s sale of unregistered securities.

       741.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       742.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                      SEVENTY-SECOND CAUSE OF ACTION
                (OKLAHOMA STATE LAW – ADDITIONAL LIABILITY)

                                   Control Person Liability
                                Okla. Sta. Ann. tit. 71§ 1-509 (G)
                                   (Luu, Tran, and Velner)

       743.    Plaintiff realleges the allegations above.

       744.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Oklahoma.

       745.    Every person who directly or indirectly controls an entity liable under the

Oklahoma Securities Act for unlawfully selling unregistered securities, as well as every “managing

partner, executive officer, or director” of such seller, “including an individual having similar status

or performing similar functions,” every employee of or associated with such a seller who

materially aids in the sale” is jointly and severally liable with and to the same extent as the seller,

unless the non-seller sustains the burden of proof that he did not know, and in the exercise of

reasonable care could not have known, of the existence of the facts by reason of which liability is

alleged to exist. Okla. Sta. Ann. tit. 71§ 1-509(G).

       746.    When issued, the KNC tokens were securities within the meaning of the Oklahoma

Securities Act. Id. §1-102. On information and belief, Kyber Network offered and sold the KNC



                                                 145
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 155 of 199




tokens to members of the Class in Oklahoma. The KNC tokens were neither registered under, nor

subject to exemption from registration under the Oklahoma Securities Act.

       747.    On information and belief, Kyber Network offered and sold the KNC tokens in

Oklahoma, including without limitation through solicitations directed by Kyber Network to

Oklahoma and received in Oklahoma.

       748.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful offers or sales of unregistered securities as described herein.

       749.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Oklahoma Securities Act through Kyber Network’s offer or sale

of unregistered securities.

       750.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       751.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                         SEVENTY-THIRD CAUSE OF ACTION
                     (OREGON STATE LAW – PRIMARY LIABILITY)

                              Unregistered Offer and Sale of Securities
                                          O.R.S. § 59:115
                                         (Kyber Network)

       752.    Plaintiff realleges the allegations above.



                                                146
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 156 of 199




       753.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Oregon.

       754.    The Oregon Securities Act forbids the offer or sale of unregistered securities.

O.R.S. § 59:055. Any person who offers or sells a security in violation of Section 55 “is liable to

the purchaser,” who may recover “the consideration paid for the security, and interest from the

date of payment equal to the greater of the rate of interest specified in ORS 82.010 for judgements

for the payment of money or the rate provided in the security if the security in an interest bearing

obligation, less any amount received on the security, or if the purchaser no longer owns the

security, damages.” Id. §§ 59.115 (2)(a)-(b).

       755.    When issued, the KNC tokens were securities within the meaning of the Oregon

Securities Act. Id. §59.015 (19). On information and belief, Kyber Network offered or sold the

KNC tokens to members of the Class in Oregon. The KNC tokens were neither registered under,

nor subject to exemption from registration under the Oregon Securities Act. Id. § 59.055.

       756.    On information and belief, the KNC tokens were offered or sold in Oregon,

including without limitation through solicitations directed by Kyber Network to Oregon and

received in Oregon.

       757.    Accordingly, Kyber Network has violated the Oregon Securities Act through Kyber

Network’s sale of unregistered securities.

       758.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       759.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.




                                                147
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 157 of 199




                       SEVENTY-FOURTH CAUSE OF ACTION
                   (OREGON STATE LAW – ADDITIONAL LIABILITY)

                                     Control Person Liability
                                       O.R.S. § 59:115 (3)
                                     (Luu, Tran, and Velner)

       760.    Plaintiff realleges the allegations above.

       761.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Oregon.

       762.    Every person who directly or indirectly controls an entity liable under the Oregon

Securities Act for unlawfully selling unregistered securities, as well as every “partner, limited

liability company manager, including a member who is a manager, officer or director of such

seller”, “every person occupying a similar status or performing similar functions,” and “every

person who participated or materially aids in the sale” is liable for unlawfully selling unregistered

securities, unless that nonseller “sustains the burden of proof that the nonseller did not know, and,

in the exercise of reasonable care could not have known, of the existence of facts on which the

liability is based.” O.R.S. § 59:115 (3).

       763.    When issued, the KNC tokens were securities within the meaning of the Oregon

Securities Act. Id. § O.R.S.§ 59.015 (19). On information and belief, Kyber Network offered and

sold the KNC tokens to members of the Class in Oregon. The KNC tokens were neither registered

under, nor subject to exemption from registration under the Oregon Securities Act.

       764.    On information and belief, Kyber Network offered and sold the KNC tokens in

Oregon, including without limitation through solicitations directed by Kyber Network to Oregon

and received in Oregon.

       765.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged



                                                148
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 158 of 199




herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful offers or sales of unregistered securities as described herein.

       766.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Oregon Securities Act through Kyber Network’s offer or sale

of unregistered securities.

       767.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       768.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                       SEVENTY-FIFTH CAUSE OF ACTION
                (PENNSYLVANIA STATE LAW – PRIMARY LIABILITY)

                              Unregistered Offer and Sale of Securities
                                      70 Pa. Stat. Ann. § 1-502
                                          (Kyber Network)

       769.    Plaintiff realleges the allegations above.

       770.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Pennsylvania.

       771.    The Pennsylvania Securities Act forbids the offer or sale of unregistered securities.

70 Pa. Stat. Ann. § 1-201. Any person who offers or sells a security in violation of Section 1-201

is “liable to the person purchasing the security offered or sold in violation of section 201 from him

who may sue either at law or in equity to recover the consideration paid for the security, together

with interest at the legal rate from the date of payment, less the amount of any income or



                                                149
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 159 of 199




distributions, in cash or in kind, received on the security, upon the tender of the security, or for

damages if he no longer owns the security.” Id. § 1-502.

       772.    When issued, the KNC tokens were securities within the meaning of the

Pennsylvania Securities Act. Id. § 1-102(t). On information and belief, Kyber Network offered or

sold the KNC tokens to members of the Class in Pennsylvania. The KNC tokens were neither

registered under, nor subject to exemption from registration under the Pennsylvania Securities Act.

Id. § 1-202.

       773.    On information and belief, the KNC tokens were offered or sold in Pennsylvania,

including without limitation through solicitations directed by Kyber Network to Pennsylvania and

received in Pennsylvania.

       774.    Accordingly, Kyber Network has violated the Pennsylvania Securities Act through

Kyber Network’s sale of unregistered securities.

       775.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       776.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                       SEVENTY-SIXTH CAUSE OF ACTION
               (PENNSYLVANIA STATE LAW – ADDITIONAL LIABILITY)

                                    Control Person Liability
                                    70 Pa. Stat. Ann. § 1-503
                                    (Luu, Tran, and Velner)

       777.    Plaintiff realleges the allegations above.

       778.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Pennsylvania.



                                                150
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 160 of 199




       779.    Every affiliate of an entity liable under the Pennsylvania Securities Act for

unlawfully selling unregistered securities, as well as every “partner, principal executive officer or

director of such person” and “every person occupying a similar status or performing similar

functions” is jointly and severally liable with and to the same extent as the seller, unless the non-

seller sustains the burden of proof that he did not know, and in the exercise of reasonable care

could not have known, of the existence of the facts by reason of which liability is alleged to exist.

70 Pa. Stat. Ann. § 1-503(a).

       780.    When issued, the KNC tokens were securities within the meaning of the

Pennsylvania Securities Act. Id. § 1-102. On information and belief, Kyber Network offered and

sold the KNC tokens to members of the Class in Pennsylvania. The KNC tokens were neither

registered under, nor subject to exemption from registration under the Pennsylvania Securities Act,

id. § 1-202.

       781.    On information and belief, Kyber Network offered and sold the KNC tokens in

Pennsylvania, including without limitation through solicitations directed by Kyber Network to

Pennsylvania and received in Pennsylvania.

       782.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful offers or sales of unregistered securities as described herein.




                                                151
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 161 of 199




       783.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Pennsylvania Securities Act through Kyber Network’s offer or

sale of unregistered securities.

       784.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       785.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                       SEVENTY-SEVENTH CAUSE OF ACTION
                  (PUERTO RICO STATE LAW – PRIMARY LIABILITY)

                            Unregistered Offer and Sale of Securities
                                       10 L.P.R.A. § 890
                                       (Kyber Network)

       786.    Plaintiff realleges the allegations above.

       787.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Puerto Rico.

       788.    The Puerto Rico Securities Act forbids the offer or sale of unregistered securities.

10 L.P.R.A. § 871. Any person who offers or sells a security in violation of Section 871 is “liable

to the person who buys the security, who may file suit to recover the price paid for the security, in

addition to the interest at the rate applicable to judicial awards … starting on the date in which the

payment, costs and reasonable Attorney’s fees were made less the sum of any income received on,

upon the tender of the security, or for damages if he no longer owns the security.” Id. § 890.

       789.    When issued, the KNC tokens were securities within the meaning of the Puerto

Rico Securities Act. Id. § 881. On information and belief, Kyber Network offered or sold the KNC




                                                 152
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 162 of 199




tokens to members of the Class in Puerto Rico. The KNC tokens were neither registered under,

nor subject to exemption from registration under the Puerto Rico Securities Act. Id. § 882.

       790.    On information and belief, the KNC tokens were offered or sold in Puerto Rico,

including without limitation through solicitations directed by Kyber Network to Puerto Rico and

received in Puerto Rico.

       791.    Accordingly, Kyber Network has violated the Puerto Rico Securities Act through

Kyber Network’s sale of unregistered securities.

       792.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       793.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                      SEVENTY-EIGHTH CAUSE OF ACTION
               (PUERTO RICO STATE LAW – ADDITIONAL LIABILITY)

                                     Control Person Liability
                                        10 L.P.R.A. § 890
                                     (Luu, Tran, and Velner)

       794.    Plaintiff realleges the allegations above.

       795.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Puerto Rico.

       796.    Every person who directly or indirectly controls an entity liable under the Puerto

Rico Securities Act for unlawfully selling unregistered securities, as well as “every partner, officer,

or director of such a seller,” and “every person occupying a similar status or performing similar

functions” is jointly and severally liable with and to the same extent as the seller, unless the non-

seller sustains the burden of proof that he did not know, and in the exercise of reasonable care



                                                 153
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 163 of 199




could not have known, of the existence of the facts by reason of which liability is alleged to exist.

10 L.P.R.A. § 890(b).

       797.    When issued, the KNC tokens were securities within the meaning of the Puerto

Rico Securities Act. Id. § 881. On information and belief, Kyber Network offered and sold the

KNC tokens to members of the Class in Puerto Rico. The KNC tokens were neither registered

under, nor subject to exemption from registration under the Puerto Rico Securities Act.

       798.    On information and belief, Kyber Network offered and sold the KNC tokens in

Puerto Rico, including without limitation through solicitations directed by Kyber Network to

Puerto Rico and received in Puerto Rico.

       799.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful offers or sales of unregistered securities as described herein.

       800.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Puerto Rico Securities Act through Kyber Network’s offer or

sale of unregistered securities.

       801.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       802.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.




                                                154
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 164 of 199




                        SEVENTY-NINTH CAUSE OF ACTION
                  (RHODE ISLAND STATE LAW – PRIMARY LIABILITY)

                           Unregistered Offer and Sale of Securities
                              7 R.I. Gen. Laws Ann. § 7-11-605
                                      (Kyber Network)

       803.    Plaintiff realleges the allegations above.

       804.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Rhode Island.

       805.    The Rhode Island Securities Act forbids the offer or sale of unregistered securities.

7 R.I. Gen. Laws Ann. § 7-11-301. Any person who offers or sells a security in violation of Section

7-11-301 is “liable to the purchaser of the security from that person” and “[u]pon tender of the

security, the purchaser may recover the consideration paid for the security and interest at the legal

rate of this state from the date of payment, costs, and reasonable attorney’s fees as determined by

the court, less the amount of income received on the security,” or if the “purchaser no longer owns

the security, the purchaser may recover damages” in the “amount that would be recoverable upon

a tender less the value of the security when the purchaser disposed of it, plus interest at the legal

rate of this state from the date of disposition of the security, costs and reasonable attorney’s fees

as determined by the court.” Id. § 7-11-605.

       806.    When issued, the KNC tokens were securities within the meaning of the Rhode

Island Securities Act. Id. § 7-11-101(22). On information and belief, Kyber Network offered or

sold the KNC tokens to members of the Class in Rhode Island. The KNC tokens were neither

registered under, nor subject to exemption from registration under the Rhode Island Securities Act.

Id. § 7-11-401.




                                                155
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 165 of 199




       807.    On information and belief, the KNC tokens were offered or sold in Rhode Island,

including without limitation through solicitations directed by Kyber Network to Rhode Island and

received in Rhode Island.

       808.    Accordingly, Kyber Network has violated the Rhode Island Securities Act through

Kyber Network’s sale of unregistered securities.

       809.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       810.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                        EIGHTIETH CAUSE OF ACTION
              (RHODE ISLAND STATE LAW – ADDITIONAL LIABILITY)

                                    Control Person Liability
                               R.I. Gen. Laws Ann. § 7-11-605(d)
                                    (Luu, Tran, and Velner)

       811.    Plaintiff realleges the allegations above.

       812.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Rhode Island.

       813.    Every person who directly or indirectly controls an entity liable under the Rhode

Island Securities Act for unlawfully selling unregistered securities, as well as “a partner, officer,

or director of the person liable” and “a person occupying a similar status or performing similar

functions” is jointly and severally liable with and to the same extent as the seller, unless the non-

seller sustains the burden of proof that he did not know, and in the exercise of reasonable care

could not have known, of the existence of the facts by reason of which liability is alleged to exist.

R.I. Gen. Laws Ann. § 7-11-605(d).



                                                156
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 166 of 199




       814.       When issued, the KNC tokens were securities within the meaning of the Rhode

Island Securities Act. Id. § 7-11-101(22). On information and belief, Kyber Network offered and

sold the KNC tokens to members of the Class in Rhode Island. The KNC tokens were neither

registered under, nor subject to exemption from registration under the Rhode Island Securities Act,

id. § 7-11-401.

       815.       On information and belief, Kyber Network offered and sold the KNC tokens in

Rhode Island, including without limitation through solicitations directed by Kyber Network to

Rhode Island and received in Rhode Island.

       816.       Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful offers or sales of unregistered securities as described herein.

       817.       Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Rhode Island Securities Act through Kyber Network’s offer or

sale of unregistered securities.

       818.       Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       819.       Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.




                                                157
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 167 of 199




                       EIGHTY-FIRST CAUSE OF ACTION
              (SOUTH CAROLINA STATE LAW – PRIMARY LIABILITY)

                                   Unregistered Sale of Securities
                                    S.C. Code Ann. § 35-1-509
                                         (Kyber Network)

       820.      Plaintiff realleges the allegations above.

       821.      This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in South Carolina.

       822.      The South Carolina Securities Act forbids the offer or sale of unregistered

securities. S.C. Code Ann. § 35-1-301. Any person who sells a security in violation of Section 35-

1-301 is liable to the purchaser who “may maintain an action to recover the consideration paid for

the security, less the amount of any income received on the security, and interest at the legal rate

of interest from the date of the purchase, costs and reasonable attorneys’ fees determined by the

court” or for “actual damages” in the “amount that would be recoverable upon a tender less the

value of the security when the purchaser disposed of it, and interest at the legal rate of interest

from the date of the purchase, costs, and reasonable attorneys’ fees determined by the court.” Id.

§ 35-1-509(b).

       823.      When issued, the KNC tokens were securities within the meaning of the South

Carolina Securities Act. Id. § 35-1-102(29). On information and belief, Kyber Network sold the

KNC tokens to members of the Class in South Carolina. The KNC tokens were neither registered

under, nor subject to exemption from registration under the South Carolina Securities Act. Id. §

35-1-201.

       824.      On information and belief, the KNC tokens were sold in South Carolina, including

without limitation through solicitations directed by Kyber Network to South Carolina and received

in South Carolina.



                                                  158
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 168 of 199




       825.    Accordingly, Kyber Network has violated the South Carolina Securities Act

through Kyber Network’s sale of unregistered securities.

       826.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       827.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                       EIGHTY-SECOND CAUSE OF ACTION
              (SOUTH CAROLINA STATE LAW – ADDITIONAL LIABILITY)

                                    Control Person Liability
                                   S.C. Code Ann. § 31-1-509
                                    (Luu, Tran, and Velner)

       828.    Plaintiff realleges the allegations above.

       829.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in South Carolina.

       830.    Every person who directly or indirectly controls an entity liable under the South

Carolina Securities Act for unlawfully selling unregistered securities, as well as an individual “who

is a managing partner, executive officer, or director of a person liable, … including an individual

having a similar status or performing similar functions” is jointly and severally liable with and to

the same extent as the seller, unless the non-seller sustains the burden of proof that he did not

know, and in the exercise of reasonable care could not have known, of the existence of the facts

by reason of which liability is alleged to exist. S.C. Code. Ann. § 31-1-509(g).

       831.    When issued, the KNC tokens were securities within the meaning of the South

Carolina Securities Act. Id. § 35-1-102(29). On information and belief, Kyber Network sold the

KNC tokens to members of the Class in South Carolina. The KNC tokens were neither registered



                                                159
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 169 of 199




under, nor subject to exemption from registration under the South Carolina Securities Act, id. §

35-1-201.

       832.    On information and belief, Kyber Network sold the KNC tokens in South Carolina,

including without limitation through solicitations directed by Kyber Network to South Carolina

and received in South Carolina.

       833.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful sales of unregistered securities as described herein.

       834.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the South Carolina Securities Act through Kyber Network’s sale of

unregistered securities.

       835.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       836.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                        EIGHTY-THIRD CAUSE OF ACTION
                (SOUTH DAKOTA STATE LAW – PRIMARY LIABILITY)

                                Sale of Unregistered Securities
                              S.D. Codified Laws § 47-31B-509(b)
                                       (Kyber Network)

       837.    Plaintiff realleges the allegations above.



                                                160
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 170 of 199




       838.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in South Dakota.

       839.    The South Dakota Securities Act forbids the sale of unregistered securities. S.D.

Codified Laws § 47-31B-301. Any person who sells a security in violation of Section 47-31B-301

is liable for “the consideration paid for the security, less the amount of any income received on the

security, and interest at Category D, § 54-3-16 from the date of the purchase, costs, and reasonable

attorneys’ fees determined by the court, upon the tender of the security, or for actual damages.”

Id. § 47-31B-509(b).

       840.    When issued, the KNC tokens were securities within the meaning of the South

Dakota Securities Act. Id. § 47-31B-102(28). On information and belief, Kyber Network sold the

KNC tokens to members of the Class in South Dakota. The KNC tokens were neither registered

under, nor subject to exemption from registration under the South Dakota Securities Act. Id. §§

47-31B-201-47-31B-203.

       841.    On information and belief, the KNC tokens were sold in South Dakota, including

without limitation through solicitations directed by Kyber Network to South Dakota and received

in South Dakota.

       842.    Accordingly, Kyber Network has violated the South Dakota Securities Act through

Kyber Network’s sale of unregistered securities.

       843.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       844.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.




                                                161
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 171 of 199




                      EIGHTY-FOURTH CAUSE OF ACTION
              (SOUTH DAKOTA STATE LAW – ADDITIONAL LIABILITY)

                                     Control Person Liability
                                S.D. Codified Laws § 47-31B-509
                                     (Luu, Tran, and Velner)
       845.    Plaintiff realleges the allegations above.

       846.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in South Dakota.

       847.    Every person who directly or indirectly controls an entity liable under the South

Dakota Securities Act for unlawfully selling unregistered securities, as well as an “individual who

is a managing partner, executive officer, or director … employee of or associated with” an entity

so liable is “liable jointly and severally with and to the same extent as” such a person. S.D. Codified

Laws § 47-31B-509.

       848.    When issued, the KNC tokens were securities within the meaning of the South

Dakota Securities Act. Id. § 47-31B-102(28). On information and belief, Kyber Network sold the

KNC tokens to members of the Class in South Dakota. The KNC tokens were not registered under,

nor subject to exemption from registration under the South Dakota Securities Act. Id. §§ 47-31B-

301, 47-31B-401(a).

       849.    On information and belief, Kyber Network sold the KNC tokens in South Dakota,

including without limitation through solicitations directed by Kyber Network to South Dakota and

received in South Dakota.

       850.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to




                                                 162
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 172 of 199




engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful sales of unregistered securities as described herein.

       851.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the South Dakota Securities Act through Kyber Network’s sale of

unregistered securities.

       852.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       853.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                         EIGHTY-FIFTH CAUSE OF ACTION
                   (TENNESSEE STATE LAW – PRIMARY LIABILITY)

                                 Unregistered Sale of Securities
                                  Tenn. Code Ann. § 48-1-122
                                       (Kyber Network)

       854.    Plaintiff realleges the allegations above.

       855.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Tennessee.

       856.    The Tennessee Securities Act forbids the sale of unregistered securities. Tenn. Code

Ann. § 48-1-104(a). Any person who sells a security in violation of Section 104(a) is “liable to the

person purchasing the security from the seller to recover the consideration paid for the security,

together with interest at the legal rate from the date of payment, less the amount of any income

received on the security, upon the tender of the security, or, if the purchaser no longer owns the

security, the amount that would be recoverable upon a tender, less the value of the security when




                                                163
          Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 173 of 199




the purchaser disposed of it and interest at the legal rate from the date of disposition.” Id. § 48-1-

122(a).

          857.   When issued, the KNC tokens were securities within the meaning of the Tennessee

Securities Act. Id. § 48-1-102(20). On information and belief, Kyber Network sold the KNC tokens

to members of the Class in Tennessee. The KNC tokens were neither registered under, nor subject

to exemption from registration under the Tennessee Securities Act. Id. § 48-1-103.

          858.   On information and belief, the KNC tokens were sold in Tennessee, including

without limitation through solicitations directed by Kyber Network to Tennessee and received in

Tennessee.

          859.   Accordingly, Kyber Network has violated the Tennessee Securities Act through

Kyber Network’s sale of unregistered securities.

          860.   Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

          861.   Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                         EIGHTY-SIXTH CAUSE OF ACTION
                  (TENNESSEE STATE LAW – ADDITIONAL LIABILITY)

                                     Control Person Liability
                                   Tenn. Code Ann. § 48-1-122(g)
                                     (Luu, Tran, and Velner)

          862.   Plaintiff realleges the allegations above.

          863.   This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Tennessee.




                                                  164
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 174 of 199




       864.    Every person who directly or indirectly controls an entity liable under the

Tennessee Securities Act for unlawfully selling unregistered securities, as well as “every partner,

principal executive officer, or director of such person, every person occupying a similar status or

performing similar functions, every employee of such person who materially aids in the act or

transaction constituting the violation, and every broker-dealer or agent who materially aids in the

act or transaction constituting the violation” is “liable jointly and severally with and to the same

extent as such person, unless the person who would be liable under this subsection (g) proves that

the person who would be liable did not know, and in the exercise of reasonable care could not have

known, of the existence of the facts by reason of which the liability is alleged to exist.” Id. § 48-

1-122(g).

       865.    When issued, the KNC tokens were securities within the meaning of the Tennessee

Securities Act. Id. § 48-1-102(20). On information and belief, Kyber Network sold the KNC tokens

to members of the Class in Tennessee. The KNC tokens were neither registered under, nor subject

to exemption from registration under the Tennessee Securities Act.

       866.    On information and belief, Kyber Network sold the KNC tokens in Tennessee,

including without limitation through solicitations directed by Kyber Network to Tennessee and

received in Tennessee.

       867.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful sales of unregistered securities as described herein.




                                                165
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 175 of 199




       868.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Tennessee Securities Act through Kyber Network’s sale of

unregistered securities.

       869.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       870.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                          EIGHTY-SEVENTH CAUSE OF ACTION
                       (TEXAS STATE LAW – PRIMARY LIABILITY)

                            Unregistered Offer and Sale of Securities
                                Texas Civ. St. Art. § 581-33 A
                                       (Kyber Network)

       871.    Plaintiff realleges the allegations above.

       872.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Texas.

       873.    The Texas Blue Sky Law – Securities forbids the offer or sale of unregistered

securities. Texas Civ. St. Art. § 581-7. Any person who offers or sells a security in violation of

Section 581-7 is “is liable to the person buying the security from him, who may sue either at law

or in equity for rescission or for damages if the buyer no longer owns the security.” Id. § 581-33

A. Damages are defined as “(a) the consideration the buyer paid for the security plus interest

thereon at the legal rate from the date of payment by the buyer, less (b) the greater of: (i) the value

of the security at the time the buyer disposed of it plus the amount of any income the buyer received

on the security; or (ii) the actual consideration received for the security at the time the buyer




                                                 166
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 176 of 199




disposed of it plus the amount of any income the buyer received on the security.” Id. § 581-33

D(3).

        874.   When issued, the KNC tokens were securities within the meaning of the Texas Blue

Sky Law – Securities. Id. § 581-4 A. On information and belief, Kyber Network offered or sold

the KNC tokens to members of the Class in Texas. The KNC tokens were neither registered under,

nor subject to exemption from registration under the Texas Blue Sky Law – Securities. Id. § 581-

6.

        875.   On information and belief, the KNC tokens were offered or sold in Texas, including

without limitation through solicitations directed by Kyber Network to Texas and received in Texas.

        876.   Accordingly, Kyber Network has violated the Texas Blue Sky Law – Securities

through Kyber Network’s sale of unregistered securities.

        877.   Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

        878.   Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                        EIGHTY-EIGHTH CAUSE OF ACTION
                    (TEXAS STATE LAW – ADDITIONAL LIABILITY)

                                    Control Person Liability
                                  Texas Civ. St. Art. § 581-33 F
                                    (Luu, Tran, and Velner)

        879.   Plaintiff realleges the allegations above.

        880.   This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Texas.




                                                167
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 177 of 199




       881.     Every person who directly or indirectly controls an entity liable under the Texas

Blue Sky Law – Securities for unlawfully selling unregistered securities is liable jointly and

severally with and to the same extent as the seller, unless the individual sustains the burden of

proof that the individual did not know and, in the exercise of reasonable care could not have

known, of the existence of the facts by reason of which the liability is alleged to exist. Texas Civ.

St. Art. § 581-33 F.

       882.     When issued, the KNC tokens were securities within the meaning of the Texas Blue

Sky Law – Securities. Id. § 581-4 A. On information and belief, Kyber Network offered and sold

the KNC tokens to members of the Class in Texas. Id. §§ 581-4 C, 581-4 D. The KNC tokens were

neither registered under, nor subject to exemption from registration under the Texas Blue Sky Law

– Securities.

       883.     On information and belief, Kyber Network offered and sold the KNC tokens in

Texas, including without limitation through solicitations directed by Kyber Network to Texas and

received in Texas.

       884.     Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful offers or sales of unregistered as described herein.

       885.     Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Texas Blue Sky Law – Securities through Kyber Network’s

offer or sale of unregistered securities.




                                                168
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 178 of 199




       886.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       887.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                          EIGHTY-NINTH CAUSE OF ACTION
                       (UTAH STATE LAW – PRIMARY LIABILITY)

                           Unregistered Offer and Sale of Securities
                                     Utah Code §61-1-22
                                      (Kyber Network)

       888.    Plaintiff realleges the allegations above.

       889.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Utah.

       890.    The Utah Securities Act forbids the offer or sale of unregistered securities. Utah

Code Ann. § 61-1-7. Any person who offers or sells a security in violation of Section 61-1-7 is

liable to the buyer for “the consideration paid for the security, together with interest at 12% per

year from the date of payment, costs, and reasonable attorney fees, less the amount of income

received on the security, upon the tender of the security or for damages if the person no longer

owns the security.” Id. § 61-1-22(b).

       891.    When issued, the KNC tokens were securities within the meaning of the Utah

Securities Act. Id. § 61-1-13(ee). On information and belief, Kyber Network offered or sold the

KNC tokens to members of the Class in Utah. The KNC tokens were neither registered under, nor

subject to exemption from registration under the Utah Securities Act. Id. § 61-14.

       892.    On information and belief, the KNC tokens were offered or sold in Utah, including

without limitation through solicitations directed by Kyber Network to Utah and received in Utah.



                                                169
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 179 of 199




       893.    Accordingly, Kyber Network has violated the Utah Securities Act through Kyber

Network’s sale of unregistered securities.

       894.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       895.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                            NINETIETH CAUSE OF ACTION
                     (UTAH STATE LAW – ADDITIONAL LIABILITY)

                                    Control Person Liability
                                   Utah Code Ann. § 61-1-22.
                                    (Luu, Tran, and Velner)

       896.    Plaintiff realleges the allegations above.

       897.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Utah.

       898.    Every person who directly or indirectly controls an entity liable under the Utah

Securities Act for unlawfully selling unregistered securities, as well as “every partner, officer, or

director of such a seller or buyer, every person occupying a similar status or performing similar

functions, every employee of such a seller or buyer who materially aids in the sale or purchase,

and every broker-dealer or agent who materially aids in the sale or purchase” are liable jointly and

severally “with and to the same extent as the seller or purchaser, unless the nonseller or

nonpurchaser who is so liable sustains the burden of proof that the nonseller or nonpurchaser did

not know, and in exercise of reasonable care could not have known, of the existence of the facts

by reason of which the liability is alleged to exist.” Utah Code Ann. § 61-1-22.




                                                170
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 180 of 199




       899.    When issued, the KNC tokens were securities within the meaning of the Utah

Securities Act. Id. § 61-1-13(ee). On information and belief, Kyber Network offered and sold the

KNC tokens to members of the Class in Utah. The KNC tokens were neither registered under, nor

subject to exemption from registration under the Utah Securities Act.

       900.    On information and belief, Kyber Network offered and sold the KNC tokens in

Utah, including without limitation through solicitations directed by Kyber Network to Utah and

received in Utah.

       901.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful offers or sales of unregistered securities as described herein.

       902.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Utah Securities Act through Kyber Network’s offer or sale of

unregistered securities.

       903.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       904.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.




                                                171
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 181 of 199




                         NINETY-FIRST CAUSE OF ACTION
                    (VERMONT STATE LAW – PRIMARY LIABILITY)

                            Unregistered Offer and Sale of Securities
                                  Vt. Stat. Ann. tit. 9, § 5509
                                       (Kyber Network)

        905.    Plaintiff realleges the allegations above.

        906.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Vermont.

        907.    The Vermont Securities Act forbids the offer or sale of unregistered securities. Vt.

Stat. Ann. tit. 9, § 5309. Any person who offers or sells a security in violation of Section 5309 is

liable for “the consideration paid for the security, less the amount of any income received on the

security, and interest at the legal rate of interest from the date of the purchase, costs, and reasonable

attorney’s fees determined by the court, upon the tender of the security, or for actual damages.”

Id. § 5509.

        908.    When issued, the KNC tokens were securities within the meaning of the Vermont

Securities Act. Id. § 5102(28). On information and belief, Kyber Network offered or sold the KNC

tokens to members of the Class in Vermont. The KNC tokens were neither registered under, nor

subject to exemption from registration under the Vermont Securities Act. Id. §§ 5201-5203.

        909.    On information and belief, the KNC tokens were offered or sold in Vermont,

including without limitation through solicitations directed by Kyber Network to Vermont and

received in Vermont.

        910.    Accordingly, Kyber Network has violated the Vermont Securities Act through

Kyber Network’s sale of unregistered securities.




                                                  172
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 182 of 199




       911.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       912.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                       NINETY-SECOND CAUSE OF ACTION
                  (VERMONT STATE LAW – ADDITIONAL LIABILITY)

                                     Control Person Liability
                                    Vt. Stat. Ann. tit. 9, § 5509
                                     (Luu, Tran, and Velner)

       913.    Plaintiff realleges the allegations above.

       914.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Vermont.

       915.    Every person who directly or indirectly controls an entity liable under the Vermont

Securities Act for unlawfully selling unregistered securities, as well as “an individual who is a

managing partner, executive officer, or director of a person liable under subsections (b) through

(f) of this section, including an individual having a similar status or performing similar functions,”

is jointly and severally liable with the entity “unless the individual sustains the burden of proof

that the individual did not know and, in the exercise of reasonable care could not have known, of

the existence of conduct by reason of which the liability is alleged to exist.” Vt. Stat. Ann. tit. 9, §

5509(g).

       916.    When issued, the KNC tokens were securities within the meaning of the Vermont

Securities Act. Id. § 5102(28). On information and belief, Kyber Network offered and sold the

KNC tokens to members of the Class in Vermont. The KNC tokens were neither registered under,

nor subject to exemption from registration under the Vermont Securities Act.



                                                 173
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 183 of 199




       917.    On information and belief, Kyber Network offered and sold the KNC tokens in

Vermont, including without limitation through solicitations directed by Kyber Network to

Vermont and received in Vermont.

       918.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful offers or sales of unregistered securities as described herein.

       919.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Vermont Securities Act through Kyber Network’s offer or sale

of unregistered securities.

       920.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       921.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                         NINETY-THIRD CAUSE OF ACTION
                    (VIRGINIA STATE LAW – PRIMARY LIABILITY)

                                 Unregistered Sale of Securities
                                  Va. Code Ann. § 13.1-522 A
                                       (Kyber Network)

       922.    Plaintiff realleges the allegations above.

       923.    This Cause of Action is brought on behalf of Class members to whom Tokens were

sold in Virginia.



                                                174
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 184 of 199




       924.    The Virginia Securities Act forbids the offer or sale of unregistered securities. Va.

Code Ann. § 13.1-507. Any person who sells a security in violation of Section 13.1-507 “shall be

liable to the person purchasing such security from him who may sue either at law or in equity to

recover the consideration paid for such security, together with interest thereon at the annual rate

of six percent, costs, and reasonable attorneys’ fees, less the amount of any income received on

the security, upon the tender of such security, or for the substantial equivalent in damages if he no

longer owns the security.” Id. § 13.1-522 A.

       925.    When issued, the KNC tokens were securities within the meaning of the Virginia

Securities Act. Id. § 13.1-501 A. On information and belief, Kyber Network sold the KNC tokens

to members of the Class in Virginia. The KNC tokens were neither registered under, nor subject

to exemption from registration under the Virginia Securities Act. Id. § 13.1-514 A.

       926.    On information and belief, the KNC tokens were sold in Virginia, including without

limitation through solicitations directed by Kyber Network to Virginia and received in Virginia.

       927.    Accordingly, Kyber Network has violated the Virginia Securities Act through

Kyber Network’s sale of unregistered securities.

       928.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       929.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.




                                                175
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 185 of 199




                         NINETY-FOURTH CAUSE OF ACTION
                   (VIRGINIA STATE LAW – ADDITIONAL LIABILITY)

                                     Control Person Liability
                                    Va. Code Ann. § 13.1-522 C
                                     (Luu, Tran, and Velner)

        930.    Plaintiff realleges the allegations above.

        931.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Virginia.

        932.    Every person who directly or indirectly controls an entity liable under the Virginia

Securities Act for unlawfully selling unregistered securities, as well as “every partner, officer, or

director of such a person, every person occupying a similar status or performing similar functions”

is jointly and severally liable with and to the same extent as the seller, unless the non-seller sustains

the burden of proof that he did not know, and in the exercise of reasonable care could not have

known, of the existence of the facts by reason of which liability is alleged to exist. Va. Code Ann.

§ 13.1-522 C.

        933.    When issued, the KNC tokens were securities within the meaning of the Virginia

Securities Act. Id. § 13.1-501 A. On information and belief, Kyber Network sold the KNC tokens

to members of the Class in Virginia. The KNC tokens were not registered under, nor subject to

exemption from registration under the Virginia Securities Act.

        934.    On information and belief, Kyber Network sold the KNC tokens in Virginia,

including without limitation through solicitations directed by Kyber Network to Virginia and

received in Virginia.

        935.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the



                                                  176
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 186 of 199




management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful sales of unregistered securities as described herein.

       936.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Virginia Securities Act through Kyber Network’s sale of

unregistered securities.

       937.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       938.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                         NINETY-FIFTH CAUSE OF ACTION
                  (WASHINGTON STATE LAW – PRIMARY LIABILITY)

                            Unregistered Offer and Sale of Securities
                                Wash. Rev. Code § 21.20.430(1)
                                       (Kyber Network)

       939.    Plaintiff realleges the allegations above.

       940.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Washington.

       941.    The Securities Act of Washington forbids the offer or sale of unregistered

securities. Wash. Rev. Code § 21.20.140. Any person who offers or sells a security in violation of

Section 21.20.140 is “liable to the person buying the security from him or her, who may sue either

at law or in equity to recover the consideration paid for the security, together with interest at eight

percent per annum from the date of payment, costs, and reasonable attorneys’ fees, less the amount




                                                 177
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 187 of 199




of any income received on the security, upon the tender of the security, or for damages if he or she

no longer owns the security. ” Id. § 21.20.430(1).

       942.    When issued, the KNC tokens were securities within the meaning of the Securities

Act of Washington. Id. § 21.20.005(17). On information and belief, Kyber Network offered or sold

the KNC tokens to members of the Class in Washington. The KNC tokens were neither registered

under, nor subject to exemption from registration under the Securities Act of Washington. Id. §

21.20.310.

       943.    On information and belief, the KNC tokens were offered or sold in Washington,

including without limitation through solicitations directed by Kyber Network to Washington and

received in Washington.

       944.    Accordingly, Kyber Network has violated the Securities Act of Washington

through Kyber Network’s sale of unregistered securities.

       945.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       946.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                       NINETY-SIXTH CAUSE OF ACTION
               (WASHINGTON STATE LAW – ADDITIONAL LIABILITY)

                                   Control Person Liability
                                Wash. Rev. Code Ann. § 21.20.430
                                   (Luu, Tran, and Velner)

       947.    Plaintiff realleges the allegations above.

       948.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Washington.



                                                178
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 188 of 199




       949.    Every person who directly or indirectly controls an entity liable under the Securities

Act of Washington for unlawfully selling unregistered securities, as well as “every partner, officer

or director of such a seller, every person occupying a similar status or performing similar functions

… are also liable jointly and severally with and to the same extent as the seller, unless the nonseller

who is so liable sustains the burden of proof that he did not know, and in exercise of reasonable

care could not have known, of the existence of the facts by reason of which the liability is alleged

to exist.” Id. § 21.20.430(3).

       950.    When issued, the KNC tokens were securities within the meaning of the Securities

act of Washington. Id. § 21.20.005(17). On information and belief, Kyber Network offered and

sold the KNC tokens to members of the Class in Washington. The KNC tokens were not registered

under, nor subject to exemption from registration under the Securities act of Washington.

       951.    On information and belief, Kyber Network offered and sold the KNC tokens in

Washington, including without limitation through solicitations directed by Kyber Network to

Washington and received in Washington.

       952.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful offers or sales of unregistered securities as described herein.

       953.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Securities Act of Washington through Kyber Network’s offer

or sale of unregistered securities.




                                                 179
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 189 of 199




       954.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       955.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                        NINETY-SEVENTH CAUSE OF ACTION
                   (WISCONSIN STATE LAW – PRIMARY LIABILITY)

                                 Unregistered Sale of Securities
                                     Wis. Stat. § 551.509
                                       (Kyber Network)

       956.    Plaintiff realleges the allegations above.

       957.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in the State of Wisconsin.

       958.    The Wisconsin Uniform Securities Law forbids the sale of unregistered securities.

Wis. Stat. § 551.301. Any person who sells a security in violation of Section 301 is liable to the

purchaser for the “consideration paid for the security, less the amount of any income received on

the security, and interest at the legal rate under s. 138.04 from the date of the purchase, costs, and

reasonable attorney fees determined by the court, upon the tender of the security, or for actual

damages as provided in par. (c).” Id. § 551.509(2)(a). Actual damages are defined as “the amount

that would be recoverable upon a tender less the value of the security when the purchaser disposed

of it, and interest at the legal rate under s. 138.04 from the date of the purchase, costs, and

reasonable attorney fees determined by the court.” Id. § 551.509(2)(c).

       959.    When issued, the KNC tokens were securities within the meaning of the Wisconsin

Uniform Securities Law. Id. § 551.102(28). Kyber Network sold the KNC tokens to members of




                                                 180
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 190 of 199




the Class in the State of Wisconsin. The KNC tokens were neither registered under, nor subject to

exemption from registration under the Wisconsin Uniform Securities Law. Id. § 551.301.

       960.    On information and belief, the KNC tokens were offered or sold in the State of

Wisconsin, including without limitation through solicitations directed by Kyber Network to the

State of Wisconsin and received in the State of Wisconsin.

       961.    Accordingly, Kyber Network has violated the Wisconsin Uniform Securities Law

through Kyber Network’s sale of unregistered securities.

       962.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       963.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                       NINETY-EIGHTH CAUSE OF ACTION
                 (WISCONSIN STATE LAW – ADDITIONAL LIABILITY)

                                     Control Person Liability
                                     Wis. Stat. Ann. § 551.509
                                     (Luu, Tran, and Velner)

       964.    Plaintiff realleges the allegations above.

       965.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in the State of Wisconsin.

       966.    Every person who directly or indirectly controls an entity liable under the

Wisconsin Uniform Securities Law for unlawfully selling unregistered securities , as well as

“managing partner, executive officer, or director of a person liable under subs. (2) to (6), including

an individual having a similar status or performing similar functions,” is jointly and severally liable

“unless the individual sustains the burden of proof that the individual did not know, and in the



                                                 181
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 191 of 199




exercise of reasonable care could not have known, of the existence of conduct by reason of which

the liability is alleged to exist.” Wis. Stat. Ann. § 551.509(7)(d).

       967.    When issued, the KNC tokens were securities within the meaning of the Wisconsin

Uniform Securities Law. Id. § 551.102(28). Kyber Network sold the KNC tokens to members of

the Class in the State of Wisconsin. The KNC tokens were neither registered under, nor subject to

exemption from registration under the Wisconsin Uniform Securities Law, and Kyber Network

was not registered or exempt from registration under Wisconsin law. Id. §§ 551.301, 551.401(1),

551.402(1).

       968.    Kyber Network sold the KNC tokens in the State of Wisconsin, including without

limitation through solicitations directed by Kyber Network to the State of Wisconsin and received

in the State of Wisconsin.

       969.    Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful sales of unregistered as described herein.

       970.    Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Wisconsin Uniform Securities Law through Kyber Network’s

sale of unregistered securities.

       971.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.




                                                 182
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 192 of 199




        972.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                         NINETY-NINTH CAUSE OF ACTION
                 (WEST VIRGINIA STATE LAW – PRIMARY LIABILITY)

                             Unregistered Offer or Sale of Securities
                                W. Va. Code Ann. § 32-4-410(a)
                                       (Kyber Network)

        973.    Plaintiff realleges the allegations above.

        974.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in West Virginia.

        975.    The West Virginia Uniform Securities Act forbids the offer or sale of unregistered

securities. W. Va. Code Ann. § 32-3-301. Any person who offers or sells a security in violation of

Section 32-3-301 is “liable to the person buying the security from him, who may assert a claim in

a civil action to recover the consideration paid for the security, together with interest at nine percent

per year from the date of payment, costs and reasonable attorneys’ fees, less the amount of any

income received on the security, upon the tender of the security, or for damages if he no longer

owns the security. Damages are the amount that would be recoverable upon a tender less the value

of the security when the buyer disposed of it and interest at nine percent per year from the date of

disposition.” Id. § 32-4-410(a).

        976.    When issued, the KNC tokens were securities within the meaning of the West

Virginia Uniform Securities Act. Id. § 32-4-401(n). On information and belief, Kyber Network

offered or sold the KNC tokens to members of the Class in West Virginia. The KNC tokens were

neither registered under, nor subject to exemption from registration under the West Virginia

Uniform Securities Act. Id. § 32-4-402.




                                                  183
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 193 of 199




        977.    On information and belief, the KNC tokens were offered or sold in West Virginia,

including without limitation through solicitations directed by Kyber Network to West Virginia and

received in West Virginia.

        978.    Accordingly, Kyber Network has violated the West Virginia Uniform Securities

Act through Kyber Network’s sale of unregistered securities.

        979.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

        980.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                       ONE HUNDREDTH CAUSE OF ACTION
               (WEST VIRGINIA STATE LAW – ADDITIONAL LIABILITY)

                                     Control Person Liability
                                    W. Va. Code Ann. § 32-4-410
                                     (Luu, Tran, and Velner)

        981.    Plaintiff realleges the allegations above.

        982.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in West Virginia.

        983.    Every person who directly or indirectly controls an entity liable under the West

Virginia Uniform Securities Act for unlawfully selling unregistered securities, as well as “every

partner, officer or director of such a seller, every person occupying a similar status or performing

similar functions are also liable jointly and severally with and to the same extent as the seller,

unless the nonseller who is so liable sustains the burden of proof that he did not know, and in

exercise of reasonable care could not have known, of the existence of the facts by reason of which

the liability is alleged to exist.” Id. § 32-4-410(b).



                                                  184
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 194 of 199




       984.       When issued, the KNC tokens were securities within the meaning of the West

Virginia Uniform Securities Act. Id. § 32-4-401(n). On information and belief, Kyber Network

offered and sold the KNC tokens to members of the Class in West Virginia. The KNC tokens were

not registered under, nor subject to exemption from registration under the West Virginia Uniform

Securities Act.

       985.       On information and belief, Kyber Network offered and sold the KNC tokens in

West Virginia, including without limitation through solicitations directed by Kyber Network to

West Virginia and received in West Virginia.

       986.       Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful offers or sales of unregistered securities as described herein.

       987.       Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the West Virginia Uniform Securities Act through Kyber Network’s

offer or sale of unregistered securities.

       988.       Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       989.       Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.




                                                185
       Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 195 of 199




                    ONE HUNDRED AND FIRST CAUSE OF ACTION
                   (WYOMING STATE LAW – PRIMARY LIABILITY)

                                 Unregistered Sale of Securities
                                 Wyo. Stat. Ann. § 17-4-509(b)
                                       (Kyber Network)

       990.    Plaintiff realleges the allegations above.

       991.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were sold in Wyoming.

       992.    The Wyoming Uniform Securities Act forbids the offer or sale of unregistered

securities. Wyo. Stat. Ann. § 17-4-301. Any person who sells a security in violation of Section 17-

4-301 is liable to the purchaser, who “may maintain an action to recover the consideration paid for

the security, less the amount of any income received on the security, and interest at six percent

(6%) per year from the date of the purchase, costs, and reasonable attorneys’ fees determined by

the court, upon the tender of the security.” Id. § 17-4-509(b)(i). If the purchaser no longer owns

the security, then he may seek actual damages, which are “the amount that would be recoverable

upon a tender less the value of the security when the purchaser disposed of it, and interest at six

percent (6%) per year from the date of the purchase, costs and reasonable attorneys’ fees

determined by the court.” Id. § 17-4-509(b)(iii).

       993.    When issued, the KNC tokens were securities within the meaning of the Wyoming

Uniform Securities Act. Id. § 17-4-102(a)(xxviii). On information and belief, Kyber Network

offered or sold the KNC tokens to members of the Class in Wyoming. The KNC tokens were

neither registered under, nor subject to exemption from registration under the Wyoming Uniform

Securities Act. Id. § 17-4-201 - 204.




                                                186
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 196 of 199




        994.    On information and belief, the KNC tokens were offered or sold in Wyoming,

including without limitation through solicitations directed by Kyber Network to Wyoming and

received in Wyoming.

        995.    Accordingly, Kyber Network has violated the Wyoming Uniform Securities Act

through Kyber Network’s sale of unregistered securities.

        996.    Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

        997.    Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                   ONE HUNDRED AND SECOND CAUSE OF ACTION
                  (WYOMING STATE LAW – ADDITIONAL LIABILITY)

                                     Control Person Liability
                                    Wyo. Stat. Ann. § 17-4-509(g)
                                     (Luu, Tran, and Velner)

        998.    Plaintiff realleges the allegations above.

        999.    This Cause of Action is brought on behalf of Class members to whom KNC tokens

were offered or sold in Wyoming.

        1000. Every person who directly or indirectly controls a person liable under the Wyoming

Uniform Securities Act for unlawfully selling unregistered securities, as well as every managing

partner, executive officer, or director of such a seller, including every person having a similar

status or performing similar functions … is jointly and severally liable with and to the same extent

as the seller, unless the non-seller sustains the burden of proof that he did not know, and in the

exercise of reasonable care could not have known, of the existence of conduct by reason of which

liability is alleged to exist. Id. §§ 17-4-509(g)(i) – (iv).



                                                   187
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 197 of 199




       1001. When issued, the KNC tokens were securities within the meaning of the Wyoming

Uniform Securities Act. Id. § 17-4-102(a)(xxviii). On information and belief, Kyber Network sold

the KNC tokens to members of the Class in Wyoming. The KNC tokens were neither registered

under, nor subject to exemption from registration under the Wyoming Uniform Securities Act.

       1002. On information and belief, Kyber Network sold the KNC tokens in Wyoming,

including without limitation through solicitations directed by Kyber Network to Wyoming and

received in Wyoming.

       1003. Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of Kyber Network and its employees, and to cause Kyber Network to

engage in the wrongful conduct complained of herein. Each Individual Defendant caused the

unlawful sales of unregistered securities as described herein.

       1004. Accordingly, the Individual Defendants, who directly or indirectly controlled

Kyber Network, have violated the Wyoming Uniform Securities Act through Kyber Network’s

sale of unregistered securities.

       1005. Class members who own the KNC tokens have made or will make any necessary

tender and seek all remedies available at law or in equity for any KNC tokens purchased in the

Class Period, including any applicable costs, attorneys’ fees, and interest.

       1006. Class members who no longer own the KNC tokens seek damages for any KNC

tokens purchased in the Class Period, including any applicable costs, attorneys’ fees and interest.

                                    PRAYER FOR RELIEF

       1007. On behalf of himself and the Class, Plaintiff requests relief as follows:




                                                188
        Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 198 of 199




            a. That the Court determines that this action may be maintained as a class action,

                that Plaintiff be named as Class Representative of the Class, that the undersigned

                be named as Lead Class Counsel of the Class, and direct that notice of this action

                be given to Class members;

            b. That the Court enter an order declaring that Defendants’ actions, as set forth in

                this Amended Complaint, violate the federal and state laws set forth above;

            c. That the Court award Plaintiff and the Class damages in an amount to be

                determined at trial;

            d. That the Court issue appropriate equitable and any other relief against Defendants

                to which Plaintiff and the Class are entitled;

            e. That the Court award Plaintiff and the Class pre- and post-judgment interest

                (including pursuant to statutory rates of interest set under State law);

            f. That the Court award Plaintiff and the Class their reasonable attorneys’ fees and

                costs of suit; and

            g. That the Court award any and all other such relief as the Court may deem just and

                proper under the circumstances.

                                           JURY TRIAL

        1008. Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff respectfully demands a

trial by jury for all claims.




                                                 189
         Case 1:20-cv-02812-RA Document 42 Filed 09/11/20 Page 199 of 199




Dated:     September 11, 2020
           New York, New York


                                       Respectfully submitted,

           /s/ Philippe Z. Selendy         /s/ Kyle W. Roche
           Philippe Z. Selendy             Kyle W. Roche
           Jordan A. Goldstein             Edward Normand
           David Coon                      Velvel (Devin) Freedman
           Michelle Foxman                 Joseph M. Delich
           SELENDY & GAY, PLLC             ROCHE CYRULNIK
           1290 Sixth Avenue, 17th             FREEDMAN LLP
           Floor                           99 Park Avenue, 19th Floor
           New York, NY 10104              New York, NY 10016
           pselendy@selendygay.com         kyle@rcfllp.com
           jgoldstein@selendygay.com       tnormand@rcfllp.com
           dcoon@selendygay.com            vel@rcfllp.com
           mfoxman@selendygay.com          jdelich@rcfllp.com




                                        190
